

Execution Copy
















UPS 401(k) SAVINGS PLAN
AMENDMENT AND RESTATEMENT
EFFECTIVE AS OF JANUARY 1, 2014

























































i
ii

--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
 
 
ARTICLE I
 
 
 
 
 
DEFINITIONS
1


Section 1.1
Account
 
1


Section 1.2
Accounting Period
 
1


Section 1.3
Actual Contribution Percentage (“ACP”)
 
1


Section 1.4
ACP Test
 
1


Section 1.5
Actual Deferral Percentage (“ADP”)
 
2


Section 1.6
ADP Test
 
2


Section 1.7
Affiliate
 
2


Section 1.8
Affirmative Election
 
2


Section 1.9
Affirmative Investment Election
 
2


Section 1.10
After‑Tax Contribution
 
2


Section 1.11
After‑Tax Contribution Account
 
2


Section 1.12
Automatic Enrollment Deadline
 
2


Section 1.13
Beneficiary
 
2


Section 1.14
Board
 
2


Section 1.15
Break in Service
 
3


Section 1.16
Catch-Up Contributions
 
3


Section 1.17
Code
 
3


Section 1.18
Collectively Bargained Plan
 
3


Section 1.19
Committee
 
3


Section 1.20
Disability
 
3


Section 1.21
Eligible Compensation
 
3


Section 1.22
Eligible Employee
 
4


Section 1.23
Employee
 
5


Section 1.24
Employer
 
5


Section 1.25
Employer Company
 
5


Section 1.26
Eligibility Computation Period
 
5


Section 1.27
Employment Commencement Date
 
5


Section 1.28
Entry Date
 
5


Section 1.29
ERISA
 
5


Section 1.30
Excess Aggregate Contributions
 
5


Section 1.31
Excess Contributions
 
6


Section 1.32
Fair Market Value
 
6


Section 1.33
Highly Compensated Employee
 
7


Section 1.34
Hour of Service
 
7


Section 1.35
Investment Options
 
8


Section 1.36
Investment Manager
 
8




i

--------------------------------------------------------------------------------




Section 1.37
Merged Account
 
8


Section 138
MIP
 
8


Section 1.39
Nonhighly Compensated Employee
 
8


Section 1.40
Participant
 
8


Section 1.42
Period of Service
 
9


Section 1.43
Plan
 
9


Section 1.44
Plan Year
 
9


Section 1.45
Pre-Tax Contribution
 
9


Section 1.46
Pre-Tax Contribution Account
 
9


Section 1.47
Reemployment Commencement Date
 
9


Section 1.48
Regular Eligible Compensation
 
10


Section 1.49
Rollover Contribution
 
10


Section 1.50
Rollover Contribution Account
 
10


Section 1.51
Roth Contribution
 
10


Section 1.52
Roth Contribution Account
 
10


Section 1.53
SavingsPLUS Contribution
 
10


Section 1.54
SavingsPLUS Account
 
10


Section 1.55
Self-Managed Account
 
10


Section 1.56
Severance from Employment
 
10


Section 1.57
Spouse
 
11


Section 1.58
Top-Heavy Account
 
11


Section 1.59
Top-Heavy Contributions
 
11


Section 1.60
Trust Fund
 
11


Section 1.61
Trustee or Trustees
 
11


Section 1.62
UPS Stock
 
11


Section 1.63
UPS Stock Fund
 
11


Section 1.64
VRU
 
12


 
 
 
 
ARTICLE II
 
 
 
 
 
PARTICIPATION
12


 
 
 
 
Section 2.1
General
 
12


Section 2.2
Application to Participate
 
12


Section 2.3
Transfers
 
12


Section 2.4
Correction
 
12


Section 2.5
Reemployment
 
13


Section 2.6
Not a Contract of Employment
 
13


 
 
 
 
ARTICLE III
 
 
 
 
 
EMPLOYEE CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS AND TRANSFERS
13




ii

--------------------------------------------------------------------------------




 
 
 
 
Section 3.1
Pre-Tax Contributions
 
13


Section 3.2
After‑Tax Contributions
 
15


Section 3.3
Roth Contributions
 
16


Section 3.4
Changes in Contribution Rates
 
16


Section 3.5
Payment of Contributions to Trustee
 
17


Section 3.6
Rollovers from Qualified Plans or Conduit IRAs
 
18


 
 
 
 
ARTICLE IV
 
 
 
 
 
EMPLOYER CONTRIBUTIONS
19


 
 
 
 
Section 4.1
SavingsPLUS Contribution
 
19


Section 4.2
Top Heavy Contribution
 
21


Section 4.3
Form and Time of SavingsPLUS Contribution
 
21


Section 4.4
Responsibility to Make Employer Contributions
 
21


 
 
 
 
ARTICLE V
 
 
 
 
 
LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS
21


 
 
 
 
Section 5.1
Order
 
21


Section 5.2
Code § 415 Limitations
 
21


Section 5.3
Code § 402(g) Limitations
 
22


Section 5.4
Code § 401(k) Limitations for Highly Compensated Employees
 
23


Section 5.5
Code § 401(m) Limitations For Highly Compensated Employees
 
24


Section 5.6
Roth Contributions
 
26


 
 
 
 
ARTICLE VI
 
 
 
 
 
VALUATION AND ACCOUNT DEBITS AND CREDITS
26


 
 
 
 
Section 6.1
Accounts
 
26


Section 6.2
Corrections
 
26


 
 
 
 
ARTICLE VII
 
 
 
 
 
INVESTMENTS
26


 
 
 
 
Section 7.1
Investment of Trust Funds
 
26


Section 7.2
Investment of Accounts
 
27




iii

--------------------------------------------------------------------------------




Section 7.3
Investment Allocation of Future Contributions
 
29


Section 7.4
Transfer of Account Balances Between Investment Options
 
29


Section 7.5
Ownership Status of Funds
 
30


Section 7.6
Statements
 
30


Section 7.7
Transition Period to Implement Plan Changes
 
30


Section 7.8
Alternate Payees and Beneficiaries
 
30


Section 7.9
Investment in UPS Stock
 
30


Section 7.10
Voting and Tender Rights of UPS Shares
 
31


 
 
 
 
ARTICLE VIII
 
 
 
 
 
VESTING
31


 
 
 
 
ARTICLE IX
 
 
 
 
 
DISTRIBUTIONS, WITHDRAWALS AND TRANSFERS
31


 
 
 
 
Section 9.1
General
 
32


Section 9.2
Request for Distribution upon Severance from Employment
 
32


Section 9.3
Automatic Deferral of Payment
 
32


Section 9.4
Required Beginning Date under Code § 401(a)(9)
 
33


Section 9.5
Distribution Form
 
33


Section 9.6
Death
 
34


Section 9.7
Distribution Pursuant to a Qualified Domestic Relations Order
 
35


Section 9.8
In-Service Withdrawals
 
36


Section 9.9
Disability
 
39


Section 9.10
Other In-Service Withdrawals
 
39


Section 9.11
Redeposits Prohibited
 
39


Section 9.12
Medium of Distribution
 
39


Section 9.13
Eligible Rollover Distribution
 
39


Section 9.14
30‑Day Waiver
 
41


Section 9.15
Withholding Obligations
 
42


Section 9.16
Account Balance
 
42


Section 9.17
Reemployment
 
42


Section 9.18
Claims Procedure
 
42


Section 9.19
Forfeiture in Case of Unlocatable Participant
 
43


Section 9.20
Distribution/Transfer Processing Rules
 
44


 
 
 
 
ARTICLE X
 
 
 
 
 


iv

--------------------------------------------------------------------------------




LOANS
44


 
 
 
 
Section 10.1
Hardship Loans
 
44


Section 10.2
Rollover of Loan Balances
 
49


Section 10.3
Loans from Merged Plans
 
50


 
 
 
 
ARTICLE XI
 
 
 
 
 
TRUST FUND
50


 
 
 
 
Section 11.1
Trustee Responsibilities
 
50


 
 
 
 
ARTICLE XII
 
 
 
 
 
EXPENSES
50


 
 
 
 
ARTICLE XIII
 
 
 
 
 
ADMINISTRATIVE COMMITTEE
50


 
 
 
 
Section 13.1
Committee
 
50


Section 13.2
Vacancies on Committee
 
51


Section 13.3
Authority of Committee
 
51


Section 13.4
Action by Committee
 
51


Section 13.5
Liability of the Committee
 
51


Section 13.6
Authority to Appoint Officers and Advisors
 
51


Section 13.7
Committee Meeting
 
52


Section 13.8
Compensation and Expenses of Committee
 
52


Section 13.9
Records
 
52


Section 13.10
Fiduciary Responsibility Insurance, Bonding
 
52


Section 13.11
Delegation of Specific Responsibilities
 
52


Section 13.12
Allocation of Responsibility Among Fiduciaries for Plan and Trust Administration
 
52


Section 13.13
Indemnification
 
53


 
 
 
 
ARTICLE XIV
 
 
 
 
 
AMENDMENT, TERMINATION AND MERGER
53


 
 
 
 
Section 14.1
Amendment
 
53


Section 14.2
Termination
 
53


Section 14.3
Merger, Consolidation or Transfer of Plan Assets
 
54


 
 
 
 


v

--------------------------------------------------------------------------------




ARTICLE XV
 
 
 
 
 
MISCELLANEOUS
54


 
 
 
 
Section 15.1
Headings
 
54


Section 15.2
Construction
 
54


Section 15.3
Counterparts
 
54


Section 15.4
Prohibition Against Attachment
 
55


Section 15.5
Benefits Supported Only by the Trust Funds
 
56


Section 15.6
Satisfaction of Claims
 
56


Section 15.7
Nonreversion
 
56


Section 15.8
Top‑Heavy Plan
 
56


Section 15.9
USERRA
 
58


Section 15.10
Family and Medical Leave Act
 
59


Section 15.11
No Estoppel of Plan
 
59


 
 
 
 
APPENDIX
 
 
 
 
APPENDIX 1.25
 
61


APPENDIX 2.3
 
63


APPENDIX 4.1(A)(1)(A)
 
64


APPENDIX 4.1(A)(1)(B)
 
65


APPENDIX 4.1(A)(1)(C)
 
66


APPENDIX 4.1(A)(1)(D)
 
67


APPENDIX 4.1(A)(1)(E)
 
68


APPENDIX 5.2 MAXIMUM BENEFITS
 
69


APPENDIX 7.1
 
73


APPENDIX 9.4
 
75


APPENDIX 14.3
 
80


APPENDIX 15.9
 
84


APPENDIX A PUERTO RICO QUALIFICATION
 
85


APPENDIX B HISTORICAL PROVISIONS
 
91


 
 
 
 
 
 
 
 



    



vi

--------------------------------------------------------------------------------




UPS 401(k) SAVINGS PLAN
EFFECTIVE AS OF JANUARY 1, 2014




PURPOSE


This UPS 401(k) Savings Plan ("Plan") was originally established effective as of
July 1, 1988 to permit individuals not covered by a collective bargaining
agreement who are employed by United Parcel Service of America, Inc. or another
Employer Company to put money aside for retirement, on a pre‑tax or after‑tax
basis, to supplement that which they will receive from Social Security and other
pension or retirement plans in which they participate.
The Plan was last amended and restated effective as of December 31, 2008 (the
“2008 Plan”) to merge the UPS Qualified Stock Ownership Plan with and into this
Plan, amend the Plan to provide for employer matching contributions, amend for
final Code § 415 regulations and other general plan revisions.
The Plan is amended and restated effective as of January 1, 2014 to incorporate
Amendments No. One through Seven to the 2008 Plan, to make revisions required by
United States v. Windsor, 570 U.S. 12, 133 S. Ct. (2013), and to make certain
other amendments. The provisions of this restatement apply effective as of
January 1, 2014 except to the extent otherwise stated or otherwise required by
the context.
Article I.DEFINITIONS
The following words and phrases have the following meanings:
Section 1.1    Account - means the aggregate of a Participant’s Pre-Tax
Contribution Account; After-Tax Contribution Account; Rollover Contribution
Account; SavingsPLUS Account; Roth Contribution Account, Top Heavy Account; and,
Merged Account; established, respectively, under Articles III, IV and Appendix
14.3.
Section 1.2    Accounting Period ‑ means the period beginning on the first day
of each calendar quarter and ending on the last day of such quarter.
Section 1.3    Actual Contribution Percentage (“ACP”) ‑ means for each
Participant who is eligible to make Pre‑Tax Contributions at any time during the
Plan Year, the ratio (expressed as a percentage) of (a) the sum of the After‑Tax
Contributions and the SavingsPLUS Contributions, if any, credited to his or her
Account for such Plan Year to (b) his or her Compensation for the Plan Year.
Section 1.4    ACP Test ‑ means the Code § 401(m) nondiscrimination test as
described in Section 5.5.




--------------------------------------------------------------------------------




Section 1.5    Actual Deferral Percentage (“ADP”) – means for each Participant
who is eligible to make Pre-Tax Contributions at any time during the Plan Year,
the ratio (expressed as a percentage) of (a) the Pre‑Tax Contributions with the
meaning of Section 5.4(b) credited to his or her Account for such Plan Year to
(b) his or her Compensation for the Plan Year.
Section 1.6    ADP Test ‑ means the Code § 401(k) nondiscrimination test
described in Section 5.4.
Section 1.7    Affiliate ‑ means the Employer and any trade or business, whether
or not incorporated, that is considered to be a single employer with the
Employer under Code § 414(b), (c), (m) or (o). However, in applying Code § 414
solely for purposes of Appendix 5.2, the phrase “more than 50%” is substituted
for the phrase “at least 80%” each place it appears in Code § 1563(a)(1).
Section 1.8    Affirmative Election - means an election (a) through the regular
or pinless enrollment system for the Plan (i) to make, or not make, Pre-Tax
Contributions, After-Tax Contributions, Catch-Up Contributions or Roth
Contributions or (ii) to utilize the automatic escalation of Pre-Tax
Contributions or (b) an Affirmative Investment Election as defined in Section
7.2(b).
Section 1.9    Affirmative Investment Election – means a Participant’s election
to direct his or her Account in accordance with Section 7.2(a).
Section 1.10    After‑Tax Contribution ‑ means a contribution to the Plan at the
election of a Participant in accordance with Section 3.2 through payroll
deduction that is includible in his or her gross income for federal income tax
purposes.
Section 1.11    After‑Tax Contribution Account ‑ means the subaccount maintained
as a part of a Participant’s Account to show his or her interest attributable to
the Participant’s After-Tax Contributions and amounts attributable to after-tax
contributions under another qualified plan transferred pursuant to a merger or
other event described in Section 14.3 to the extent described in Appendix 14.3.
Section 1.12    Automatic Enrollment Deadline - means the Friday immediately
following the 90th day following the later of his or her (i) Employment
Commencement Date, (ii) Reemployment Commencement Date, or (iii) date of
transfer into Eligible Employee status.
Section 1.13    Beneficiary ‑ means the person or persons so designated in
accordance with Section 9.6 by a Participant or by operation of this Plan to
receive any Plan benefits payable on account of the death of such Participant.
Section 1.14    Board ‑ means the Board of Directors and/or the Executive
Committee of United Parcel Service of America, Inc.

2

--------------------------------------------------------------------------------




Section 1.15    Break in Service - means an Eligibility Computation Period
during which an individual does not complete more than 500 Hours of Service.
Section 1.16    Catch-Up Contributions ‑ means an additional contribution to the
Plan in accordance with Section 3.1(c) or, for Puerto Rico Employees, Section
3.1(d). Catch-Up Contributions may include Roth Contributions.
Section 1.17    Code ‑ means the Internal Revenue Code of 1986, as amended, or
any successor statute.
Section 1.18    Collectively Bargained Plan ‑ means any plan (other than a
multiemployer plan) that incorporates a cash or deferred arrangement as
described in Code § 401(k) and is sponsored by the Employer pursuant to a
collective bargaining agreement in effect between the Employer and any union,
local or lodge of any union or any bargaining agent for any union which such
union, local, lodge or bargaining agent and the Employer have provided that some
or all of the employees in the bargaining unit shall be covered by such plan.
Section 1.19    Committee ‑ means the administrative committee described in
ARTICLE XIII.
Section 1.20    Disability ‑ means a medically determinable physical or mental
impairment as a result of which the Participant is disabled and qualified for
disability benefits under (a) the United States Social Security Act, (b) a long
term disability plan to which an Employer Company contributes for the
Participant or (c) workers compensation laws.
Section 1.21    Eligible Compensation ‑ means for each Participant who is an
Eligible Employee all compensation or wages payable to him or her for the Plan
Year by reason of his or her employment by an Employer Company before any
payroll deductions, but excluding:
(a)    bonuses (other than any half‑month bonus);
(b)    amounts allocated or benefits paid under any employee benefit plan or
program, whether or not the plan or program is subject to ERISA or the benefit
paid thereunder is taxable (other than paid time off or discretionary days,
Pre‑Tax Contributions and salary reduction contributions made on behalf of an
Employee to the UPS Flexible Benefits Plan or other plan described in Code § 125
and, amounts allocated under the UPS Deferred Compensation Plan, as amended from
time to time, and/or the UPS Deferred Compensation Plan 2000);
(c)    amounts payable under any incentive compensation plan or program (other
than commissions and sales incentives);

3

--------------------------------------------------------------------------------




(d)    MIP awards (other than the portion of a MIP award that a Participant may
elect to have paid in the form of cash and only for purposes of determining that
Participant’s Pre-Tax Contributions and After-Tax Contributions);
(e)    stock options;
(f)    foreign service differentials;
(g)    severance pay;
(h)    expense reimbursements;
(i)    grievance awards (other than back pay);
(j)    fringe benefits;
(k)    all compensation classified as “miscellaneous”; and
(l)    tool allowance.
Eligible Compensation includes only “compensation” as defined in Code §
415(c)(3) and Section 3.2 of Appendix 5.2, Maximum Benefits.
The annual Eligible Compensation of each Participant taken into account under
the Plan shall not exceed $200,000, as adjusted for cost-of-living increases in
accordance with Code § 401(a)(17)(B).


A Participant receiving a differential wage payment (as described in Code
§ 414(u)(12)) shall be treated as an employee of the Employer making the
differential wage payment for purposes of this Plan and the differential wage
payment shall be treated as Eligible Compensation.
Section 1.22    Eligible Employee ‑ means any Employee other than an Employee:
(a)    whose terms and conditions of employment are governed by a collective
bargaining agreement to which an Employer Company is a party, unless the
collective bargaining agreement expressly provides for coverage under this Plan;
(b)    who is a nonresident alien receiving no earned income from an Employer
Company from sources within the United States (as described more fully in Code
§ 410(b)(3)(C)); or
(c)    who is eligible to participate in any other Code § 401(k) cash or
deferred arrangement maintained by an Employer Company (other than the Plan).
Members of the Board as such shall not be considered as Eligible Employees
unless they also qualify as such pursuant to the preceding sentence. Under no
circumstances will an

4

--------------------------------------------------------------------------------




individual who performs services for an Employer Company, but who is not
classified on the payroll as an employee of an Employer Company, for example, an
individual performing services for an Employer Company under a leasing
arrangement, be treated as an Eligible Employee even if such individual is
treated as an “employee” of an Employer Company as a result of common law
principals or the leased employee rules under Code § 414(n). Further, if an
individual performing services for an Employer Company is retroactively
reclassified as an employee of an Employer Company for any reason (whether
pursuant to court order, settlement negotiation, arbitration, mediation,
government agency (e.g. IRS) reclassification or otherwise), such reclassified
individual shall not be treated as an Eligible Employee for any period prior to
the actual date (and not the effective date) of such reclassification unless an
Employer Company determines that retroactive reclassification is necessary to
correct a payroll classification error.
Section 1.23    Employee ‑ means a person who is classified on the payroll of an
Employer Company as an employee of that Employer Company.
Section 1.24    Employer ‑ means United Parcel Service of America, Inc.
Section 1.25    Employer Company ‑ means the Employer, each corporation listed
in Appendix 1.25 and any of the following corporations that adopts the Plan with
the approval of the Board of Directors:
(a)    any domestic corporation at least 90% of whose voting stock is owned
(directly or indirectly) by United Parcel Service, Inc.; and
(b)    any domestic corporation at least 90% of whose voting stock is owned by
any corporation described in (a) above.
Section 1.26    Eligibility Computation Period ‑ means the 12 consecutive month
period beginning on an individual’s Employment Commencement Date or Reemployment
Commencement Date (or any anniversary of either such date) and ending on the
date immediately preceding the anniversary of such date (or next succeeding
anniversary of such date).
Section 1.27    Employment Commencement Date ‑ means the date on which an
individual first performs an hour of service, within the meaning of Labor
Regulation § 2530.200b-2, with an Employer Company.
Section 1.28    Entry Date ‑ means the date an Eligible Employee completes his
or her first Hour of Service with an Employer Company.
Section 1.29    ERISA ‑ means the Employee Retirement Income Security Act of
1974, as amended, or any successor statute.
Section 1.30    Excess Aggregate Contributions ‑ means for any Plan Year the
excess of:

5

--------------------------------------------------------------------------------




(a)    the After-Tax Contributions and SavingsPLUS Contributions made by or on
behalf of Highly Compensated Employees for a Plan Year over
(b)    the maximum permissible amount of such contributions for such Plan Year
under Code § 401(m) as described in Section 5.5.
Section 1.31    Excess Contributions     ‑ means for any Plan Year the excess
of:
(a)    the Pre-Tax Contributions made by or on behalf of Highly Compensated
Employees for a Plan Year and which were taken into account in computing his or
her Actual Deferral Percentage for such Plan Year over
(b)     the maximum permissible amount of such contributions permitted for such
Plan Year under Code § 401(k) as described in Section 5.4.
Section 1.32    Fair Market Value - means:
(a)    for any asset other than UPS Stock, the fair market value of that asset
as determined by the Trustee holding the asset,
(b)    For UPS Stock
(1)    For any purpose other than determining the value of UPS Stock upon
liquidation, the fair market value of a share of the Class B common stock of
United Parcel Service, Inc. (“Class B Stock”), as determined in accordance with
the following provisions:
(i)    if shares of Class B Stock are listed on any established stock exchange
or a national market system, the reported closing price for a share of Class B
Stock as reported by such stock exchange or national market system with respect
to its normal trading session or such other source as the Board deems reliable;
or
(ii)    if shares of Class B Stock are not listed on any established stock
exchange or a national market system, the fair market value of a share of Class
B Stock as determined by the Board in its sole and absolute discretion.
(2)    For purposes of determining the value of UPS Stock upon liquidation on
any trading day,
(i)    If the UPS Stock is liquidated at a time when shares of Class B Stock are
listed on any established stock exchange or a national market system, the
average sales price of the UPS Stock sold by the Plan on that day; or

6

--------------------------------------------------------------------------------




(ii)    If the UPS Stock is liquidated at a time when shares of Class B Stock
are not listed on any established stock exchange or a national market system,
the fair market value of a share of Class B Stock as determined by the Board in
its sole and absolute discretion.
Section 1.33    Highly Compensated Employee ‑
(a)    General. The term “Highly Compensated Employee” means each Participant
who is an Eligible Employee performing services for an Affiliate during the Plan
Year and
(3)    who at any time during the Plan Year or the preceding Plan Year was a 5%
owner of an Affiliate (as defined in Code § 416(i)(1)(B)(I)), or
(4)    who for the preceding Plan Year received Compensation in excess of
$80,000 (indexed in accordance with Code § 415(d)).
(b)    Additional Rules.
(1)    The determination of which Eligible Employees are Highly Compensated
Employees is subject to Code § 414(q) and any regulations, rulings, notices or
procedures under that Section.
(2)    Employers aggregated under Code § 414(b), (c), (m) or (o) will be treated
as a single employer for purposes of this Section 1.33.
Section 1.34    Hour of Service ‑
(a)    General. The term “Hour of Service” means each hour for which an
individual:
(3)    is paid, or entitled to payment, for the performance of duties for an
Affiliate;
(4)    is paid, or entitled to payment (directly or indirectly) for periods
during which no duties are performed due to vacation, holiday, illness,
short-term disability or incapacity pursuant to which payments are received in
the form of salary continuation or from a short-term disability plan or worker’s
compensation plan sponsored by an Affiliate or to which an Affiliate
contributes, layoff, jury duty, military duty which gives rise to reemployment
rights under Federal law, or paid leave of absence (including a period where an
employee remains on salary continuation during a period of illness or
incapacity);
(5)    is paid by an Affiliate for any reason an amount as “back pay,”
irrespective of mitigation of damages; or

7

--------------------------------------------------------------------------------




(6)    is on an unpaid leave of absence, including (i) by reason of the
pregnancy of the individual, (ii) by reason of the birth of a child of the
individual, (iii) by reason of the placement of a child with the individual in
connection with the adoption of such child by the individual or (iv) for
purposes of caring for such child for a period beginning immediately following
such birth or placement.
(b)    Additional Rules. Notwithstanding the foregoing,
(1)    An individual will earn Hours of Service credit without regard to whether
such individual is treated as an “employee” of an Affiliate as a result of the
application of common law principles or by operation of Code § 414(n).
(2)    An individual will be credited with 190 Hours of Service for the
performance of duties with respect to each regularly-scheduled calendar work
month in which such individual would, under the rules described herein, have
earned at least one Hour of Service.
Section 1.35    Investment Options - means the investment alternatives selected
by the Committee pursuant to Section 7.1.
Section 1.36    Investment Manager ‑ means a person (a) who is registered as an
investment advisor under the Investment Advisers Act of 1940 (the “Act”), a
bank, as defined in the Act, or an insurance company that, within the meaning of
ERISA § 3(38), is qualified to manage, acquire and dispose of the assets of an
employee benefit plan under the laws of more than one state, and (b) who is
appointed as an investment manager.
Section 1.37    Merged Account ‑ means the subaccount maintained as a part of a
Participant’s Account to show his or her interest attributable to amounts that
have been transferred from another qualified plan pursuant to a merger or other
transaction described in Section 14.3 and which are not allocated to his or her
Pre-Tax Contribution Account, After-Tax Contribution Account, SavingsPLUS
Contribution Account, Roth Contribution Account or Rollover Contribution
Account.
Section 1.38    MIP - means the UPS Management Incentive Program and the UPS
International Management Incentive Program, each as in effect from time to time.
Section 1.39    Nonhighly Compensated Employee ‑ means for each Plan Year each
Participant who is an Eligible Employee performing services for an Affiliate
during the Plan Year and who is not a Highly Compensated Employee.
Section 1.40    Participant ‑ means (a) each Eligible Employee who satisfied the
requirements for participation set forth in Section 2.1 and (b) each other
person (other than an alternate payee as defined in Code § 414(p)(8) or a
Beneficiary) for whom an Account

8

--------------------------------------------------------------------------------




is maintained as a result of contributions made under this Plan or amounts
transferred to this Plan.
Section 1.41    Period of Service ‑ means the period of time beginning on an
individual’s Employment Commencement Date or Reemployment Commencement Date,
whichever is applicable, and ending on the date a Break in Service begins. A
Period of Service of 12 months is equal to one full year of service.
Section 1.42    Plan ‑ means this UPS 401(k) Savings Plan as set forth in this
document and all subsequent amendments to this document.
Section 1.43    Plan Year ‑ means the calendar year.
Section 1.44    Pre-Tax Contribution     - means a contribution to the Plan at
the election, or deemed election, of a Participant in accordance with Section
3.1, Pre-Tax Contributions and Section 3.3, Roth Contributions. However, the
term “Pre-Tax Contributions” shall not include Roth Contributions for purposes
of Sections 1.45, Pre-Tax Contribution Account; 3.1, Pre-Tax Contributions; or
9.8(c), Hardship Withdrawals.
Additionally, the following elective deferrals and Roth contributions will be
treated as Pre-Tax Contributions for purposes of determining the SavingsPLUS
Contribution (a) with respect to an individual who becomes eligible to make
Pre-Tax Contributions under the Plan during any Plan Year as a result of his or
her no longer being covered under a collective bargaining agreement, his or her
elective deferrals (within the meaning of Code § 402(g)) and Roth contributions
(within the meaning of Code § 402A) under a Collectively Bargained Plan prior to
the latest date in such Plan Year on which he or she became eligible to make
Pre-Tax Contributions (other than elective deferrals and Roth contributions with
respect to which a matching contribution (within the meaning of Code § 401(m))
of any amount was made under the Collective Bargaining Plan) and (b) with
respect to an individual who was a Participant in a plan that merged into and
became a part of the Plan who becomes eligible to make Pre-Tax Contributions as
a result of a merger of that plan into the Plan, his or her elective deferrals
(within the meaning of Code § 402(g)) and Roth contributions (within the meaning
of Code § 402A) made under such merged plan in the Plan Year in which he or she
first became eligible to make Pre-Tax Contributions.
Section 1.45    Pre-Tax Contribution Account ‑ means the subaccount maintained
as part of a Participant’s Account to show his or her interest attributable to
Pre-Tax Contributions and amounts attributable to pre-tax contributions under
another qualified plan transferred pursuant to a merger or other transaction
described in Section 14.3 to the extent provided in Appendix 14.3.
Section 1.46    Reemployment Commencement Date ‑ means for an individual who has
a Break in Service, an adjusted employment commencement date, which is the first
date on which that individual performs an Hour of Service following the Break in
Service.

9

--------------------------------------------------------------------------------




Section 1.47    Regular Eligible Compensation - means Eligible Compensation
excluding half month, compensation for unused discretionary days and the portion
of the MIP award that a Participant may elect to have paid in the form of cash.
Section 1.48    Rollover Contribution ‑ means a contribution described in
Section 3.7.
Section 1.49    Rollover Contribution Account ‑ means the subaccount maintained
as part of a person’s Account to show his or her interest attributable to
Rollover Contributions, and amounts attributable to rollover contributions under
another qualified plan transferred pursuant to a merger or other transaction
described in Section 14.3 to the extent provided in Appendix 14.3.
Section 1.50    Roth Contribution - means a contribution described in Section
3.3.
Section 1.51    Roth Contribution Account – means the subaccount maintained as
part of a Participant’s Account to show his or her interest attributable to Roth
Contributions (including investment gains and losses on such contributions) and
amounts attributable to Roth Contributions under another qualified plan
transferred pursuant to a merger or other transaction described in Section 14.3
to the extent provided in Appendix 14.3.
Section 1.52    SavingsPLUS Contribution ‑ means the SavingsPLUS Contribution in
respect of a Participant’s Pre-Tax Contributions.
Section 1.53    SavingsPLUS Account ‑ means the subaccount maintained as a part
of a Participant’s Account to show his or her interest attributable to
SavingsPLUS Contributions and amounts attributable to matching contributions
under another qualified plan transferred pursuant to a merger or other
transaction described in Section 14.3 to the extent provided in Appendix 14.3.
Section 1.54    Self-Managed Account - means an Investment Option that allows a
Participant to invest directly in stocks, bonds or mutual funds of his or her
choice subject to such rules as are established from time to time by the
Committee.
Section 1.55    Severance from Employment ‑ means the date on which an
individual terminates employment with all Affiliates by reason of a voluntary
quit, retirement, death, period of Disability of more than 52 weeks, discharge,
failure to return from layoff or authorized leave of absence, or for any other
reason (unless a grievance is pending) provided such separation constitutes a
"severance from employment" within the meaning of Code § 401(k) and further
provided that a Severance from Employment shall not occur with respect to any
Participant as a result of a transaction if his or her new employer following
the transaction agrees to assume this Plan or agrees to assume assets and
liabilities of this Plan attributable to such Participant. A discharge will not
be treated as a Severance from Employment while a grievance is pending but, if
the discharge is upheld, will be treated as a Severance from Employment as of
the date of the discharge.

10

--------------------------------------------------------------------------------




A transfer from one Affiliate to another will not result in a Severance from
Employment.
A discharge will not result in a Severance from Employment for any purpose while
a grievance is pending but, if the discharge is upheld, the Severance from
Employment will be the date of the discharge.
Section 1.56    Spouse - means the person to whom a Participant is lawfully
married as of the earlier of the date his or her benefit payments commence or
death, provided that Spouse shall instead mean another Spouse of a Participant
to the extent required by a qualified domestic relations order. Effective June
26, 2013, “Spouse” includes an individual married to a person of the same sex if
the marriage was validly entered into in a state whose laws authorize such
marriages, even if the married couple is domiciled in a state that does not
recognize the validity of same-sex marriages. For this purpose, "state" means
any domestic or foreign jurisdiction having the legal authority to sanction
marriages. The Plan shall comply with any and all applicable legal requirements
resulting from the holding of United States v. Windsor, 570 U.S. 12, (2013),
including, without limitation, Rev. Rul. 2013-17, 2013-38 I.R.B. 201 and I.R.S.
Notice 2014-19, 2014-17 I.R.B. 979. For the avoidance of doubt, the term
"Spouse" shall not include individuals (whether of the opposite sex or same sex)
who have entered into a registered domestic partnership, civil union, or other
similar formal relationship recognized under state law that is not denominated
as a marriage under the laws of the state. Prior to June 26, 2013, the term
 “Spouse” included a person of the same sex as the Participant if such person or
the Participant presented the Committee with a valid marriage certificate for
the Participant and such person from a state in which same sex marriage was
sanctioned and such person was treated as the Participant’s Spouse on a
prospective basis.
Section 1.57    Top-Heavy Account - means the subaccount maintained as a part of
a Participant’s Account to show his or her interest attributable to Top-Heavy
Contributions.
Section 1.58    Top-Heavy Contributions - means the contribution described in
Section 4.2.
Section 1.59    Trust Fund ‑ means the assets held by the Trustee under this
Plan.
Section 1.60    Trustee or Trustees ‑ means the banks, trust companies or other
financial institutions with trust powers acting from time to time as trustees
for the Trust Funds pursuant to ARTICLE XI.
Section 1.61    UPS Stock - means the Class A common stock of United Parcel
Service, Inc.
Section 1.62    UPS Stock Fund - means the Investment Option invested primarily
in UPS Stock.

11

--------------------------------------------------------------------------------




Section 1.63    VRU ‑ means the automated voice response unit or any other voice
or electronic medium maintained for the purpose of effecting communications
under the Plan.
Article II.    PARTICIPATION    
Section 2.1    General. Each Eligible Employee will become a Participant on the
Entry Date coinciding with or immediately following his or her completion of an
Hour of Service as an Eligible Employee.
Section 2.2    Application to Participate. Each Participant who is an Eligible
Employee may enroll in the Plan by making an affirmative election to make a
contribution to the Plan under Article III in accordance with procedures
prescribed by the Committee or by being deemed to have elected to make a Pre-Tax
Contribution under Section 3.1(b). The Committee shall promptly process the
Participant’s enrollment and confirm the enrollment of such Participant and his
or her elections to make contributions.
Section 2.3    Transfers.
(a)    Transfer to Position Not Covered by Plan. If a Participant loses his or
her status as an Eligible Employee because he or she is transferred to an
Affiliate that is not an Employer Company or because he or she is transferred to
a position with an Employer Company that is not an Eligible Employee position,
he or she shall cease to be eligible to make any contributions under this Plan
pursuant to Article III, but his or her Account shall continue to be maintained
under this Plan until he or she receives a distribution of his or her entire
Account or such Account is transferred to another qualified plan.
(b)    Transfer of Account from Another Employer Company Plan. This Section
2.3(b) will be effective on and after the date it is activated by the Committee.
To the extent provided in Appendix 2.3 (which will be written and amended by or
at the direction of the Committee), the Committee may permit the contribution of
funds to a Participant’s Account which represent the transfer of his or her
account from any other § 401(k) cash or deferred arrangement maintained by an
Employer Company. Such funds shall be transferred in accordance with procedures
established by the Committee and shall be held in the appropriate subaccount.
Section 2.4    Correction. If the Committee discovers that an individual it
determined to be a Participant is in fact not a Participant, the Committee will
as soon as practicable after such discovery make such corrections or refunds as
it deems appropriate. If the Committee discovers that a Participant was not
treated as covered under the Plan, the Committee as soon as practicable will
take such action as it deems appropriate and proper under the circumstances.

12

--------------------------------------------------------------------------------




Section 2.5    Reemployment. If a Participant has a Severance from Employment,
he or she will again become eligible to make contributions under this Plan
pursuant to Article 2.1.
Section 2.6    Not a Contract of Employment. This Plan is intended only to
encourage Eligible Employees to save for their retirement. This Plan is not a
contract of employment. Thus, participation in this Plan will not give any
person either the right to be retained as an employee or, upon such person’s
termination of employment, the right to any interest in the Trust Funds other
than his or her interest as expressly set forth in this Plan.
Article III.    EMPLOYEE CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS AND TRANSFERS    
Section 3.1    Pre-Tax Contributions.
(a)    Voluntary Elections. Subject to the rules and limitations in this Section
3.1 and in Article 5, each Participant who is an Eligible Employee (other than
an Eligible Employee employed in Puerto Rico) may elect to make Pre-Tax
Contributions through authorizing the pre-tax payroll deduction of:
(1)    from 1% to 35%, in 1% increments, of his or her Regular Eligible
Compensation for each pay period;
(2)    from 1% to 100%, in 1% increments, of his or her Eligible Compensation
attributable to his or her half month bonus;
(3)    from 1% to 100%, in 1% increments, of his or her Eligible Compensation
attributable to his or her discretionary days pay off;
(4)    from 1% to 100%, in 1% increments, of the portion of his or her Eligible
Compensation attributable to the portion of his or her MIP award that he or she
may elect to have paid in the form of cash (less amounts withheld for FICA and
Medicare taxes); and
(5)    from 1% to 100%, in 1% increments, of the portion of his or her Eligible
Compensation attributable to sales incentive program bonus payments.
Roth Contributions and Pre-Tax Contributions combined may not exceed 35% of his
or her Regular Eligible Compensation for any pay period.


(b)    Deemed Enrollment and Automatic Annual Increases.
(1)    Deemed Enrollment Election.

13

--------------------------------------------------------------------------------




(i)    Deemed Enrollment. Subject to the rules and limitations in this Section
3.1 and in Article V, each Participant shall be deemed to have made an election
to have his or her Employer Company make Pre-Tax Contributions on his or her
behalf in an amount equal to 3% of Eligible Compensation per payroll period.
Notwithstanding the forgoing, a Participant shall not be deemed to have made a
3% Pre-Tax Contribution election if he or she makes an Affirmative Election
before the Automatic Enrollment Deadline.
(ii)    Effective Date of Deemed Enrollment. The deemed Pre-Tax Contribution
payroll deduction election will be effective as soon as administratively
practicable following the applicable Automatic Enrollment Deadline and will
continue while he or she remains an Eligible Employee unless and until he or she
(i) makes an Affirmative Election, (ii) has the maximum amount of Pre-Tax
Contributions for such Plan Year (taking into account the maximum Catch-Up
Contributions for such Participant, if applicable) deducted, (iii) becomes
ineligible to participate in the Plan (iv) has a deemed annual increase in
Pre-Tax Contributions pursuant to Section 3.1(b)(2), or (v) takes a hardship
withdrawal under Section 9.8(c).
(2)    Deemed Annual Increase Election. A Participant who is deemed to have made
a Pre-Tax Contribution deferral election pursuant to Section 3.1(b)(1), has not
made an Affirmative Election and remains an Eligible Employee, shall also be
deemed to have elected to increase his or her Pre-Tax Contributions in 1%
increments in each Plan Year following the Plan Year of automatic enrollment up
to a maximum deferral rate of 6% of Eligible Compensation. The automatic annual
increase will be effective in each Plan Year following the Plan Year of
automatic enrollment on the first Friday in March for Eligible Employees who are
considered for a merit increase in March and on the first Friday in June for all
other Eligible Employees. The automatic annual increase will continue while he
or she is an Eligible Employee until he or she (i) makes an Affirmative
Election, (ii) becomes ineligible to participate in the Plan or (iii) takes a
hardship withdrawal under Section 9.8(c).
(3)    Notice of Deemed Elections. Within a reasonable period following an
Eligible Employee’s Employment Commencement Date, Reemployment Commencement Date
or transfer from ineligible to Eligible Employee status and before the
applicable Automatic Enrollment Deadline, the Committee shall provide each
Eligible Employee with a notice informing him or her of his or her rights and
obligations under this Section 3.1(b) including the following: (1) his or her
right to make an Affirmative Election to change the deemed percentage (including
0%), (2) how the Pre-Tax Contributions will be invested in the absence of an
Affirmative Election and

14

--------------------------------------------------------------------------------




his or her right to change such election, and (3) the procedures for making any
such elections. The Committee shall provide each Eligible Employee who has not
made an Affirmative Election with a similar notice within a reasonable period
prior to each subsequent Plan Year.
(c)    Catch-Up Contributions. Subject to the rules and limitations in this
Section 3.1 and in Article 5 except as otherwise provided, each Participant who
is an Eligible Employee (other than an Eligible Employee employed in Puerto
Rico) who will attain age 50 or older before the close of the Plan Year shall be
eligible to make Catch-Up Contributions, in 1% increments, from 1% to 35% of his
or her Regular Eligible Compensation and in accordance with, and subject to the
limitations of Code § 414(v). Additionally, each Participant who is an Eligible
Employee (other than an Eligible Employee employed in Puerto Rico) who will
attain age 50 before the close of the Plan Year shall be eligible to make
Catch-Up Contributions in 1% increments from 1% to 100% of the portion of his or
her MIP award payable in the form of cash (less amounts withheld for FICA and
Medicare taxes). Such Catch-Up Contributions shall not be taken into account for
purposes of the provisions of the Plan implementing the required limitations of
Code §§ 402(g) and 415. The Plan shall not be treated as failing to satisfy the
provisions of the Plan implementing the requirements of Code §§ 401(k)(3),
410(b), or 416, as applicable, by reason of the making of such Catch-Up
Contributions. Catch-Up Contributions shall be treated as Pre-Tax Contributions
for purposes of Sections 3.5, 3.6, 3.7, 6.2 and Article VII. Catch-Up
Contributions shall be credited to a Participant’s Pre-Tax Contribution Account
unless the Committee determines that such contributions (and investment gains or
losses on such contributions) should be credited to a separate subaccount.
(d)    An election under this Section 3.1 must be made via VRU or in accordance
with such other procedures prescribed by the Committee. A participant may make
an election to begin making Pre-Tax Contributions on any business day that
coincides with or follows the date he or she becomes a Participant. A
Participant’s initial payroll deduction contribution election will be effective
for the first pay period beginning after his or her election is processed and
will continue while the Participant is an Eligible Employee until the
Participant changes his or her election in accordance with Section 3.4 or
suspends his or her contributions in accordance with Section 3.5.
The Committee has the right at any time unilaterally to reduce prospectively the
amount or percentage of Pre-Tax Contributions elected by any Participant who is
a Highly Compensated Employee or by all Highly Compensated Employees as a group
if it determines that reduction is appropriate in light of the limitations under
Section 5.4.
(e)    Accounts. The Pre-Tax Contributions elected by a Participant under
Sections 3.1 will be credited to such Participant's Pre-Tax Contribution
Account.
Section 3.2    After‑Tax Contributions.

15

--------------------------------------------------------------------------------




(a)    General. Subject to the rules and limitations in this Section 3.2 and in
Article 5, each Participant who is an Eligible Employee may make After-Tax
Contributions through authorizing the after-tax payroll deduction of 1% to 5%
(in 1% increments) of his or her Regular Eligible Compensation for each pay
period.
Such election must be made via VRU or in accordance with such other procedures
prescribed by the Committee. A Participant who is an Eligible Employee may elect
to begin making After‑Tax Contributions on any business day that coincides with
or follows the date he or she becomes a Participant. A Participant’s initial
contribution election will be effective for the first pay period beginning after
his or her election is processed and will continue while the Participant is an
Eligible Employee until the Participant changes his or her election in
accordance with Section 3.4.


The Committee has the right at any time unilaterally to reduce prospectively the
amount or percentage of After‑Tax Contributions elected by any Highly
Compensated Employee or by all Highly Compensated Employees as a group if it
determines that reduction is appropriate in light of the limitations under
Section 5.5.


(b)    Accounts. The After‑Tax Contributions elected by a Participant under
Section 3.2(a) will be credited to such Participant’s After‑Tax Contribution
Account.
Section 3.3    Roth Contributions. Subject to the rules and limitations in
Article 5, each Participant who is an Eligible Employee (other than an Eligible
Employee employed in Puerto Rico) shall be eligible to make Roth Contributions
in:
(a)    1% increments from 1% or 100% of his or her Regular Eligible Compensation
for each pay period;
(b)    1% increments from 1% to 100% of his or her Eligible Compensation for
unused discretionary days off each pay period; and
(c)    1% increments from 1% to 100% of his or her Eligible Compensation from
sales incentive program bonus payments.
All Roth Contributions shall be and are made in accordance with and subject to
the limitations of Code Section 402A. The sum of Roth Contributions and Pre-Tax
Contributions may not exceed 35% of Eligible Compensation for any pay period.
Roth Contributions shall be credited to a Participant’s Roth Contributions
Account.
Section 3.4    Changes in Contribution Elections.
(a)    General. A Participant who is an Eligible Employee may make an election
to change the type or rate of his or her contributions on any business day via
VRU or in accordance with such other procedures prescribed by the Committee.

16

--------------------------------------------------------------------------------




Such change in the rate or type of contributions will be effective for the first
pay period beginning after his or her election is processed.
(b)    Voluntary Suspension. A Participant may suspend his or her contributions
made pursuant to this Article III at any time via VRU or in accordance with such
other procedures prescribed for such purpose by the Committee. A Participant’s
suspension will be effective for the first pay period beginning after his or her
election is processed. Thereafter, the Participant who is an Eligible Employee
may make an election to resume contributions in accordance with Sections 3.1,
3.2 or 3.3.
(c)    Change in Eligibility Status. A Participant’s contributions shall
automatically stop when he or she ceases to be an Eligible Employee. If a
Participant’s status thereafter changes to an Eligible Employee (whether by
reemployment or otherwise), he or she may make a new election or will be deemed
to have made an election to make contributions in accordance with Sections 3.1,
3.2 or 3.3.
(d)    Hardship Withdrawal. A Participant will be treated as if he or she had
elected to completely suspend all contributions for the 6-month period following
a hardship withdrawal in accordance with Section 9.8(c), and a Participant who
was not making any contributions at the time of the withdrawal will not be
allowed to resume making contributions for the 6-month period following a
hardship withdrawal. Following the suspension, a Participant may elect to resume
making contributions or will be deemed to have made an election in accordance
with Section 3.1, 3.2 or 3.3.
(e)    Leave of Absence. A Participant’s contributions will continue to be
deducted during any period of paid leave of absence, provided he or she
continues to be classified as an Eligible Employee during the leave and
continues to be paid through an Employer Company payroll. However, a
Participant’s contributions will be suspended during any period of leave of
absence if the Eligible Employee is not paid through an Employer Company
payroll. Payroll deductions automatically will resume as soon as
administratively practicable after the Participant’s resumption of active
employment as an Eligible Employee in accordance with the Participant’s election
(or deemed election) in effect immediately prior to his or her unpaid leave
unless the Participant files an election to suspend contributions to change his
or her rate of contributions in accordance with Section 3.4.
Section 3.5    Payment of Contributions to Trustee    . All Participant
contributions under this Article III will be paid to the Trustee as soon as
practicable after the related payroll deductions are made and, in any event, by
the deadlines, if any, established for making those payments under ERISA or the
Code.

17

--------------------------------------------------------------------------------




Section 3.6    Rollovers from Qualified Plans or Conduit IRAs.
(a)    A Participant may contribute to the Plan an amount consisting of an
“eligible rollover distribution” (as defined below) from another qualified
retirement plan, or “a transfer from a conduit IRA,” (as defined below) (each, a
“Rollover Contribution”) provided that the contribution shall not jeopardize the
qualification of the Plan or the tax-exempt status of the Trust Funds or create
adverse tax consequences for the Employer. A Participant who has incurred a
Severance from Employment may make a Rollover Contribution to the Trust Fund in
accordance with this Section 3.6(a), provided that the Participant has not
otherwise received a distribution of his or her Account pursuant to Section 9.2
and the Participant’s Account balance exceeds one thousand dollars ($1,000).
Additionally, the Roth Contribution Account shall be treated as a separate plan
for purposes of determining whether a Participant has an Account balance that
exceeds one thousand dollars ($1,000).
(b)    Any such Rollover Contribution shall at all times be fully vested and
nonforfeitable. Such contribution shall be held in a subaccount under the
Participant’s Account (the “Rollover Contribution Account”).
(c)    For purposes of this Section 3.6, an “eligible rollover distribution”
means:
(1)    an eligible rollover distribution, within the meaning of Code § 402,
which is transferred to this Plan by the Participant no later than sixty (60)
days following the date on which the Participant received the distribution from
another qualified retirement plan; or
(2)    an eligible rollover distribution, within the meaning of Code § 402,
which is transferred to this Plan directly by another qualified retirement plan
at the Participant’s direction pursuant to Code § 401(a)(31).
In the case of an eligible rollover distribution described in § 3.7(c)(1) above,
the Participant may contribute an amount equal to the gross amount of the
distribution, notwithstanding that a portion of the distribution may have been
subject to mandatory income tax withholding.
(d)    For purposes of this Section 3.6, “a transfer from a conduit IRA” means:
an amount transferred to this Plan within sixty (60) days of the Participant’s
receipt of distribution thereof, from an individual retirement account or
annuity (“IRA”) to which no contributions have been made from any source other
than amounts which were previously distributed to the Participant as an eligible
rollover distribution from another qualified retirement plan subject to Code §
401(a), and which were deposited in such IRA within sixty (60) days of such
prior distribution.

18

--------------------------------------------------------------------------------




(e)    After-tax employee contributions and loans distributed from a qualified
retirement plan, annuity contract or IRA may not be contributed to the Plan
under this Section 3.6.
(f)    Notwithstanding anything in this Plan to the contrary, in no event shall
an “eligible rollover distribution” include any amounts distributed from a
designated Roth account (as defined in Treasury Regulation § 1.402A-1, Q&A-1) or
a Roth IRA (as defined in Treasury Regulation § 1.408A-8, Q&A-1).
Article IV.    EMPLOYER CONTRIBUTIONS    
Section 4.1    SavingsPLUS Contribution.
(a)    Subject to the rules and limitations set forth in this Section 4.1 and in
Article 5, an Employer Company shall make the following SavingsPLUS
Contribution, if any, for each Accounting Period on behalf of each Participant
who was employed as an Eligible Employee by such Employer Company on the last
day of the Accounting Period and each Participant whose last employment as an
Eligible Employee was with such Employer Company during the Accounting Period.
The SavingsPLUS Contribution made on behalf of each Participant described in
this Section 4.1(a) shall be equal to:
A minus B where:
(4)    A equals
(i)    For each Employer Company listed in Appendix 4.1(a)(1)(A), zero;
(ii)    For each Employer Company listed in Appendix 4.1(a)(1)(B), 50% of his or
her Pre-Tax Contributions that do not exceed 6% of his or her Eligible
Compensation for such Plan Year;
(iii)    For each Employer Company listed in Appendix 4.1(a)(1)(C),
(A)    For each Participant with an Employment Commencement Date prior to
January 1, 2008 who is not described in paragraph (iii)(B), 50% of his or her
Pre-Tax Contributions that do not exceed 5% of his or her Eligible Compensation
for such Plan Year, or
(B)    For each Participant with an Employment Commencement Date, Reemployment
Commencement Date or who is transferred from ineligible to Eligible Employee
status, on or after January 1, 2008, 100% of his or her Pre-

19

--------------------------------------------------------------------------------




Tax Contributions that do not exceed 3 ½% of his or her Eligible Compensation
for such Plan Year;
(iv)    For each Employer Company listed in Appendix 4.1(a)(1)(D), the sum of
100% of his or her Pre-Tax Contributions that do not exceed 3% of his or her
Eligible Compensation for such Plan Year and 50% of his or her Pre-Tax
Contributions in excess of 3% but not in excess of 6% of his or her Eligible
Compensation for such Plan Year; or
(v)    For each Employer Company listed in Appendix 4.1(a)(1)(E),
(A)    For each Participant with an Employment Commencement Date prior to
January 1, 2008 and who is not described in paragraph (iii)(B), 50% of his or
her Pre-Tax Contributions that do not exceed 2% of his or her Eligible
Compensation for such Plan Year, or
(B)    For each Participant with an Employment Commencement Date, Reemployment
Commencement Date or is transferred from ineligible to Eligible Employee status,
on or after January 1, 2008, 100% of his or her Pre-Tax Contributions that do
not exceed 1% of his or her Eligible Compensation for such Plan Year;


(5)    B equals the SavingsPLUS Contribution and the matching contribution
(within the meaning of Code § 401(m)) under a Merged Plan previously made by any
Employer Company with respect to him or her during such Plan Year.
No SavingsPLUS Contributions will be made with respect to any Catch-Up
Contributions (unless such contributions are reclassified as Pre-Tax
Contributions).
(b)    Application of Forfeitures. Any amounts treated as forfeitures under the
Plan will be applied to reduce the SavingsPLUS Contributions for the next Plan
Year (and succeeding Plan Years, if necessary).
(c)    No SavingsPLUS Contributions on Refunds. No SavingsPLUS Contributions
will be made with respect to any Pre-Tax Contributions that are refunded by the
Plan or a Collectively Bargained Plan to satisfy Code § 401(k), § 402(g) or §
415. If it is determined that any portion of the SavingsPLUS Contributions
credited to a Participant's SavingsPLUS Account is attributable to refunded
Pre-Tax Contributions, an amount equal to the value of the SavingsPLUS
Contribution attributable to refunded Pre-Tax Contributions automatically will
be

20

--------------------------------------------------------------------------------




deducted from the Participant's SavingsPLUS Account and will be treated as a
forfeiture.
(d)    Allocation. The SavingsPLUS Contribution, if any, made on behalf of each
Participant will be credited to his or her SavingsPLUS Account as of the last
day of each Accounting Period.
Section 4.2    Top Heavy Contribution. As of the last day of each Plan Year, a
determination will be made on whether this Plan is top‑heavy as described in
Section 15.9 and, if this Plan is top‑heavy, the Employer Companies will
contribute such amounts, if any, as are necessary to satisfy minimum top-heavy
allocation requirements. Any such contributions will be credited as of the last
day of such Plan Year to the affected Participants' Top Heavy Account.
Section 4.3    Form and Time of SavingsPLUS Contribution. The SavingsPLUS
Contribution may be made in cash or UPS Stock or in any combination of cash and
UPS Stock, as determined by the Employer. An Employer Company may make
SavingsPLUS Contributions for any Accounting Period in installments at any time
during the Accounting Period and may make the Employer contributions called for
under this Article IV at any time during the Plan Year or in the following year
before the due date (after taking any extensions into account) for filing the
Employer Company's federal income tax return for such Plan Year.
Section 4.4    Responsibility to Make Employer Contributions. The Employer in
its absolute discretion may choose to make the employer contributions called for
under this ARTICLE IV on behalf of all of the Employer Companies and to charge
each Employer Company with its allocable portion of the contributions in
accordance with those procedures the Employer in its absolute discretion deems
appropriate.
Article V.    LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS    
Section 5.1    Order    . The allocation of contributions made under this Plan
(other than Rollover Contributions) will be subject to the limitations of this
Section 5.1, as applied, in the following order:
(a)    the Code § 415 limitations under Section 5.2,
(b)    the Code § 402(g) limitations under Section 5.3,
(c)    the Code § 401(k) limitations for Highly Compensated Employees under
Section 5.4,
(d)    the Code § 401(m) limitations for Highly Compensated Employees under
Section 5.5.
Section 5.2    Code § 415 Limitations. Refer to Appendix 5.2.

21

--------------------------------------------------------------------------------




(a)    Coordination with Code § 401(k) and Code §402(g). Any Pre-Tax
Contributions that are not allocated because of the limitations of Appendix 5.2
will be disregarded for the purposes of the Code §402(g) limitations under
Section 5.3 and the Code §401(k) limitations under Section 5.4.
Section 5.3    Code § 402(g) Limitations.
(a)    A Participant’s total Pre-Tax Contributions under this Plan and “elective
deferrals” within the meaning of Code § 402(g) under all other qualified plans,
contracts and arrangements maintained by an Affiliate during any calendar year
will not exceed the annual dollar limit under Code § 402(g) (or, with respect to
Participants in Puerto Rico, such lower limit as may be prescribed under Puerto
Rican law). A Participant whose Pre-Tax Contributions together with other
elective deferrals under a plan of an Affiliate exceed the applicable
limitation, shall be deemed to have made a request for a refund under
Section 5.3(b) and the excess will be refunded in accordance with such Section.
(b)    If a Participant’s Pre-Tax Contributions for a calendar year, when added
to the “elective deferrals” within the meaning of Code § 402(g) made for a
calendar year on behalf of such Participant under plans, contracts or
arrangements of an employer that is not an Affiliate (for example, another
unrelated employer’s Code § 401(k) plan or tax sheltered annuity) for that
calendar year, exceed the Code § 402(g) dollar limit, he or she may request a
refund of that excess (or, if less, the Participant’s Pre-Tax Contributions
deducted during such calendar year under this Plan) by filing an election no
later than March 1 of the following calendar year. A Participant’s election
under this Section 5.3(b) will specify the dollar amount of the excess and
include a written statement that absent the refund, the Pre-Tax Contributions
made under this Plan plus the other contributions described in this Section 5.3
will exceed the Code § 402(g) limit for that calendar year.
(1)    Any refund timely requested or deemed requested under this Section 5.3(b)
(adjusted for investment gain or loss) will be made no later than the April 15
that immediately follows the date the refund is requested or deemed requested.
(2)    Any Pre-Tax Contributions (other than Pre-Tax Contributions described in
the second sentence of this Section 5.3(b)(2)) that exceed the limit set forth
in Code § 402(g) will be taken into account for purposes of the ADP Test under
Section 5.4 regardless of whether the Pre-Tax Contributions are refunded to a
Participant in accordance with this Section 5.3(b). Notwithstanding the
foregoing, excess Pre-Tax Contributions of a Nonhighly Compensated Employee will
not be taken into account for purposes of the ADP Test to the extent the excess
arises solely from Pre-Tax Contributions under this Plan and pre-tax
contributions under all other qualified plans, contracts and arrangements
maintained by the Affiliates to the extent prohibited under Code § 401(a)(30).
Excess Pre-Tax Contributions

22

--------------------------------------------------------------------------------




that are refunded under this Section 5.3(b) will not be taken into account for
purposes of the Code § 415 limitations under Section 5.2.
(c)    Refunds of excess Pre-Tax Contributions will be adjusted for investment
gain or loss for the Plan Year for which the deferrals were made and for the
period between the end of such calendar year and the date the deferrals are
distributed in accordance with the regulations under Code § 402(g).
Section 5.4    Code § 401(k) Limitations for Highly Compensated Employees.
(a)    ADP Test. The average of the Highly Compensated Employees’ ADPs for a
Plan Year, when compared to the average of the Nonhighly Compensated Employees’
ADPs for the same Plan Year will satisfy either of the following tests:
(3)    the average of the ADPs for all Highly Compensated Employees is not more
than 125% of the average of the ADPs for all Nonhighly Compensated Employees, or
(4)    the average of the ADPs for all Highly Compensated Employees is not more
than two times the average of the ADPs for all Nonhighly Compensated Employees,
and the excess of the average of the ADPs for all Highly Compensated Employees
over the average of the ADPs for all Nonhighly Compensated Employees is not more
than two percentage points.
In performing the ADP Test for a Plan Year, the applicable averages will be
calculated taking into account each Participant who was eligible to make Pre‑Tax
Contributions at any time during that Plan Year.
(b)    Aggregation with Other Plans or Arrangements. The ADP for any Highly
Compensated Employee will be determined as if all contributions made on behalf
of such Highly Compensated Employee during the same Plan Year under one, or more
than one, other plan described in Code § 401(k) maintained by an Affiliate had
been made under this Plan or, at the option of the Committee, the Plan may be
permissively aggregated with such other plans if they have the same Plan Year
and use the same ADP testing method. If this Plan satisfies the coverage
requirements of Code § 410(b) only if aggregated with one or more other plans,
or if one or more other plans satisfy the coverage requirements of Code § 410(b)
only if aggregated with this Plan, this Section 5.4 will be applied by
determining the ADPs of all Participants as if all those plans were a single
plan.
(c)    Other Requirements and Elections. The determination and treatment of the
Pre‑Tax Contributions and ADP of any Participant will satisfy any other
requirements prescribed by the Secretary of the Treasury including any
subsequent Internal Revenue Service guidance issued under Code § 401(k), and, in
performing the ADP Test, the Committee may use any alternatives and elections
authorized under the applicable regulations, rulings or revenue procedures. If
the Plan applies Code

23

--------------------------------------------------------------------------------




§ 410(b)(4)(B) (exclusion of employees less than age 21 or without one year of
service) for Code § 410(b) testing purposes the Plan will perform the ADP Test
using the ADP of each eligible Highly Compensated Employee for the Plan Year and
the ADP of each eligible Nonhighly Compensated Employee for the preceding Plan
Year, disregarding each eligible Nonhighly Compensated Employee who was not age
21 or had not completed one year of service by the end of the preceding Plan
Year.
(d)    Action to Satisfy ADP Test.
(1)    Refund of Excess Contributions. Excess Contributions (adjusted for
investment gain or loss) will be refunded no later than the last day of the
immediately following Plan Year to Highly Compensated Employees on whose behalf
the Excess Contributions were made. Refunds will be made on the basis of the
amount of Pre-Tax Contributions for such Plan Year starting with the Highly
Compensated Employee with the greatest dollar amount of Pre-Tax Contributions,
first from his or her unmatched Pre-Tax Contributions and thereafter from his or
her Pre-Tax Contributions that are matched, and such refunds will be made first
pro-rata from Investment Options other than the UPS Stock Fund and then, if
necessary, from the UPS Stock Fund. The Excess Contributions that would
otherwise be refunded will be reduced (in accordance with the Code § 401(k)
regulations) by any refund made to the Highly Compensated Employee under Section
5.3. In the case of a Highly Compensated Employee who is an eligible employee in
more than one plan of an Affiliate to which elective contributions are made, the
amount of the Excess Contributions refunded to the Highly Compensated Employee
for any Plan Year must not exceed the amount of his or her Pre-Tax Contributions
actually contributed to the Plan for the Plan Year.
(2)    Determination of Investment Gain or Loss. Excess Contributions will be
adjusted for investment gain or loss for the Plan Year for which the
contributions were made in accordance with the regulations under Code § 401(k)
but will not be adjusted for investment gain or loss for the period between the
end of the Plan Year and the date the Excess Contributions are distributed.
Section 5.5    Code § 401(m) Limitations For Highly Compensated Employees.
(a)    ACP Test. The average of the Highly Compensated Employees’ ACPs for a
Plan Year, when compared to the average of the Nonhighly Compensated Employees’
ACPs for the same Plan Year will satisfy either of the following tests:
(1)    the average of the ACPs for all Highly Compensated Employees does not
exceed 125% of the average of the ACPs for all Nonhighly Compensated Employees,
or

24

--------------------------------------------------------------------------------




(2)    the average of the ACPs for all Highly Compensated Employees is not more
than two times the average of the ACPs for all Nonhighly Compensated Employees,
and the excess of the average of the ACPs for all Highly Compensated Employees
over the average of the ACPs for all Nonhighly Compensated Employees is not more
than two percentage points.
In performing the ACP Test for a Plan Year, the applicable averages will be
calculated taking into account each Participant who was eligible to make Pre-Tax
Contributions at any time during that Plan Year.
(b)    Aggregation with Other Plans or Arrangements.
(3)    The ACP for any Highly Compensated Employee will be determined as if any
“employee contributions” (within the meaning of Code § 401(m)) and any “matching
contributions” (within the meaning of Code § 401(m)(4)) allocated to his or her
account during the same Plan Year under one, or more than one, other plan
described in Code § 401(a) or § 401(k) maintained by an Affiliate had been made
under this Plan or, at the option of the Committee, the Plan may be permissively
aggregated with such other plans. If this Plan satisfies the coverage
requirements of Code § 410(b) only if aggregated with one or more other plans,
or if one or more other plans satisfy the coverage requirements of Code § 410(b)
only if aggregated with this Plan, then this Section 5.5 will be applied by
determining the ACPs of all Participants as if all the plans were a single plan.
(c)    Action to Satisfy ACP Test.
(1)    Distribution or Forfeiture of Excess Aggregate Contributions.
Notwithstanding any other provision of this Plan to the contrary, Excess
Aggregate Contributions made for any Plan Year (adjusted for investment gains
and losses) will be distributed from the Accounts of Highly Compensated
Employees no later than the last day of the immediately following Plan Year.


The Excess Aggregate Contributions will be distributed on behalf of each Highly
Compensated Employee, starting with the Highly Compensated Employee who has the
largest sum of those contributions and ending when the Excess Aggregate
Contributions are distributed. The Excess Aggregate Contributions will first be
reduced by distributing After‑Tax Contributions and then by distributing
SavingsPLUS Contributions and such distributions will be made first pro-rata
from Investment Options other than the UPS Stock Fund and then, if necessary,
from the UPS Stock Fund.


In the case of a Highly Compensated Employee who is an eligible employee in more
than one plan of an Affiliate to which employee and

25

--------------------------------------------------------------------------------




matching contributions are made, the amount of the Excess Aggregate
Contributions refunded to the Highly Compensated Employee for any Plan Year must
not exceed the amount of his or her After-Tax Contributions and SavingsPLUS
Contributions actually contributed to the Plan for the Plan Year.


(2)    Determination of Investment Gain or Loss. Excess Aggregate Contributions
will be adjusted for investment gain or loss for the Plan Year for which such
contributions were made in accordance with the regulations under Code § 401(m)
but will not be adjusted for investment gain or loss for the period between the
end of the Plan Year and the date the Excess Aggregate Contributions are
distributed.
Section 5.6    Roth Contributions.     Roth Contributions shall be treated as
Pre-Tax Contributions under this Article V and if Pre-Tax Contributions are
required to be distributed to satisfy any such limitation, such distribution
shall be made first from the affected Participant’s Roth Contribution Account
and if there is an insufficient amount in that account, the remainder of the
distribution shall be made from the Participant’s Pre-Tax Contribution Account.
Article VI.    VALUATION AND ACCOUNT DEBITS AND CREDITS    
Section 6.1    Accounts. The Committee will establish and maintain an Account
(composed of such subaccounts as the Committee deems appropriate) in the name of
each Participant to which will be credited such sums of cash or other property
from time to time contributed or transferred to this Plan together with the
earnings, profits and appreciation on those assets and to which will be charged
the losses and depreciation on those assets and the Participant’s share of the
expenses of this Plan and the Trust Funds unless the Employer Companies pay for
such expenses.
Section 6.2    Corrections. If an error or omission is discovered in any
Account, an appropriate adjustment will be made to such Account and to such
other Accounts as deemed appropriate and proper under the circumstances by or at
the direction of the Committee in order to remedy such error or omission.
Article VII.    INVESTMENTS    
Section 7.1    Investment of Trust Funds.
(a)    The Committee shall select Investment Options; provided, however, that
one of the Investment Options shall be a fund invested primarily in UPS Stock.
It is intended that the Plan satisfy the conditions for the participant-directed
investment of Plan accounts contained in ERISA § 404(c) and the regulations
thereunder (Labor Regulation Section 2550.404c-1), so as to afford to each
Participant the opportunity to exercise control over the assets in his or her
Account and to choose, from a broad range of investment alternatives, the manner
in which

26

--------------------------------------------------------------------------------




said assets are invested. In accordance with Sections 7.2 through 7.4, each
Participant shall have the opportunity to choose, in accordance with such
procedures as the Committee may prescribe, among the Investment Options. The
allocation of the Participant’s Account among Investment Options must be made in
one percent (1%) increments.
(b)    The Committee shall (1) determine the manner and frequency of investment
instructions and limitations on such instructions and (2) establish such other
procedures as may be necessary or appropriate to implement Participant and
Beneficiary instructions in accordance with the requirements of ERISA Section
404(c), including procedures to provide Participants and Beneficiaries with an
opportunity to obtain written confirmation of their investment instructions. Any
such procedures may be amended or modified from time to time by the Committee at
its discretion and all such procedures and any amendments or modifications to
such procedures are incorporated into and made a part of this Plan.
The Committee shall provide for at least three Investment Options in addition to
the UPS Stock Fund each of which is diversified and has materially different
risk and return characteristics. The Committee shall permit a Participant to
divest his or her investment in the UPS Stock Fund and reinvest an equivalent
amount in other Investment Options at periodic, reasonable opportunities
occurring no less frequently than quarterly. The Committee shall not impose any
restrictions or conditions with respect to the investment in the UPS Stock Fund
that are not imposed on other Investment Options except as required or as are
reasonably designed to ensure compliance with applicable securities laws or as
otherwise permitted under the Treasury Regulations under Code § 401(a)(35). To
the extent that the Plan is an “applicable defined contribution plan” within the
meaning of Code § 401(a)(35)(E) and the regulations thereunder, the requirements
of Appendix 7.1, Diversification Requirements of Code § 401(a)(35), shall apply.


Section 7.2    Investment of Accounts.
(a)    Investment Election. The Trustees shall invest and reinvest each
Participant’s Account among the Investment Options in accordance with the
instructions provided by such Participant, which shall remain in force until
altered in accordance with Sections 7.3 and 7.4.
Notwithstanding the foregoing, (a) a Participant may, on a form provided by the
Committee, make a separate written election to have his or her Rollover
Contribution invested in a manner independent of his or her other subaccounts,
so long as such written election is transmitted to the Trustees at the same time
as the Rollover Contribution is made to the Plan; (b) a Participant must provide
separate investment elections for his or her Roth Contribution Account and (c) a
Participant may not invest the Roth Contribution Account in a Self-Managed
Account. Such investment directions must be in increments of one percent (1%).
Such investment

27

--------------------------------------------------------------------------------




directions must result in the investment of one hundred percent (100%) of the
directed amount. Authorizations that do not result in an allocation of one
hundred percent (100%) or are incorrect in any other respect will not be
processed and the prior investment allocation shall continue in effect.
Notwithstanding the foregoing, the Trustees may refuse to follow any investment
instructions that the Trustees or the Committee reasonably believes could result
in a transaction prohibited under ERISA § 406 or Code § 4975 and for which there
is no exemption, could generate income that would be taxable to the Plan, would
not be in accordance with the Plan or with ERISA, could cause the Trustee to
maintain indicia of ownership of Plan assets outside of the United States, could
jeopardize the Plan’s tax exempt status or could result in a loss to the Plan in
excess of the Participant’s Account.


Notwithstanding the forgoing, contributions may not be invested directly in the
Self-Managed Account; however, a Participant may direct the transfer of
contributions and other amounts invested in another Investment Option into the
Self-Managed Account pursuant to Section 7.4.


(b)    Deemed Investment Elections. If a Participant is deemed to have made a
Pre-Tax Contribution election pursuant to Section 3.1(b), and he or she does not
make an Affirmative Investment Election, his or her Pre-Tax Contributions will
be invested as follows, based on the Participant’s date of birth as reflected in
the records of the recordkeeper at the time of the contribution to the Trust
Funds:


Investment Option
Participants Date of Birth
Bright Horizon Income Fund
1900 - 1947
Bright Horizon 2010 Fund
1948 - 1952
Bright Horizon 2015 Fund
1953 - 1957
Bright Horizon 2020 Fund
1958 - 1962
Bright Horizon 2025 Fund
1963 - 1967
Bright Horizon 2030 Fund
1968 - 1972
Bright Horizon 2035 Fund
1973 - 1977
Bright Horizon 2040 Fund
1978 - 1982
Bright Horizon 2045 Fund
1983 - 1987
Bright Horizon 2050 Fund
1988 - 1992
Bright Horizon 2055 Fund
1993 +



If, for any reason, the recordkeeper’s records as to the Participant’s date of
birth are not correct, (a) the recordkeeper will correct the incorrect data as
soon as administratively practicable after it is notified, in writing, of the
error and (b) the Pre-Tax Contributions made to the Plan prior to such
correction will remain invested in the Investment Options designated by the date
of birth on the recordkeeper’s records at the time the Pre-Tax Contribution was
made to the Plan, until such time as the Participant makes an Affirmative
Investment Election. The Trustee shall invest

28

--------------------------------------------------------------------------------




and reinvest each Participant’s Account among the Investment Options in
accordance with the deemed investment elections provided by this Section 7.2(b),
which shall remain in force until altered in accordance with Sections 7.2(a),
7.3 and 7.4.
Section 7.3    Investment Allocation of Future Contributions. Each Participant
may elect to change the investment allocation of future Pre-Tax Contributions or
After-Tax Contributions at any time. Each election to change a Participant’s
investment allocation among Investment Options shall be made via the VRU or in
accordance with such other procedures as are prescribed by the Committee from
time to time, and shall be effective as soon as practicable following the
receipt thereof. Such election shall apply uniformly to all future Pre-Tax
Contributions and After-Tax Contributions made by or on behalf of the
Participant. Changes must be in increments of one percent (1%). Changes must
result in a total investment of one hundred percent (100%) of the Participant’s
contributions under the Plan. Authorizations that do not result in an allocation
of one hundred percent (100%) of the Participant’s future contributions or are
incorrect in any other respect will not be processed and the prior investment
allocation shall continue in effect.
Notwithstanding the forgoing, contributions may not be invested directly in the
Self-Managed Account; however, a Participant may direct the transfer of
contributions and other amounts invested in another Investment Option into the
Self-Managed Account pursuant to Section 7.4.


Section 7.4    Transfer of Account Balances Between Investment Options.
(a)    General. Each Participant may elect to transfer the balances in his or
her Account among the Investment Options at any time. Such election shall be
made via the VRU, or in accordance with such other procedures as shall be
prescribed by the Committee from time to time, and shall be effective as soon as
practicable following receipt thereof, subject to limitations, if any, of the
investment vehicles selected. If a transfer authorization does not result in the
allocation of one hundred percent (100%) of the Participant’s Account or if it
is incorrect in any other respect, the transfer authorization will not be
processed by the Committee and the prior investment allocation will continue in
effect. Notwithstanding anything to the contrary in this subparagraph, amounts
credited to any subaccount must remain credited to that subaccount until
distribution from the Plan, unless the Committee determines that such
contributions (and investment gains or losses on such contributions) should be
credited to a different subaccount.
(b)    Self-Managed Account Transfers. A Participant’s initial transfer into the
Self-Managed Account must equal or exceed $2,500. Any subsequent transfer into
the Self-Managed Account must equal or exceed $1,000. A transfer to the
Self-Managed Account shall be permitted only if a Participant has $500 or more
invested in Investment Options, other than the Self-Managed Account, immediately
following such transfer. A Participant may not transfer any portion of the Roth
Contribution Account into the Self-Managed Account.

29

--------------------------------------------------------------------------------




Section 7.5    Ownership Status of Funds. The assets of each Investment Option
shall be owned by one of the Trustees. The applicable Trustee or a recordkeeper
designated by the Committee shall maintain or have maintained records for each
Investment Option allocating a portion of the investment representing such
Investment Option to each Participant who has elected that his or her Account be
invested in such Investment Option. The records shall reflect the U.S. dollar
value of each Participant’s portion of each Investment Option.
Section 7.6    Statements. The Committee shall furnish or cause to be furnished
to each Participant, at least annually, a statement of his or her Account.
Section 7.7    Transition Period to Implement Plan Changes. In connection with a
change in record keepers, trustees, or other service providers for the Plan, a
change in the methodology for valuing accounts, a change in investment options,
a plan merger or other circumstances, a temporary interruption in the normal
operations of the Plan may be required in order to properly implement such
change or merger or take action in light of such circumstances. In such event or
under such circumstances, the Committee, may take such action as it deems
appropriate under the circumstances to implement such change or merger or in
light of such circumstances, including authorizing a temporary interruption in a
Participant’s ability to obtain information about his or her Account, to take
distributions from such Account and to make changes in the investment of that
Account, provided the Committee will take appropriate action as to give
Participants as much advance notice of the interruption as possible and to
minimize the scope and length of the interruption in normal Plan operations. In
addition, when changing Investment Options, the Committee will take such action
as it deems appropriate under the circumstances to direct the investment of the
funds pending completion by a Trustee of the administrative processes necessary
to transfer investment authority to the Participants, including, but not limited
to, mapping monies from old funds to new funds. Notwithstanding the foregoing,
one Investment Option will be a fund designed to invest primarily in UPS Stock.
Section 7.8    Alternate Payees and Beneficiaries. Solely for purposes of this
Article VII, an Alternate Payee or a Beneficiary of a deceased Participant will
be treated as a Participant.
Section 7.9    Investment in UPS Stock. The Trustee of the UPS Stock Fund may
purchase UPS Stock from any source, provided that the Trustee will pay no more
than Fair Market Value for any share. The Trustee may purchase either
outstanding shares, newly issued shares, or treasury shares. To the extent that
the Trustee needs to obtain cash, the Trustee may sell UPS Stock to the Employer
for no less than Fair Market Value. The Committee shall direct the Trustee as to
its responsibilities to suspend purchases of UPS Stock when such suspension is
necessary to comply with any applicable law or applicable stock exchange rule or
regulation in which event purchases will be made or resumed when the Committee
reasonably concludes that purchases are permitted under applicable law. The
recordkeeper selected by the Committee will account for the cost or other basis
of all

30

--------------------------------------------------------------------------------




UPS Stock held in the UPS Stock Fund in accordance with Treasury Regulation
§ 1.402(a)-1(b)(2)(ii).
Section 7.10    Voting and Tender Rights of UPS Shares. The Employer has engaged
a third party recordkeeper, which has the responsibility to maintain Participant
records, including the names, addresses and number of shares of Participants and
Beneficiaries holding UPS Stock. The recordkeeper’s duties with regard to
proxies is to provide the Trustee of the UPS Stock Fund with a list which
includes the name, address and number of shares held for each Participant and
Beneficiary as of the applicable date. That Trustee has the responsibility to
furnish Participants and Beneficiaries with the information set forth in Section
7.1(b)(3), to reconcile the number of shares that are voted or tendered by
Participants and Beneficiaries and to vote or tender the remaining shares
pursuant to Sections 7.10(a) and 7.10(b).
(a)    Voting of UPS Shares. Shares of UPS Stock will be voted by the Trustee of
the UPS Stock Fund as directed by the Participants or Beneficiaries invested in
the UPS Stock Fund. All shares of UPS Stock will be voted by the Trustee in the
same proportion as voting instructions are timely received by the Trustee. When
determining the percentage of shares to be voted in favor of or against a
particular measure, the Trustee will disregard shares of UPS Stock for which the
Trustee has not timely received voting instructions. For example, if
Participants and Beneficiaries fail to timely provide voting instructions on 25%
of the UPS Stock Fund, all shares of UPS Stock held in the UPS Stock Fund will
be voted in accordance with the timely instructions received for 75% of the UPS
Stock.
(b)    Tender of UPS Shares. In the event of a tender offer for UPS Stock,
shares of UPS Stock will be tendered or not tendered as directed by the
Participants or Beneficiaries. The failure to give a timely direction to tender
is deemed to be a direction not to tender.
(c)    Communication. The Trustee will (in an appropriate and timely manner)
furnish, or cause to be furnished, to Participants and Beneficiaries who are
entitled to direct the Trustee whether to tender the shares of UPS Stock
allocated to his or her Account with the same information and notices as are
furnished to other shareholders who are entitled to vote or entitled to tender
regarding the matters to be voted upon or the tender offer and will provide them
with adequate opportunity to deliver their instructions to the Trustee. The
Trustee in its discretion will determine the manner in which instructions with
respect to the voting or tender of UPS Stock will be given and any such
instructions will be confidential.
Article VIII.    VESTING    
Each Participant shall at all times have a fully vested nonforfeitable interest
in the value of his or her Account.
Article IX.    DISTRIBUTIONS, WITHDRAWALS AND TRANSFERS    

31

--------------------------------------------------------------------------------




Section 9.1    General. A Participant may request distribution of his or her
Account when he or she has a Severance from Employment and a Participant may
request a withdrawal from his or her Account before a Severance from Employment
to the extent provided in Sections 9.8, 9.9 and 9.10.
Section 9.2    Request for Distribution upon Severance from Employment. A
Participant who has a Severance from Employment may request a distribution of
his or her Account in one of the distribution forms described in Section 9.5.
Following such request, payment of the Account will begin as soon as practicable
(but, generally, no earlier than thirty (30) days) after his or her request for
payment.
Unless the Participant otherwise elects or the Participant’s consent is not
required under this Section 9.2, payment of a Participant’s Account will be made
no later than the sixtieth (60th) day after the close of the Plan Year in which
the latest of the following events occurs:
(a)    the date on which the Participant attains age sixty-two (62), which is
the normal retirement age under the Plan; or
(b)    the Participant has a Severance from Employment.
A Participant’s consent to distribution is not required if the value of his or
her Account is less than $1,000, and a cash lump sum distribution will
automatically be made to such a Participant as soon as practicable following his
or her Severance from Employment, without his or her consent.
Section 9.3    Automatic Deferral of Payment. A Participant who does not request
a distribution of his or her Account under Section 9.2 (other than a Participant
whose consent is not required) will be deemed to have elected to defer payment
of his or her Account (which deemed election will be in lieu of a written
election that conforms to the requirements of Code § 401(a)(14) and regulations
promulgated thereunder) until the earlier of:
(a)    the date of such Participant’s death, or
(b)    the later of (1) the date such Participant attains age seventy and
one-half (70½) or (2) his or her Severance from Employment.
Such date is referred to as the “Latest Deferral Date”.
If the Latest Deferral Date occurs as a result of the Participant’s death, any
amount remaining in the Account on such date (including amounts invested in the
Self-Managed Account and the UPS Stock Fund) shall be paid in a cash lump sum as
soon as administratively practicable following such date.
If the Latest Deferral Date occurs for a reason other than the Participant’s
death and the Participant has not received a distribution from the Plan that
will satisfy the requirements

32

--------------------------------------------------------------------------------




of Code § 401(a)(9) for such year, a minimum distribution that conforms to
Section 9.4 shall automatically be made from the Plan.
Section 9.4    Required Beginning Date under Code § 401(a)(9)    .
Notwithstanding any contrary Plan provision, a Participant’s Account will be
paid to him or her no later than April 1 of the calendar year following (a) the
calendar year in which he or she reaches age seventy and one-half (70½) or (b)
if later, for a Participant who is not a five percent (5%) owner (as defined in
Code § 416), the calendar year in which he or she has a Severance from
Employment.
Distributions under Article IX shall conform to the minimum distribution
requirements of Code § 401(a)(9) in accordance with Appendix 9.4. The
distribution required by Code § 401(a)(9) may, at the election of the
Participant or Beneficiary, be the minimum distribution required by Code §
401(a)(9). If a Participant or Beneficiary is required to receive a minimum
distribution for a Plan Year but such Participant or Beneficiary does not
provide the information required to determine the exact amount of such
distribution, the Committee will establish procedures for completing
distributions required by Code § 401(a)(9).
Section 9.5    Distribution Form.
(a)    Normal Form. Distribution of each Participant’s Account shall be made in
a lump sum of the Participant’s entire Account, unless the Participant elects a
partial lump sum distribution, installments under Section 9.5(b) or another
distribution option available under Appendix 14.3 as a result of a merged plan.
A Participant who has a Severance from Employment may request a partial lump sum
distribution of less than his or her entire Account balance. There is no minimum
amount for a partial lump sum distribution and each partial lump sum
distribution is subject to a service fee established by the Committee.
(b)    Installment Options. A Participant who has a Severance from Employment
shall be eligible to receive all or if he or she elects a partial lump sum
distribution, the remaining portion of his or her Account in a series of monthly
installment payments only if he or she has an account at a financial institution
that can accept monthly wire transfers. A Participant may select in accordance
with procedures prescribed by the Committee either (i) the amount of each
monthly installment payment or (ii) the number of monthly installment payments,
that he or she would like to receive; provided, however, a Participant must
select a minimum of twelve (12) monthly installment payments and the initial
monthly installment payment must be at least fifty dollars ($50).
Monthly installment payments shall cease as soon as administratively possible
following the death of the Participant, unless the surviving Spouse who is the
Beneficiary elects otherwise pursuant to Section 9.6(d).

33

--------------------------------------------------------------------------------




A Participant may elect to terminate his or her installment election at any
time. Such Participant may elect another form of distribution under this Section
9.5 at any time, provided the requirements of this Section 9.5 are independently
satisfied with respect to each such new election.
Notwithstanding anything contrary in this § 9.5, installment payments shall not
be made from the Self-Managed Account or the UPS Stock Fund.
(c)    Source of Distribution. Distributions shall be made in accordance with
procedures established by the Committee and, unless otherwise requested by the
Participant, shall be made first from that portion of his or her Account other
than the Self-Managed Account or the UPS Stock Fund, second from the UPS Stock
Fund and third from the Self-Managed Account.
Section 9.6    Death.
(a)    General. Subject to the provisions set forth in Appendix 14.3, if a
Participant dies before his or her Account is paid to him or her in full, the
remaining portion of the Account will be paid to his or her Beneficiary
determined in accordance with (b) below.
(b)    Determination of Beneficiary. A Participant’s Beneficiary(ies) will be
determined as follows:
(1)    Except as otherwise provided below, a Participant’s sole primary
Beneficiary will be his or her surviving Spouse, if the Participant is lawfully
married on the date of his or her death.
(2)    If the Participant was not lawfully married at death, if the
Participant’s surviving Spouse consented in writing before a notary public to
the designation of some other person or persons as the Participant’s Beneficiary
or if the Committee determines that spousal consent is not required under the
Code or ERISA, then the Participant’s Beneficiary will be the person or persons
so designated in writing by the Participant on a form satisfactory to the
Committee in accordance with (c) below.
(3)    The Participant’s Beneficiaries will be his or her estate, if any of the
following apply:
(i)    The Participant did not have a Spouse and failed to properly designate
another Beneficiary;
(ii)    Neither the Participant’s Spouse, if any, nor any other Beneficiaries
survive the Participant; or
(iii)    After following the procedures in Section 9.19 (Forfeiture in Case of
Unlocatable Participant), the whereabouts of

34

--------------------------------------------------------------------------------




each person designated as a Beneficiary is unknown and no death benefit claim is
submitted to the Committee prior to December 31 of the calendar year following
the calendar year in which the Participant died.
(c)    Designation of Beneficiaries. A Participant may designate one or more
Beneficiaries in a manner satisfactory to the Committee which may include among
other things, the use of an approved form, an on-line method via the Plan
administrator’s website, or telephonically. A Participant may designate both
primary Beneficiaries and contingent Beneficiaries. Unless clearly indicated
otherwise by the Participant in his or her Beneficiary designation made in
accordance with this Section 9.6(c): (1) if the Participant designates multiple
primary Beneficiaries or multiple contingent Beneficiaries, each will share
equally in the Account and (2) persons designated as contingent Beneficiaries
will be treated as the Participant’s Beneficiaries only if each of the
Participant’s primary Beneficiaries fail to survive the Participant or cannot be
located at the time of the distribution of the Participant’s Account. A
Participant may change his or her designation of Beneficiary from time to time,
provided, however, that if the Participant’s Spouse, if any, is not the sole
primary Beneficiary of the Account, such Spouse, if any, must consent to the
designation of other Beneficiaries in writing before a notary public. No such
designation or change will be effective unless and until it is received by the
Committee prior to the Participant’s death. The Beneficiary designations under
this Plan will supersede and replace any and all Beneficiary designations made
under other plans merged into this Plan.
(d)    Payment to Beneficiary. Subject to 9.5(b), a Beneficiary’s interest in
the Account of a deceased Participant will be paid to him or her in a single
lump sum as soon as practicable after the Committee determines that the person
has an interest in the Account. Distribution will be completed by December 31 of
the calendar year containing the fifth anniversary of the date of the
Participant’s death. Notwithstanding the forgoing, if a Participant had elected
to receive monthly installment payments, his or her surviving Spouse who is his
or her Beneficiary may elect to continue monthly installment payments after the
Participant’s death.
(e)    Information to the Committee. In its discretion, the Committee may
require a copy of the Participant’s death certificate and such other information
as the Committee deems relevant to be submitted by the Beneficiary when making a
request for death benefits under the Plan.
Section 9.7    Distribution Pursuant to a Qualified Domestic Relations Order.
Any portion of a Participant’s Account that is awarded to an alternate payee by
reason of a qualified domestic relations order in accordance with
Section 15.4(c) will, to the extent provided in such order, become available for
distribution as soon as practicable following the determination by the Committee
that the order meets the requirements of Code § 414(p). If the qualified
domestic relations order so provides, an alternate payee may receive

35

--------------------------------------------------------------------------------




a lump sum distribution of less than the entire balance credited to that portion
of the Participant’s Account allocated to such alternate payee. There is no
minimum amount for such partial distributions and each partial distribution is
subject to a service fee established by the Committee.
Section 9.8    In-Service Withdrawals. A Participant may make a withdrawal from
his or her Account, other than the Self-Managed Account, before his or her
Severance from Employment in accordance with the rules of this Section 9.8 or,
in the case of a Merged Account, in accordance with the rules of Section 9.10.
(a)    After‑Tax Contribution Account and Rollover Contribution Account. A
Participant may withdraw all or a portion of his or her After‑Tax Contribution
Account or his or her Rollover Contribution Account at any time by making a
request for withdrawal via VRU or in accordance with such other procedures
prescribed by the Committee from time to time.
The Participant’s After‑Tax Contribution Account or Rollover Contribution
Account shall both be considered a separate “contract” for purposes of Code §
72(d) and a withdrawal from those subaccounts will be allocated on a pro rata
basis with respect to the pre‑and after‑tax monies held in such subaccount.


A Participant's subaccount for after-tax contributions under a Merged Account
shall be treated as part of his or her After‑Tax Contribution Account and a
Participant's subaccount for rollover contributions under a Merged Account shall
be treated as a part of his or her Rollover Contribution Account for purposes of
this Section 9.8.


(b)    Withdrawals After Age Fifty-Nine and One-Half (59 ½). A Participant may
withdraw all or a portion of his or her Pre‑Tax Contribution Account, Roth
Contribution Account or, if applicable, any subaccount for pre-tax contributions
or Roth contributions under a Merged Account after age fifty-nine and one-half
(59 ½), by submitting a request for withdrawal via VRU or in accordance with
such other procedures prescribed by the Committee for this purpose.
(c)    Hardship Withdrawals. Prior to age fifty-nine and one-half (59 ½), a
Participant may withdraw any portion of his or her Pre-Tax Contribution Account
or, if applicable, any subaccount for pre-tax contributions under a Merged
Account (other than earnings on the Pre-Tax Contributions or pre-tax
contributions under a Merged Plan held in the respective subaccount) in the
event of financial hardship and a hardship withdrawal will be granted if, and to
the extent that, the Committee determines that the withdrawal is “necessary” to
satisfy an “immediate and heavy financial need” as determined in accordance with
this Section 9.8(c). Amounts invested in the UPS Stock Fund shall not be
available for hardship withdrawal.
(1)    Financial Need. An “immediate and heavy financial need” means one or more
of the following:

36

--------------------------------------------------------------------------------




(i)    expenses for unreimbursed medical care described in Code § 213(d)
incurred by the Participant, the Participant’s Spouse or dependents (as defined
in Code § 152, without regard to Code §§ 152(b)(1), 152(b)(2) and 152(d)(1)(B))
and amounts necessary for those individuals to obtain the medical care;
(ii)    the purchase of a principal residence for the Participant (excluding
mortgage payments);
(iii)    the payment of tuition and related educational fees, including room and
board, for the next twelve (12) months of post secondary education for the
Participant or the Participant’s Spouse, children or dependents (as defined in
Code § 152, without regard to Code §§ 152(b)(1), 152(b)(2) and 152(d)(1)(B));
(iv)    the prevention of the eviction of the Participant from his or her
principal residence or the foreclosure on the mortgage of the Participant’s
principal residence;
(v)    payment for burial or funeral expenses for the Participant’s deceased
parent, Spouse, children or dependents (as defined in Code § 152, without regard
to Code § 152(d)(1)(B));
(vi)    expenses for the repair or damage to the Participant’s principal
residence that qualify for the casualty deduction under Code § 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income); or
(vii)    the satisfaction of a federal tax levy on the Account of the
Participant under the Plan pursuant to Code § 6331.
(2)    Withdrawal Necessary to Satisfy Need. A hardship withdrawal will be
deemed to be “necessary” to satisfy a financial need only if both of the
following conditions are satisfied:
(i)    The withdrawal will not exceed the amount of the need and any amounts
necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the withdrawal; and
(ii)    The Participant has obtained all distributions and withdrawals (other
than hardship withdrawals) from any employee stock ownership plan under Code §
404(k), and all nontaxable loans currently available from all plans maintained
by the Affiliates. However, a Participant will not be required to obtain a loan
if the effect of the loan would be to increase the amount of the need.

37

--------------------------------------------------------------------------------




(3)    Suspension of Contributions and Adjusted Limits. If any portion of the
hardship withdrawal comes from the Participant’s Pre-Tax Contribution Account,
for the six (6) month period following the date of the withdrawal, the
Participant cannot make any Pre-Tax Contributions or After-Tax Contributions
under this Plan or elective deferrals or employee contributions under any plan
maintained an Affiliate. For this purpose, “plan” means all qualified and
nonqualified plans of deferred compensation, including a stock option, stock
purchase or other similar plan, but excluding a health or welfare benefit plan
(even if it is part of a cafeteria plan described in Code § 125).
(4)    Procedures. Any hardship withdrawal election must describe in detail the
nature of the hardship and the amount needed as a result of the hardship and
must include any additional information that the Committee requests consistent
with this Section 9.8(c), including but not limited to, personal financial
records.
(5)    Special Rules related to Federal Tax Levy Hardship Withdrawals.
Notwithstanding any other contrary provision of this § 9.8, the following
special rules shall apply only to a federal tax levy hardship withdrawal
described in § 9.8(c)(1)(vii):
(i)    either the Participant, the Internal Revenue Service or an individual
with authority to act on behalf of the Internal Revenue Service may request such
a withdrawal at any time (including any time after the Participant reaches age
fifty-nine and one-half (59 ½);
(ii)    in addition to the Pre-Tax Contribution Account available under the
first paragraph of this Section 9.8, the request may also apply to all, or any
portion, of a Participant’s After-Tax Contribution Account, Rollover
Contribution Account and SavingsPLUS Account (including the Self-Managed Account
and the UPS Stock Fund); and
(iii)    the hardship distribution shall be made directly to the U. S. Treasury
or other entity specifically identified in the federal tax levy.
Finally, the hardship withdrawal rules in this Section 9.8(c)(1)(i) through
(vii) are intended to satisfy the safe harbor requirements in the Code § 401(k)
regulations, and the Committee has the power to implement written procedures to
modify these rules and to adopt additional rules to the extent permissible under
those regulations.



38

--------------------------------------------------------------------------------




(d)    Payment of Withdrawal. Payment of the amount requested under Section 9.8
if permitted will be made to the Participant in a single lump sum as soon as
practicable after his or her election is processed.
Section 9.9    Disability. A Participant who has been absent for more than 52
weeks on account of Disability (but who has not experienced a Severance from
Employment) and whose Disability continues through the date of withdrawal under
this Section 9.9 may withdraw all or any portion of his or her Account, other
than the Self-Managed Account, at any time by submitting a request for
withdrawal in accordance with the procedures adopted by the Committee for this
purpose. Such withdrawal shall be subject to any additional restrictions,
uniformly applied with respect to Participants similarly situated, as are
prescribed by the Committee regarding the frequency and minimum amount of such
withdrawal.
Section 9.10    Other In-Service Withdrawals. A Participant who was a
participant in a Merged Plan may make an in-service withdrawal from his or her
Merged Account, other than the Self-Managed Account, as described in Appendix
14.3.
Section 9.11    Redeposits Prohibited. No amount withdrawn pursuant to
Sections 9.8, 9.9 or 9.10 may be redeposited in the Plan.
Section 9.12    Medium of Distribution.
All distributions shall be made in cash; provided, however that the portion of
an Account that is invested in the UPS Stock Fund will be made (a) entirely in
cash, or (b) as selected by the distributee in whole shares of UPS Stock and
cash in lieu of any fractional share of UPS Stock. Hardship distributions made
pursuant to § 9.8(c) will be made in cash only.


Section 9.13    Eligible Rollover Distribution.
(a)    General. Notwithstanding any provision of this Plan to the contrary that
would otherwise limit a Distributee’s election under this Section 9.13, a
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution of two
hundred dollars ($200) or more transferred to an Eligible Retirement Plan or to
an individual retirement plan described in Code § 408A (a “Roth IRA”) specified
by the Distributee in a Direct Rollover. Additionally, the Roth Contribution
Account shall be treated as a separate plan for purposes of determining whether
a Participant has an Account balance greater than $200 under this Section 9.13.
(b)    Definitions.
(1)    Eligible Rollover Distribution. An Eligible Rollover Distribution is any
distribution of all or any portion of the balance to the credit of the
Distributee, except that an Eligible Rollover Distribution does not include:

39

--------------------------------------------------------------------------------




(iv)    any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for the life (or life
expectancy) of the Distributee or the joint lives (or joint life expectancies)
of the Distributee and the Distributee’s Beneficiary, or for a specified period
of ten (10) years or more;
(v)    any distribution to the extent that distribution is required under Code §
401(a)(9); and
(vi)    any distribution of Pre-Tax Contributions or pre-tax contributions under
a Merged Account pursuant to Section 9.8(c) on account of hardship.
A portion of a distribution shall not fail to be an Eligible Rollover
Distribution merely because the portion consists of after-tax employee
contributions which are not includible in gross income. However, such portion
which consists of after-tax contributions may be paid only to an individual
retirement annuity described in Code § 408(a) or Code § 408(b), to a Roth IRA or
to a qualified defined contribution plan described in Code § 401(a) or 403(a) or
an annuity contract described in Code § 403(b) that agrees to account separately
for amounts so transferred, including separately accounting for the portion of
such distribution which is includible in gross income and the portion of such
portion which is not so includible.


After-tax employee contributions may be paid to an annuity contract described in
Code § 403(b) that agrees to account separately for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such portion which is not so
includible.


(2)    Eligible Retirement Plan. An Eligible Retirement Plan is an individual
retirement account described in Code § 408(a), an individual retirement annuity
described in Code § 408(b), an annuity plan described in Code § 403(a), a
qualified trust described in Code § 401(a) and an annuity contract described in
Code § 403(b) or an eligible plan under Code § 457(b) which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan in order to be an Eligible
Retirement Plan. The definition of Eligible Retirement Plan shall also apply in
the case of a distribution to a surviving Spouse, or to a Spouse or former
Spouse who is the alternate payee under a qualified domestic relations order, as
defined in Code § 414(p).
(3)    Distributee. A Distributee includes the Participant, the Participant’s
surviving Spouse and the Participant’s Spouse or former Spouse

40

--------------------------------------------------------------------------------




who is the alternate payee under a qualified domestic relations order, as
defined in Code § 414(p).
(4)    Direct Rollover. A Direct Rollover is a payment by this Plan to the
Eligible Retirement Plan specified by the Distributee.
(5)    Additional Limitations. Notwithstanding the foregoing,
(i)    if the Distributee elects to have his or her Eligible Rollover
Distribution paid in part to him or her and paid in part as a Direct Rollover,
the Direct Rollover must be in an amount of two hundred dollars ($200) or more;
and
(ii)    a Direct Rollover to more than one Eligible Retirement Plan will not be
permitted.


(6)    Nonspouse Beneficiary Direct Rollover. A Beneficiary who is not (i) the
Participant’s surviving Spouse or (ii) the Participant’s Spouse or former Spouse
designated as an alternate payee under a qualified domestic relations order, as
defined in Code § 414(p), may elect, at the time and in the manner prescribed by
the Committee to have any portion of his or her distribution from the Plan paid
in a direct trustee-to-trustee transfer to an individual retirement account
described in Code § 408(a) or an individual retirement annuity described in Code
§ 408(b), or a Roth IRA, each of which is established for the purpose of
receiving such distribution on behalf of such Beneficiary and is treated as an
inherited individual retirement account or individual retirement annuity (within
the meaning of Code § 408(d)(3)(C)) for purposes of Code § 402(c)(11) (each, an
“Inherited IRA”). The minimum distribution rules of Code § 401(a)(9) as
described in Section 9.4 shall apply for purposes of determining the amount of
the distribution that may be transferred to the Inherited IRA.
Section 9.14    30‑Day Waiver. A distribution may commence less than thirty (30)
days after the notice required with respect to such distributions under Code §
411(a)(11) (“Notice”) is given, provided that:
(a)    the Notice informs the Participant that he or she has the right to a
period of at least thirty (30) days after receiving the Notice to consider the
decision of whether or not to elect a distribution (and, if applicable, a
particular distribution option), and
(b)    the Participant, after receiving the Notice, affirmatively elects a
distribution within the thirty (30)-day period.

41

--------------------------------------------------------------------------------




Section 9.15    Withholding Obligations. The amount of any payment from an
Account will be reduced as necessary to satisfy any applicable tax withholding
requirements with respect to such payment.
Section 9.16    Account Balance. A payment from an Account may be delayed
pending the completion of allocations to the Account if necessary to avoid
underpayment or overpayment.
Section 9.17    Reemployment. Except as provided in Section 9.4 or in connection
with an in‑service withdrawal, no payment will be made from an Account if a
Participant is reemployed as an Employee before payment is made.
Section 9.18    Claims Procedure. All grievances, complaints or claims
concerning any aspect of the operation or administration of the Plan or Trust
Funds, including a claim for benefits hereunder (collectively, a “claim for
benefits” or “claim”) must be directed to the Committee or to a member of the
Committee designated for that purpose. Each claim for benefits must be filed
with the Committee, in writing, within 12 months of the date benefit payments
were requested to begin or the date of the action, or inaction, causing the
claim for benefits
Within ninety (90) days following receipt of a claim for benefits, the Committee
will determine whether the claimant is entitled to benefits, or other
administrative action, under the Plan, unless additional time is required for
processing the claim. In this event, the Committee will, within the initial
ninety (90)-day period, notify the claimant that additional time is needed,
explain the reason for the extension, and indicate when a decision on the claim
will be made, and such decision will be made within one hundred eighty (180)
days of the date the claim is filed.
A denial by the Committee of a claim for benefits will be stated in writing and
delivered or mailed to the claimant. The notice will set forth the specific
reasons for the denial, written in a manner calculated to be understood by the
claimant. The notice will include specific reference to the Plan provisions on
which the denial is based and a description of any additional material or
information necessary to perfect the claim, an explanation of why this material
or information is necessary, the steps to be taken if the claimant wishes to
submit his or her claim for review, a description of the Plan’s review
procedures, the time limits applicable to such procedures, and a statement of
the claimant’s right to bring a civil action under ERISA § 502(a) after all
claims appeal procedures have been exhausted.
The Committee will afford a reasonable opportunity to any claimant whose request
for benefits has been denied for a review of the decision denying the claim. The
review must be requested by written application to the Committee within sixty
(60) days following receipt by the claimant of written notification of denial of
his or her claim. Pursuant to this review, the claimant or his or her duly
authorized representative may review any documents, records and other
information which are pertinent to the denied claim and may submit issues and
comments in writing. A claimant may also submit documents, records and other

42

--------------------------------------------------------------------------------




information relating to his or her claim, without regard to whether such
information was submitted in connection with his or her original benefit claim.
A decision on the claimant’s appeal of the denial of a claim for benefits shall
ordinarily be made by the Committee at the next regularly scheduled meeting that
immediately follows receipt of the request for review, unless the request for
review is received within 30 days of such meeting date. In that case, the review
will occur at the second regularly scheduled meeting following the Plan’s
receipt of the request for review. If an extension of time is required because
of special circumstances, the Committee will provide the claimant with written
notice of the extension decreeing the special circumstances and the date as of
which the benefit determination will be made, prior to the commencement of the
extension. A benefit determination will be made no later than the third
regularly scheduled meeting of the Committee following the Plan’s receipt of the
request for review.
The decision on review will be in writing and will include specific reasons for
the decision, written in a manner calculated to be understood by the claimant,
specific reference to the Plan provisions on which the decision is based, a
statement that the claimant or his or her authorized personal representative may
review any documents and records relevant to the claim determination, a
statement describing any further voluntary appeals procedure, if any, and a
statement of the claimant’s right to bring a civil action under ERISA § 502(a).
Section 9.19    Forfeiture in Case of Unlocatable Participant. If the Committee
is unable to pay any benefits under the Plan to any Participant or to a
Beneficiary of any Participant who is entitled to benefits under this Plan
because the location of such person cannot be ascertained, the Committee will
proceed as follows:
(a)    Within 90 days of the date any benefits are payable under this Plan, the
Committee will send an appropriate notice to such individual, to the last
address for such individual listed in the Committee’s records.
(b)    If this notice is returned as unclaimed or the individual cannot be
located at the end of the ninety (90)-day period which follows the ninety
(90)-day period referred to in Section 9.19(a), the Committee will send a notice
to the last address listed in its records for the individual and will attempt to
locate such individual through a commercial locator service.
(c)    If such individual has not been located by the December 31 of the
calendar year following the calendar year in which benefits become payable and
in the case of a Beneficiary, there is no alternate Beneficiary identified under
the procedures of Section 9.6, all amounts held for his or her benefit will be
forfeited and all liability for payment of that benefit will terminate, unless
some other procedure is permitted or required by law. In any such case, the
funds released as a result of such forfeiture each Plan Year will be applied as
provided in Section 9.19(d). However, if an individual subsequently makes what
the Committee determines to be a valid and proper claim to the Committee for his
or her benefit that was

43

--------------------------------------------------------------------------------




forfeited, the forfeited amount will be restored without interest and will be
distributed in accordance with the terms of this Plan.
(d)    Forfeitures shall be applied in the next following Plan Year and in
subsequent Plan Years to the following items in the order set forth below until
all the forfeitures have been so applied:
(i)    to restore each previously forfeited benefit upon a valid and proper
claim as described in Section 9.18;
(ii)    to pay the reasonable and proper expenses of the Plan and Trust Funds as
provided under Article XII; and
(iii)    to offset future SavingsPLUS Contributions.
To the extent forfeitures for any Plan Year exceed amounts described in (i)
through (iii), such excess forfeitures shall be allocated to each Participant
who is an Eligible Employee for such Plan Year on a per capita basis.
Section 9.20    Distribution/Transfer Processing Rules. All distributions,
transfers and other transactions will be processed via VRU or in accordance with
such other procedures as may be prescribed from time to time by the Committee,
or the Trustee, including procedures regarding the use of reasonable blackout
periods during which no transactions are processed.
Article X.    LOANS    
Section 10.1    Hardship Loans.
(a)    Hardship Loans. Hardship loans from a person’s Account under this Plan
are available in accordance with this Section 10.1; provided, however, that the
portion of a person’s Account allocated to his or her SavingPLUS Account, Roth
Contributions Account or invested in a Self-Managed Account or UPS Stock shall
not be available for hardship loans. A Participant may apply for a second loan
while a first loan is outstanding, provided that repayment on the first loan is
being made in a timely manner. Subject to Section 10.2 and Section 10.3, no more
than two loans may be outstanding at any one time, and any loan balance which is
"rolled over" into a Participant’s Account or a loan from a Merged Plan shall be
counted for the purpose of this limitation. Notwithstanding the immediately
preceding sentence, subject to Section 10.2, Participants who are employees of
Menlo Worldwide Forwarding, Inc. may have up to three loans “rolled over” at the
time they become an Eligible Employee. Any loan application must satisfy spousal
consent rules, if applicable. Application for a loan may be made only for the
following purposes:
(3)    the purchase of a principal residence;

44

--------------------------------------------------------------------------------




(4)    the payment of tuition and related educational fees, including room and
board expenses, for the next twelve (12) months of post‑ secondary education for
a Participant, his or her Spouse or dependents (as defined in Code § 152,
without regard to Code §§ 152(b)(1), 152(b)(2) and 152(d)(1)(B));
(5)    the payment of expenses for medical care (as described in Code § 213(d))
previously incurred by the Participant, his or her Spouse or any dependents (as
defined in Code § 152, without regard to Code §§ 152(b)(1), 152(b)(2) and
152(d)(1)(B)), or necessary for those persons to obtain medical care;
(6)    the payment to prevent eviction from or foreclosure on a Participant’s
principal residence;
(7)    the payment of expenses in connection with the adoption of a child;
(8)    the payment of unreimbursed funeral expenses for a family member of a
Participant. For this purpose "family member" shall mean the Spouse of a
Participant, the child of a Participant or the Participant’s Spouse, the parent
or step-parent of a Participant or the Participant’s Spouse, the brother or
sister of a Participant or the Participant’s Spouse, the grandparent of a
Participant or the Participant’s Spouse, or the grandchild of a Participant or
the Participant’s Spouse; and
(9)    expenses for the repair or damage to the Participant’s principal
residence that qualify for the casualty deduction under Code § 165 (determined
without regard to whether the loss exceeds 10% of adjusted gross income.
(b)    Administration. The Committee will be the named fiduciary responsible for
the administration of the loan program under this Plan. The Committee will
establish objective nondiscriminatory written procedures for that loan program
in compliance with Labor Regulation § 2550.408b‑1. Those procedures and any
amendments to those procedures, to the extent not inconsistent with the terms of
this Plan, are incorporated by this reference as part of this Plan.
(c)    Statutory Requirements.
(1)    General. All loans made under this Plan will comply with the following
requirements under ERISA § 408(b)(1):
(i)    Each Participant or Beneficiary of a deceased Participant who is a
“party-in-interest” (as defined in ERISA § 3(14) ) may request a loan from the
Plan;

45

--------------------------------------------------------------------------------




(ii)    Loans will be made available to Participants and Beneficiaries who are
eligible for a loan on a reasonably equivalent basis;
(iii)    Loans will not be made available to Highly Compensated Employees in an
amount greater than the amount made available to other Employees;
(iv)    Loans will be made in accordance with specific provisions regarding
loans set forth in this Plan and the written loan procedures established by the
Committee;
(v)    Loans will bear a reasonable rate of interest as set by the Committee;
and
(vi)    Loans will be adequately secured.
(2)    Repayment Period.
(i)    Principal and interest on the loan must be repaid in substantially level
installments with payments not less frequently than quarterly over a period of
five (5) years or less, or up to fifteen (15) years in the case of a residential
loan.
(ii)    The Committee may establish such rules as it deems necessary or
appropriate for the repayment of loans, including a cure period for repayments.
The Committee may permit a Participant who is on a bona fide leave of absence
either without pay or with pay that is at a rate that is less than the amount of
the installment payments required under the terms of the loan to suspend
repayment for the period of the absence (but not to exceed a year, except in the
case of a Participant who is performing qualified military service within the
meaning of Code § 414(u)(5)). If payments are suspended, the loan will be
reamortized on the date that such Participant is no longer entitled to a
suspension at the then outstanding principal and interest (including interest
accrued during the absence) in substantially equal installments over the
remaining loan term. The loan term for a Participant engaged in qualified
military service within the meaning of Code § 414(u)(5) shall be extended by the
period of such service. Except in the case of a Participant engaged in qualified
military service within the meaning of Code § 414(u)(5), in no event shall any
loan become due and payable later than the applicable period described in
Section 10.1(c)(2)(i). In the case of a suspension of loan payments during a
period of qualified military service within the meaning of Code § 414(u)(5), the
loan must be paid in full (including

46

--------------------------------------------------------------------------------




interest that accrues during such period) by the end of the original term
extended by the period of military service.
(iii)    A loan made under this Section 10.1 shall become due and payable in
full:
(A)    if a Participant’s employment as an Employee terminates for any reason
whatsoever unless such Participant remains a “party‑in‑interest” with respect to
this Plan following his termination of employment;
(B)    if the Committee or a Trustee conclude that the Participant or
Beneficiary no longer is a good credit risk; or
(C)    to the extent permissible under federal law, if a Participant’s or
Beneficiary’s obligation to repay the loan has been discharged through a
bankruptcy or any other legal process or action which did not actually result in
payment in full.
(3)    Limitations on Amounts. No loan will be available to a Participant or a
Beneficiary under this Section 10.1 if the Committee determines he or she would
be unable to repay such loan in a timely fashion. The principal amount of a loan
made under this Plan to a Participant or Beneficiary, together with the
outstanding principal amount of any loan made under any plan maintained by an
Affiliate that satisfies the requirements of Code §§ 401 or 403, may not exceed
the lesser of:
(i)    Fifty percent (50%) of that person’s vested portion of his or her Account
(excluding any amounts in such person’s SavingsPLUS Account, Roth Contribution
Account, Self-Managed Account, UPS Stock and subject to any special consent
requirements under Appendix 14.3.) at the time the loan is made; or:
(ii)    Fifty Thousand Dollars ($50,000), reduced by the excess (if any) of:
(D)    the highest outstanding balance of any previous loans from this Plan and
any other plan maintained by an Affiliate during the one‑year period ending
immediately before the date on which the current loan is made over
(E)    the outstanding balance of the previous loans on the date on which the
current loan is made.

47

--------------------------------------------------------------------------------




(iii)    Minimum Loan Amount. The minimum loan amount is one thousand dollars
($1,000).
(4)    Interest Rate. The interest rate for a loan made under this Section 10.1
shall be one percent above the prime rate as published in the Wall Street
Journal as of the last business day of the month preceding the month in which
the loan application is made. The interest rate will remain fixed for the
duration of the loan except to the extent otherwise required by applicable law.
(5)    Method of Repayment. Repayment of a loan made under this Section 10.1
shall be made through payroll withholding except that payment by check will be
permitted under any circumstances where the Committee determines that payroll
deduction would be impracticable or prohibitive. Further, a loan may be repaid
in full at any time prior to the expiration of the installment period of such
loan by a single sum payment to the Trustees of the outstanding principal
balance then due plus any accrued but unpaid interest. All repayments made to an
Affiliate shall be transferred to the Trustees as soon as practicable after such
Affiliate deducts them or receives them.
(6)    Security and Default.
(iv)    Any loan made to a Participant or Beneficiary under this Section 10.1
shall be secured by an amount equal to the lesser of (A) the outstanding
principal and interest due under such loan or (B) fifty percent (50%) of his or
her total vested interest in his or her Account (excluding any amounts in such
person’s SavingsPLUS Account or Roth Contribution Account).
(v)    The events of default shall be set forth in the promissory note and
security agreement which evidences the loan, and such events may include the
following:
(A)    failure to repay the loan before the end of the five (5) year maximum
period or fifteen (15) year period in the case of a residential loan set forth
in Section 10.1(c)(2).
(B)    failure to repay the amount due and payable on the loan upon the
occurrence of an event described in Section 10.1(c)(2)(iii).
(vi)    Upon default of a loan the Trustees shall upon direction by the
Committee foreclose on such loan and exercise the Plan’s security interest in
the Participant’s or Beneficiary’s Account by reducing the amount otherwise
distributable to him or her under

48

--------------------------------------------------------------------------------




this Plan by the principal amount of the loan plus any accrued but unpaid
interest then due at the time of default as determined without regard to whether
the loan had been discharged through a bankruptcy or any other legal process or
action which did not actually result in payment in full.
(vii)    The Committee shall have the power to direct the Trustees to take such
action as the Committee deems necessary or appropriate to stop the payment of an
Account to or on behalf of a Participant or Beneficiary who fails to repay a
loan (without regard to whether his or her obligation to repay such loan had
been discharged through a bankruptcy or any other legal process or action) until
his or her Account has been reduced by the principal plus accrued but unpaid
interest due (without regard to such discharge) on such loan or to distribute
the note which evidences such loan in full satisfaction of any interest in such
Account which is attributable to the value of such note.
(7)    Distribution and Default. The vested portion of an Account actually
payable to an individual who has an outstanding loan will be determined by
reducing the vested portion of an Account by the amount of the security interest
in the Account. Notwithstanding anything to the contrary in this Plan or in the
written loan procedures, in the event of default, foreclosure on the note and
execution of the security interest in an Account will not occur until a
distributable event occurs under this Plan.
(8)    Other Conditions. Any loan made under this Plan shall be subject to such
other terms, limitations and conditions as the Committee from time to time shall
deem necessary or appropriate
(9)    Accounting. A loan to a Participant shall be considered a separate
investment of the Account of the Participant. The proceeds of the loan shall be
withdrawn pro rata from each Investment Option in which the Participant’s
Account is invested at the time of the loan and repayments of principal and
interest on the loan shall be invested in the Investment Options in effect at
the time of repayment pursuant to the Participant’s investment election under
Article VII.
Section 10.2    Rollover of Loan Balances. An Eligible Employee who becomes an
Eligible Employee as a result of an acquisition by the Employer or an Affiliate
may elect to rollover one or more loans from another qualified retirement plan
in connection with the rollover of the Participant’s entire balance under such
plan. Notwithstanding the foregoing, (a) if a Participant rolls over more than
two loans under this Section 10.2 such Participant may not apply for or take a
new loan under Section 10.1(a) until he or she has repaid in full all but one
loan, and after such repayment such Participant shall be subject to the
limitation set forth in Section 10.1(a) and (b) in no event shall a loan rolled
over

49

--------------------------------------------------------------------------------




from another qualified retirement plan include any amounts distributed from a
designated Roth account (as defined in Treasury Regulation § 1.402A-1, Q&A-1).
Section 10.3    Loans from Merged Plans. Any outstanding loan under a Merged
Plan shall continue to be repaid under this Plan following the merger in
accordance with Appendix 14.3. Notwithstanding the foregoing, if a Participant
had more than two loans under a Merged Plan such Participant may not apply for
or take a new loan under Section 10.1(a) until he or she has repaid in full all
but one loan, and after such repayment such Participant shall be subject to the
limitation set forth in Section 10.1(a).
Article XI.    TRUST FUND    
Section 11.1    Trustee Responsibilities. The Trustees will hold in trust all
assets of the Trust Funds and will manage, invest and administer the Trust Funds
in accordance with the terms of the trust agreements between the Employer and
the Trustees, as amended from time to time, and incorporated herein by reference
and this Plan without distinction between principal and income and the Trustees
will be responsible for valuing all assets other than UPS Stock.
Article XII.    EXPENSES    
All reasonable and proper expenses of the Plan and the Trust Funds (within the
meaning of ERISA § 403(c)(1) and § 404(a)(1)(A)), including (a) the compensation
of each Investment Manager and the Trustees, (b) the expenses related to the
Plan’s administration and (c) any taxes that may be levied or assessed against
the Trustees on account of the Trust Funds will be paid from the Trust Funds,
unless the payment of the expense would constitute a “prohibited transaction”
within the meaning of ERISA § 406 or Code § 4975. Charges for processing
distributions, rollovers and loans (“Distribution Expenses”) will be allocated
directly to the Account of each Participant or Beneficiary who has requested a
distribution, rollover or loan. The charges for Distribution Expenses shall be
established by the Committee from time to time and may vary depending on the
type of distribution, rollover or loan requested by the Participant or
Beneficiary. All expenses (other than Distribution Expenses) shall be paid from
forfeitures or to the extent forfeitures are insufficient, shall be allocated
among all of the Accounts on a per capita basis. The Employer Companies,
however, will have the right to pay all or any part of any expenses and to be
reimbursed from the Trust Funds for any expenses paid by them that are properly
payable from the Trust Funds. Any expenses that cannot be paid from the Trust
Funds will be paid by the Employer Companies.
Article XIII.    ADMINISTRATIVE COMMITTEE    
Section 13.1    Committee. The Plan will be administered by a Committee
consisting of not less than three members appointed by the Board, each of whom
is and shall be a “named fiduciary” with respect to the Plan. The Committee will
be the “plan administrator” of the Plan as that term is used in ERISA and the
agent for service of process on or with respect to the Plan.

50

--------------------------------------------------------------------------------




Section 13.2    Vacancies on Committee. Committee members will serve at the
pleasure of the Board, and all vacancies will be filled by the Board. Committee
members may resign at any time, such resignation to be effective when accepted
by the Board.
Section 13.3    Authority of Committee. The Committee will establish rules for
the administration of the Plan, and will decide all questions arising in the
administration of the Plan not specifically delegated or reserved to the Board,
the Employer or the Trustees. Except as otherwise expressly provided in this
Plan, the Committee will have the exclusive right and complete discretion and
authority to control the operation, management and administration of this Plan,
with all powers necessary to enable the Committee to properly carry out such
responsibilities, including but not limited to, the power to interpret the Plan,
to construe the Plan’s terms, and to decide any matters arising in and with
respect to the administration and operation of the Plan, and, subject to the
claims procedure described in Section 9.18, any interpretations or decisions so
made will be final and binding on all persons; provided, however that all such
interpretations and decisions will be applied in a uniform manner to all
similarly situated persons.
Section 13.4    Action by Committee    . The Committee will act by a majority of
the Committee members at that time in office. Such action may be taken either by
a vote at a meeting or in writing without a meeting. The Committee may appoint
subcommittees and also may authorize any one or more of the Committee members or
any agent to execute any document or documents or to take any other action on
behalf of the Committee, except that no member of the Committee will have the
right to take any such action on any matter relating solely to himself or
herself or to any of his or her rights or benefits under the Plan.
Section 13.5    Liability of the Committee. The Committee and its members, to
the extent of the exercise of their authority, will discharge their duties with
respect to the Plan in accordance with ERISA. No member will be responsible for
the actions or omissions of another member or of any other party that is a
fiduciary with respect to this Plan, other than himself or herself, which are
not in conformity with the Plan or ERISA, unless (a) the member knowingly
participates in or knowingly conceals such conduct which he or she knows to be
in breach of this standard, (b) his or her own conduct has enabled the other
member or other fiduciary to be in breach of this standard, or (c) he or she has
knowledge of such breach by another member or other fiduciary and fails to make
reasonable efforts under the circumstances to remedy such breach.
Section 13.6    Authority to Appoint Officers and Advisors. The Committee may
appoint such officers as it may deem advisable and may adopt by‑laws covering
the transaction of its business. The Committee may appoint and employ an
Investment Manager or Managers, counsel, agents and such other service
providers, including clerical, accounting and advisory service providers, as it
may require in carrying out the provisions of the Plan, and will be fully
protected in relying upon any action taken in reliance upon advice given by such
persons.

51

--------------------------------------------------------------------------------




Section 13.7    Committee Meeting. The Committee will hold meetings at such
place or places, and at such time or times as it may determine from time to
time, but not less frequently than once each calendar quarter.
Section 13.8    Compensation and Expenses of Committee. The members of the
Committee may receive reasonable compensation for their services as the Board
from time to time may determine. Such compensation and all other expenses of the
Committee, including the compensation of officers, actuaries or counsel, agents
or others that the Committee may employ, will constitute expenses of the Trust
Funds unless paid by the Employer Companies. Notwithstanding the foregoing, any
Committee member who is employed on a full‑time basis by an Employer Company
will receive no compensation, but may be reimbursed for expenses incurred.
Section 13.9    Records. The Committee will keep or cause to be kept accurate
and complete books and records.
Section 13.10    Fiduciary Responsibility Insurance, Bonding. If the Employer
has not done so, the Committee may purchase appropriate insurance on behalf of
the Plan and the Plan’s fiduciaries, including the members of the Committee, to
cover liability or losses occurring by reason of the acts or omissions of a
fiduciary; provided, however, that such insurance, to the extent purchased by
the Plan, must permit recourse by the insurer against the fiduciary in the case
of a breach of a fiduciary duty or obligation by such fiduciary. The cost of
such insurance will be borne by the Trust Funds, unless the insurance is paid
for by the Employer. The Committee will also obtain a bond covering all of the
Plan’s fiduciaries, to be paid from the assets of the Trust Funds.
Section 13.11    Delegation of Specific Responsibilities. The members of the
Committee may agree in writing signed by each member to allocate to any one of
their number or to other persons (including corporations or other entities) any
of the responsibilities with which they are charged pursuant hereto, including
the appointment of a record keeper and one or more Investment Managers, provided
any agreement allocating such duties will be in writing and kept with the
records of the Plan and, in the case of the appointment of an Investment
Manager, the person is a named fiduciary. If such delegation is made to a person
who is not a member of the Committee, that person or, in the case of a
corporation or other entity, its responsible officer, will acknowledge the
acceptance and understanding of such duties and responsibilities.
Section 13.12    Allocation of Responsibility Among Fiduciaries for Plan and
Trust Administration. The fiduciaries of this Plan, including the Trustees, the
Employer, the Board and the Committee, will have only those specific powers,
duties, responsibilities and obligations as are specifically given them under
this Plan. Each fiduciary warrants that any directions given, information
furnished, or action taken will be in accordance with the provisions of the Plan
authorizing or providing for such direction, information or action. Furthermore,
each fiduciary may rely upon any such direction, information or action of
another fiduciary as being proper under this Plan, and is not required under
this Plan to inquire into the propriety of any such direction, information or
action. It is intended that

52

--------------------------------------------------------------------------------




each fiduciary will be responsible for the proper exercise of its own powers,
duties, responsibilities and obligations under this Plan and will not be
responsible for any act or failure to act of another fiduciary. No fiduciary
guarantees the Trust Funds in any manner against investment loss or depreciation
in asset value.
Section 13.13    Indemnification. The Employer (to the extent permissible under
the Employer’s charter and by‑laws and applicable law) will indemnify the
officers and employees of the Employer and each Employer Company and the members
of the Committee, and their heirs, successors and assigns from and against any
liability, assessment, loss, expense or other cost of any kind or description
whatsoever, including legal fees and expenses, actually incurred by him or her
on account of any action or proceeding, actual or threatened, that arises as a
result of his or her acting within the scope of his or her authority under this
Plan, provided (a) such action or proceeding does not arise as a result of his
or her own gross negligence, willful misconduct or lack of good faith and (b)
such protection is not otherwise provided through insurance.
Article XIV.    AMENDMENT, TERMINATION AND MERGER    
Section 14.1    Amendment. The Board reserves the right at any time and from
time to time to amend this Plan in any respect in writing, and the amendment
will be binding upon a Trustee and all Employer Companies without further
action; provided, that no amendment will be made that (unless otherwise
permissible under applicable law) would (a) divert any of the assets of the
Trust Funds to any purpose other than the exclusive benefit of Participants and
Beneficiaries, (b) eliminate or reduce an optional form of benefit except to the
extent permissible under Code § 411(d)(6) or (c) change the rights and duties of
the Trustees without its consent. Notwithstanding the foregoing, this Plan may
be amended retroactively to affect the Account maintained for any person if
necessary to cause this Plan and the Trust Funds to be exempt from income taxes
under the Code.
Section 14.2    Termination. The Employer expects this Plan to be continued
indefinitely but, of necessity, reserves the right to terminate or to partially
terminate this Plan or to discontinue its contributions at any time by action of
the Board. The Employer also reserves the right to terminate or to partially
terminate the participation in this Plan by an Employer Company by action of the
Board. An Employer Company’s participation in this Plan automatically will
terminate if, and at such time as, it ceases to satisfy the requirements to be
an Employer Company for any reason whatsoever (other than through a merger or
consolidation into another Employer Company), but termination of participation
by an Employer Company will not be deemed to be a termination or partial
termination of the Plan except to the extent required under the Code.
If there is a termination or partial termination of this Plan or a declaration
of a discontinuance of contributions to this Plan, the Accounts of all affected
Participants who are employees as of the effective date of the termination,
partial termination or declaration will become fully vested. The Committee will
cause all unallocated amounts to be allocated to the appropriate Accounts of the
affected Participants and Beneficiaries. Upon direction of the Committee, the
Trustees will distribute Accounts to Participants and Beneficiaries in

53

--------------------------------------------------------------------------------




accordance with uniform rules established by the Committee consistent with Code
§ 401(a) and Code § 401(k).
Section 14.3    Merger, Consolidation or Transfer of Plan Assets. No merger or
consolidation of this Plan with, or transfer of assets or liabilities of this
Plan to, any other plan will occur unless each Participant in the Plan would (if
the Plan then terminated) receive a benefit immediately after the merger,
consolidation, or transfer that is equal to or greater than the benefit he or
she would have been entitled to receive immediately before the merger,
consolidation or transfer (if the Plan had then terminated).
The Committee may authorize the Trustees to accept a transfer of assets from or
to transfer Trust Fund assets to the trustee, custodian or insurance company
holding assets of any other plan that satisfies the requirements of Code
§ 401(a) in connection with a merger or consolidation with or other transfer of
assets and liabilities to or from any such plan, provided that the transfer will
not affect the qualification of this Plan under Code § 401(a).
Any special provisions that apply to amounts transferred under this Section 14.3
shall be set forth in Appendix 14.3.
Article XV.    MISCELLANEOUS    
Section 15.1    Headings. The headings and subheadings in this Plan have been
inserted for convenience of reference only and are to be ignored in the
construction of the provisions of this Plan. All references to Articles,
Sections and to paragraphs will be to Sections, and to subsections of this Plan
unless otherwise indicated.
Section 15.2    Construction. In the construction of this Plan, the singular
will include the plural in all cases where that meaning would be appropriate.
This Plan will be construed in accordance with the laws of the State of Georgia,
to the extent that those laws are not preempted by federal law. This Plan will
not be construed to grant, nor will grant, any rights or interests to
Participants or Beneficiaries in addition to those minimum rights and interests
required under ERISA. Further, the Trust Fund is intended to be tax exempt under
the Code.
Any reference to a statute will also include a reference to any successor
statute and if any amendment renumbers a section of a statute referenced in this
Plan, any such reference to such section automatically will become a reference
to that section as renumbered.
Section 15.3    Counterparts. This Plan may be executed by the Employer and the
Trustees in two or more counterparts, each of which shall be deemed to be an
original but all of which taken together shall be deemed to be one document.
Section 15.4    Prohibition Against Attachment.
(a)    None of the benefits payable hereunder will be subject to the claims of
any creditor of any Participant or Beneficiary other than this Plan nor will
those

54

--------------------------------------------------------------------------------




benefits be subject to attachment, garnishment or other legal or equitable
process by any creditor of a Participant or Beneficiary other than this Plan,
nor will any Participant or Beneficiary have any right to alienate, anticipate,
commute, pledge, encumber, or assign any of such benefits.
(b)    If any Participant or Beneficiary under the Plan becomes bankrupt or
attempts to anticipate, alienate, sell, transfer, assign, pledge, encumber or
charge any benefit under the Plan, the interest of such person in such benefit
shall, in the discretion of the Committee, cease and terminate, and in that
event the Committee may direct the Trustees to hold or apply the same or any
part thereof to or for the benefit of such Participant or Beneficiary, his or
her Spouse, children, or other dependents, or any of them, in such manner and in
such proportion as the Committee may deem proper.
(c)    The restrictions of subsections (a) and (b) of this Section will not be
violated by either (1) the creation of a right to payments from this Plan by
reason of a qualified domestic relations order (as defined in Code § 414(p)) or
(2) the making of such payments. In accordance with uniform and
nondiscriminatory procedures established by the Committee from time to time, the
Committee upon the receipt of a domestic relations order that seeks to require
the distribution of a Participant’s Account in whole or in part to an alternate
payee (as the term is defined in Code § 414(p)(8)) will:
(1)    promptly notify the Participant and such alternate payee of the receipt
of such order and of the procedure that the Committee will follow to determine
whether such order constitutes a qualified domestic relations order within the
meaning of Code § 414(p);
(2)    determine whether such order constitutes a qualified domestic relations
order, notify the Participant and the alternate payee of the results of such
determination and, if the Committee determines that such order does constitute a
qualified domestic relations order;
(3)    transfer such amounts, if any, from the Participant’s Account to a
separate bookkeeping account for such alternate payee as the Committee
determines necessary to satisfy the requirements of the order and Code § 414(p);
and
(4)    make such distribution to such alternate payee as the Committee deems
called for under the terms of such order in accordance with Code § 414(p)
without regard to whether a distribution would be permissible at such time to
the Participant under the terms of this Plan.
An alternate payee will be treated the same as a Beneficiary of a deceased
Participant pending the distribution of such alternate payee’s entire interest
under this Plan. Further, an alternate payee who is the Spouse or former Spouse
of the Participant may elect that any

55

--------------------------------------------------------------------------------




distribution that qualifies as an eligible rollover distribution (within the
meaning of Code § 401(a)(31)) be transferred directly to an eligible retirement
plan in accordance with Section 9.13.
Section 15.5    Benefits Supported Only by the Trust Funds. Any person having
any claim for any benefit under this Plan must look solely to the assets of the
Trust Funds for satisfaction. In no event will the Trustees, the Employer, an
Employer Company, the Committee or any of their officers, directors or agents be
liable in their individual capacities to any person whomsoever for the payment
of benefits under the provisions of this Plan.
Section 15.6    Satisfaction of Claims. Any payment to a Participant or
Beneficiary, or to the legal representative or heirs‑at‑law of either, made in
accordance with the provisions of this Plan will to the extent of such payment
be in full satisfaction of all claims under this Plan against the Trustees, the
Employer, any Employer Company and the Committee, any of whom may require that
person, his or her legal representative or heirs‑at‑law, as a condition
precedent to such payment, to execute a receipt and release in a form acceptable
to the Committee.
Section 15.7    Nonreversion. No part of the Trust Funds will ever be used for
or be diverted to purposes other than for the exclusive benefit of Participants
and Beneficiaries except that, upon direction of the Committee, the Trustees
will return contributions to the Employer Companies in the following
circumstances, to the extent permitted by the Code and ERISA:
(a)    a contribution that is made by a mistake of fact will be returned,
provided the return is made within one year after the payment of such
contribution; and
(b)    a contribution may be returned to the extent that the Internal Revenue
Service denies an income tax deduction of such contribution, provided such
return is made within one year after such denial, all such contributions being
made expressly on the condition that such contributions are deductible in full
for federal income tax purposes.
Section 15.8    Top‑Heavy Plan.
(a)    Determination. The Committee as of the last day of each Plan Year (the
“determination date”) will determine the sum of the present value of the accrued
benefits of “key employees” (as defined in Code § 416(i)(1)) and the sum of the
present value of the accrued benefits of all other employees in accordance with
the rules set forth in Code § 416(g), or will take such other action as the
Committee deems appropriate to conclude that no such determination is necessary
under the circumstances. If the sum of the present value of the accrued benefits
of such key employees exceeds sixty percent (60%) of the sum of the present
value of the accrued benefits of all employees as of the determination date,
this Plan will be “top‑heavy”

56

--------------------------------------------------------------------------------




for the immediately following Plan Year. For purposes of this Section, the
present value of the accrued benefit of each employee will be equal to the sum
of:
(7)    the balance of the employee’s Account under this Plan (determined for
this purpose as of the last day of each Plan Year, which is the “valuation date”
for this Plan);
(8)    the present value of the employee’s accrued benefit, if any, (determined
as of the most recent valuation date occurring within a twelve (12)‑month period
ending on the determination date) under:
(i)    each qualified plan (as described in Code § 401(a)) maintained by an
Affiliate (A) in which a key employee is a participant or (B) that enables any
plan described in subclause (ii) to meet the requirements of Code § 401(a)(4) or
§ 410 (the “required aggregation group”), and
(ii)    each other qualified plan maintained by an Affiliate (other than a plan
described in clause (i) that may be aggregated with this Plan and the plans
described in clause (i), provided such aggregation group (including a plan
described in this clause (ii) continues to meet the requirements of Code
§ 401(a)(4) and § 410 (the “permissive aggregation group”); and
(9)    the value of any withdrawals and distributions made from this Plan and
the plans described in (2) above during the 1-year period ending on such
determination date and the value of any contributions due under this Plan and
the defined contribution plans described in (2) above but as yet unpaid as of
such determination date. The preceding sentence shall also apply to
distributions under a terminated plan which, had it not been terminated, would
have been required to be aggregated with the Plan under Code § 416(g)(2)(A)(i).
In the case of a distribution made for a reason other than Severance from
Employment, death or disability, this provision shall be applied by substituting
“5-year period” for “1-year period.”
provided, however, the accrued benefit of any employee will be disregarded if
such employee has not performed any services for any Affiliate at any time
during the one (1) year period ending on the date as of which such determination
is made.
(b)    Special Top‑Heavy Contribution. If the Committee determines that this
Plan is “top‑heavy” for any Plan Year, the following special rules will apply
notwithstanding any other rules to the contrary set forth elsewhere in this
Plan.
A contribution will be made for each Participant who is an Eligible Employee on
the last day of such Plan Year that, when added to the employer contribution and
forfeitures otherwise allocated on behalf of such individual for such Plan Year
under

57

--------------------------------------------------------------------------------




this Plan and any other defined contribution plan maintained by an Affiliate, is
equal to:
(1)    for each such Eligible Employee who is not a participant in a top‑heavy
defined benefit plan maintained by the Employer or an Affiliate, the lesser of
(a) three percent (3%) of such Eligible Employee’s Compensation for such year or
(b) the percentage at which contributions are made (or are required to be made)
for such year to the key employee for whom such percentage is the highest; or
(2)    for each such Eligible Employee who also participates in a top‑heavy
defined benefit plan maintained by the Employer or an Affiliate, five percent
(5%) of such Eligible Employee’s Compensation for such year;
provided, however, that no such contribution will be made under this Section for
any Eligible Employee to the extent such Eligible Employee receives the
top‑heavy minimum contributions (as described in Code § 416(c)) under another
defined contribution plan maintained by the Employer or an Affiliate for such
Plan Year.


SavingsPLUS Contributions shall be taken into account for purposes of satisfying
the minimum contribution requirements of Code § 416(c)(2) and the Plan. The
preceding sentence shall apply with respect to SavingsPLUS Contributions or, if
the minimum contribution requirement is met in another defined contribution
plan, such other plan. SavingsPLUS Contributions that are used to satisfy the
minimum contribution requirements shall be treated as employer matching
contributions for purposes of the actual contribution percentage test and the
other requirements of Code § 401(m).


Section 15.9    USERRA. Notwithstanding anything in this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service shall be provided in accordance with Code § 414(u). Additionally, to the
extent required under Code § 414(u), a Participant eligible to make
contributions to this Plan with respect to a period of military leave from an
employer that sponsored a merged plan (as listed in Appendix 15.9) and which
leave occurred (all or in part) prior to the merger of such merged plan into
this Plan, and the amount of such contributions for the portion of the leave
that occurred prior to the merger shall be determined under the terms of the
merged Plan as in effect during the period of the applicable leave.
In the case of a Participant who dies while performing qualified military
service (as defined in Section 414(u) of the Code), his or her Beneficiary shall
be entitled to any additional benefits (other than benefit accruals relating to
the period of qualified military service) provided under the Plan had the
Participant resumed and then terminated employment on account of death.



58

--------------------------------------------------------------------------------




Section 15.10    Family and Medical Leave Act. Notwithstanding any other
provision, this Plan shall be interpreted and administered in all respects so
that it complies with the Family and Medical Leave Act of 1993, as may be
amended from time to time.
Section 15.11    No Estoppel of Plan. No person is entitled to any benefit under
this Plan except and to the extent expressly provided under this Plan. The fact
that payments have been made from this Plan in connection with any claim for
benefits under this Plan does not (a) establish the validity of the claim,
(b) provide any right to have such benefits continue for any period of time, or
(c) prevent this Plan from recovering the benefits paid to the extent that the
Committee determines that there was no right to payment of the benefits under
this Plan. Thus, if a benefit is paid to a person under this Plan and it is
thereafter determined by the Committee that such benefit should not have been
paid (whether or not attributable to an error by such person, the Committee or
any other person), then the Committee may take such action as the Committee
deems necessary or appropriate to remedy such situation, including without
limitation by (1) deducting the amount of any overpayment theretofore made to or
on behalf of such person from any succeeding payments to or on behalf of such
person under this Plan or from any amounts due or owing to such person by the
Employer or any Affiliate or under any other plan, program or arrangement
benefiting the employees or former employees of the Employer or any Affiliate,
or (2) otherwise recovering such overpayment from whoever has benefited from it.
If the Committee determines that an underpayment of benefits has been made, the
Committee will take such action as it deems necessary or appropriate to remedy
such situation. However, in no event will interest be paid on the amount of any
underpayment other than the investment gains (or losses) credited to the
Participant’s Account pending payment.






                            

59

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned certify that United Parcel Service of
America, Inc., based upon action by its Board of Directors has caused this
Amendment and Restatement to be adopted.




UNITED PARCEL SERVICE OF AMERICA, INC.


/s/ David P. Abney
David P. Abney
Chairman

60

--------------------------------------------------------------------------------






Appendix 1.25
Employer Companies


Employer
Savings Plan Adoption Date
Participation Ended
BT Realty Holdings II, Inc.
May 18, 1999
 
BT Realty Holdings, Inc.
May 18, 1999
December 21, 2011
Fritz Companies, Inc. (including UPS Full Service Brokerage, Inc. merged 7/1/02)


July 1, 2001
July 1, 2002
iShip, Inc.
December 1, 2001
 
Motor Cargo Industries, Inc. (includes Motor Cargo which was merged 5/1/06)
January 1, 2006
May 1, 2006
New Neon Company, Inc.
November 1, 2001
No longer in existence
Overnite Corporation
January 1, 2006
July 13, 2011
Overnite Transportation Company (includes Motor Cargo Distribution Services,
Inc. which was merged 5/1/06)
January 1, 2006
December 31, 2008
Trailer Conditioners, Inc.
January 1, 1998
December 31, 2009
United Parcel Service Co.
January 1, 1998
 
United Parcel Service of America, Inc.
January 1, 1998
 
United Parcel Service, Inc. (New York)
January 1, 1998
Merged into Limited Parcel Service, Inc. (Ohio) January 1, 2009
United Parcel Service, Inc. (Ohio)
January 1, 1998
 
UPS Aviation Services, Inc.
January 1, 1998
No longer in existence
UPS Aviation Technologies, Inc.
January 1, 1998
August 22, 2003
UPS Capital Business Credit (Formerly First International Bank)
September 1, 2001
 
UPS Capital Business Credit of New Jersey, Inc. (Formerly First International
Capital Corporation of New Jersey)
September 1, 2001


 
UPS Capital Corporation, Inc.
May 28, 1998
 
UPS Capital Insurance Agency, Inc. (Formerly Glenlake Insurance Agency, Inc.)
July 29, 1998
 
UPS Capital Insurance Agency, Inc. of California (Formerly Glenlake Insurance
Agency, Inc. of California)
August 10, 1999
December 21, 2009
UPS Consulting, Inc.
February 8, 2001
Dissolved August 20, 2007
UPS Customhouse Brokerage, Inc.
January 1, 1998
 
UPS Full Service Brokerage, Inc.
June 6, 2000
July 1, 2002
UPS General Services Co.
January 1, 1998
 
UPS Global Forwarding Services, Inc. (including Livingston Healthcare Services,
Inc. merged 12/31/01)
July 1, 2001
December 31, 2001
UPS Ground Freight d/b/a UPS Freight (Formerly Overnite Transportation Company)
January 1, 2006
 
UPS International General Services Co.
January 1, 1998
 
UPS Latin America, Inc.
January 1, 1998
 
UPS Logistics Group, Inc.
January 1, 1998
December 31, 2002


61

--------------------------------------------------------------------------------




UPS Logistics Technologies, Inc.
January 1, 1998
December 31, 2010
UPS Mail Boxes Etc., Inc.
April 30, 2001
October 1, 2012
UPS Mail Innovations, Inc. (Formerly UPS Messaging Inc.)


February 1, 2001
 
UPS Mail Technologies, Inc. (Formerly Mail2000, Inc.)
February 1, 2001
May 29, 2003 (Sold to DST Output of California, Inc.)
UPS Procurement Services Corporation
January 1, 1998
 
UPS Service Parts Logistics, Inc.
July 1, 2001
Dissolved December 31, 2004
UPS Supply Chain Solutions, Inc. (includes Diversified Trimodal, Inc. d/b/a
Martrac, UPS Supply Chain Management Nevada, Inc., UPS Supply Chain Management
Tristate, Inc., UPS Logistics Group Americas, Inc. which were all merged through
a series of mergers 12/31/02)
January 1, 1998 (July 1, 2001 for UPS Supply Chain Management Tristate, Inc.,
UPS Logistics Group Americas, Inc. and UPS Supply Chain Management Nevada, Inc.)
 
UPS Telecommunications, Inc. (UPS Teleservices)
July 1, 2001
 
UPS Worldwide Forwarding, Inc.
January 1, 1998
 
UPSLG Puerto Rico, Inc.
July 1, 2001
Dissolved December 31, 2004
Worldwide Dedicated Services, Inc.
January 1, 1998
 






62

--------------------------------------------------------------------------------




Appendix 2.3
[This Appendix is intentionally blank]



63

--------------------------------------------------------------------------------




APPENDIX 4.1(a)(1)(A)
Effective as of January 1, 2014


SavingsPLUS Contribution Level = Zero


Affected Employer Companies:
NONE



64

--------------------------------------------------------------------------------




APPENDIX 4.1(a)(1)(B)
Effective as of January 1, 2014


SavingsPLUS Contribution Level = 50% of Pre-Tax Contributions
that do not exceed 6% of Eligible Compensation


Affected Employer Companies:
NONE









65

--------------------------------------------------------------------------------




APPENDIX 4.1(a)(1)(C)
Effective as of January 1, 2014


Savings PLUS Contribution Level =
For each Participant with an Employment Commencement Date prior to January 1,
2008 who is not described in paragraph (iii)(B), 50% of his or her Pre-Tax
Contributions that do not exceed 5% of his or her Eligible Compensation for such
Plan Year, or
For each Participant with an Employment Commencement Date, Reemployment
Commencement Date or who is transferred from ineligible to Eligible Employee
status, on or after January 1, 2008, 100% of his or her Pre-Tax Contributions
that do not exceed 3 ½% of his or her Eligible Compensation for such Plan Year;
Affected Employer Companies:


Employer
BT Realty Holdings II, Inc.
iShip, Inc.
United Parcel Service Co.
United Parcel Service of America, Inc.
United Parcel Service, Inc. (Ohio)
UPS Capital Business Credit (Formerly First International Bank)
UPS Capital Business Credit of New Jersey, Inc. (Formerly First International
Capital Corporation of New Jersey)
UPS Capital Corporation, Inc.
UPS Capital Insurance Agency, Inc. (Formerly Glenlake Insurance Agency, Inc.)
UPS Customhouse Brokerage, Inc.
UPS General Services Co.
UPS International General Services Co.
UPS Latin America, Inc.
UPS Mail Innovations, Inc. (Formerly UPS Messaging Inc.)
UPS Procurement Services Corporation
UPS Supply Chain Solutions, Inc. (includes Diversified Trimodal, Inc. d/b/a
Martrac, UPS Supply Chain Management Nevada, Inc., UPS Supply Chain Management
Tristate, Inc., UPS Logistics Group Americas, Inc. which were all merged through
a series of mergers 12/31/02)
UPS Telecommunications, Inc. (UPS Teleservices)
UPS Worldwide Forwarding, Inc.
Worldwide Dedicated Services, Inc.










66

--------------------------------------------------------------------------------






APPENDIX 4.1(a)(1)(D)
Effective as of January 1, 2014


SavingsPLUS Contribution Level = 100% of Pre-Tax Contributions up to 3% of
Eligible Compensation Plus 50% of Pre-Tax Contributions in excess of 3% of
Eligible Compensation but not in excess of 6% of Eligible Compensation


Affected Employer Companies:
NONE







67

--------------------------------------------------------------------------------




APPENDIX 4.1(a)(1)(E)
Effective as of January 1, 2014


SavingsPLUS Contribution Level =


For each Participant with an Employment Commencement Date prior to January 1,
2008 and is not described below, 50% of his or her Pre-Tax Contributions that do
not exceed 2% of his or her Eligible Compensation for such Plan Year, or


For each Participant with an Employment Commencement Date, Reemployment
Commencement Date or is transferred from ineligible to Eligible Employee status,
on or after January 1, 2008, 100% of his or her Pre-Tax Contributions that do
not exceed 1% of his or her Eligible Compensation for such Plan Year;


Affected Employer Companies:
UPS Ground Freight, Inc.

68

--------------------------------------------------------------------------------




Appendix 5.2
MAXIMUM BENEFITS



The limitations of this Appendix shall apply in Limitation Years beginning on or
after July 1, 2007, except as otherwise provided herein. Capitalized terms are
defined in Section 3 hereof or, if not defined in Section 3, in the main body of
the Plan. All Section references are to Sections of this Appendix 5.2, except as
otherwise provided.


Section 1.1. If the Participant does not participate in, and has never
participated in another qualified plan maintained by the Employer or a welfare
benefit fund, as defined in Code § 419(e) maintained by the Employer, or an
individual medical account, as defined in Code § 415(1)(2), maintained by the
Employer, or a simplified employee pension, as defined in Code § 408(k),
maintained by the Employer, which provides an annual addition as defined in
Section 3.1, the amount of Annual Additions which may be credited to the
Participant’s Account for any Limitation Year will not exceed the lesser of the
Maximum Permissible Amount or any other limitation contained in this Plan. If
the Employer contribution that would otherwise be contributed or allocated to
the Participant’s Account would cause the Annual Additions for the Limitation
Year to exceed the Maximum Permissible Amount, the amount contributed or
allocated will be reduced so that the Annual Additions for the Limitation Year
will equal the Maximum Permissible Amount.


Section 2.1. This Section applies if, in addition to this Plan, the Participant
is covered under another qualified defined contribution plan maintained by the
Employer, a welfare benefit fund maintained by the Employer, an individual
medical account maintained by the Employer, or a simplified employee pension
maintained by the Employer (collectively “Qualified Plans”), that provides an
Annual Addition during any Limitation Year. The Annual Additions which may be
credited to a Participant’s Account under this Plan for any such Limitation Year
will not exceed the Maximum Permissible Amount reduced by the Annual Additions
credited to a Participant’s Account under the other Qualified Plans for the same
Limitation Year. If the Annual Additions with respect to the Participant under
other Qualified Plans maintained by the Employer are less than the Maximum
Permissible Amount and the Employer contribution that would otherwise be
contributed or allocated to the Participant’s Account under this Plan would
cause the Annual Additions for the Limitation Year to exceed this limitation,
the amount contributed or allocated will be reduced so that the Annual Additions
under all such plans and funds for the Limitation Year will equal the Maximum
Permissible Amount. If the Annual Additions with respect to the Participant
under such other Qualified Plans, in the aggregate are equal to the Maximum
Permissible Amount, no amount will be contributed or allocated to the
Participant’s Account under this Plan for the Limitation Year.


Section 3. Definitions.


Section 3.1. Annual Additions. The sum of the following amounts credited to a
Participant’s Account for the Limitation Year:


(a)    employer contributions;



69

--------------------------------------------------------------------------------




(b)    employee contributions;


(c)    forfeitures;


(d)    amounts allocated to an individual medical account, as defined in Code §
415(1)(2), which is part of a pension or annuity plan maintained by the Employer
are treated as Annual Additions to a defined contribution plan. Also amounts
derived from contributions paid or accrued which are attributable to
post-retirement medical benefits, allocated to the separate account of a key
employee, as defined in Code § 419A(d)(3), under a welfare benefit fund, as
defined in Code § 419(e), maintained by the Employer are treated as Annual
Additions to a defined contribution plan; and


(e)    allocations under a simplified employee pension.


Section 3.2. Compensation. For purposes of Code § 415, Compensation is defined
as wages, within the meaning of Code § 3401(a), and all other payments of
compensation to an employee by the Employer (in the course of the employer’s
trade or business) for which the Employer is required to furnish the employee a
written statement under §§ 6041(d), 6051(a)(3), and 6052 (i.e., wages, tips and
other compensation as reported on Form W-2). Compensation shall be determined
without regard to any rules under Code § 3401(a) that limit the remuneration
included in wages based on the nature or location of the employment or the
services performed (such as the exception for agricultural labor in Code
§ 3401(s)(2).


Except as provided herein, Compensation for a Limitation Year is the
compensation actually paid or made available during such Limitation Year.


For Limitation Years beginning on or after July 1, 2007, Compensation for a
Limitation Year shall also include compensation paid by the later of 2 ½ months
after an employee’s severance from employment with the employer maintaining the
plan or the end of the Limitation Year that includes the date of the employee’s
severance from employment with the employer maintaining the plan if: (a) the
payment is regular compensation for services during the employee’s regular
working hours, or compensation for services outside the employee’s regular
working hours (such as overtime or shift differential), commissions, bonuses, or
other similar payments, and, absent a severance from employment, the payments
would have been paid to the employee while the employee continued in employment
with the employer; (b) the payment is for unused accrued bona fide sick,
vacation or other leave that the employee would have been able to use if
employment had continued; or (c) the payment is received by the employee
pursuant to a nonqualified unfunded deferred compensation plan and would have
been paid at the same time if employment had continued, but only to the extent
includible in gross income.


Any payments not described above shall not be considered Compensation if paid
after severance from employment, even if they are paid by the later of 2 ½
months after the date of severance from employment or the end of the Limitation
Year that includes the date of severance from employment, except, payments to an
individual who does not currently perform services for the employer by reason of
qualified military service (within the meaning of Code § 414(u)(1)) to the
extent these

70

--------------------------------------------------------------------------------




payments do not exceed the amounts the individual would have received if the
individual had continued to perform services for the employer rather than
entering qualified military service.


Back pay, within the meaning of Treasury Regulation§ 1.415(c)-2(g)(8), shall be
treated as Compensation for the Limitation Year to which the back pay relates to
the extent the back pay represents wages and compensation that would otherwise
be included under this definition.


For Limitation Years beginning after December 31, 1997, Compensation paid or
made available during such Limitation Year shall include amounts that would
otherwise be included in Compensation but for an election under Code § 125(a),
§402(e)(3), § 402(h)(1)(B), § 402(k), or § 457(b). For Limitation Years
beginning after December 31, 2000, Compensation shall also include any elective
amounts that are not includible in the gross income of the employee by reason of
Code § 132(f)(4). For Limitation Years beginning after December 31, 2001,
Compensation shall also include deemed § 125 compensation. Deemed § 125
compensation is an amount that is excludable under Code § 106 that is not
available to a participant in cash in lieu of group health coverage under a Code
§ 125 arrangement solely because the participant is unable to certify that he or
she has other health coverage. Amounts are deemed § 125 compensation only if the
employer does not request or otherwise collect information regarding the
participant’s other health coverage as part of the enrollment process for the
health plan.


Effective for years beginning after December 31, 2008, a Participant receiving a
differential wage payment (as described in Code § 414(u)(12)) shall be treated
as an employee of the Employer making the differential wage payment and, for
purposes of this Appendix 5.2, the differential wage payment shall be treated as
Compensation.


Section 3.3. Defined Contribution Dollar Limitation. $40,000, as adjusted under
Code § 415(d).


Section 3.4. Employer. Employer means United Parcel Service of America, Inc. and
Affiliates.


Section 3.5. Limitation Year. The calendar year. All qualified plans maintained
by the Employer must use the same Limitation Year. If the Limitation Year is
amended to a different 12-consecutive month period, the new Limitation Year must
begin on a date within the Limitation Year in which the amendment is made.


Section 3.6. Maximum Permissible Amount.


Except for catch up contributions described in Code § 414(v), the Maximum
Permissible Amount for any Limitation Year shall not exceed the lesser of:


(a)
$40,000, as adjusted for increases in the cost-of-living under Code § 415(d), or



(b)
100 percent of the Participant’s Compensation for the Limitation Year.


71

--------------------------------------------------------------------------------






The Compensation limit referred to in (b) shall not apply to any contribution
for medical benefits after separation from service (within the meaning of Code
§§ 401(h) or 419A(f)(2)) which is otherwise treated as an Annual Addition.


If a short Limitation Year is created because of an amendment changing the
Limitation Year to a different 12-consecutive month period, the Maximum
Permissible Amount will not exceed the Defined Contribution Dollar Limitation
multiplied by the following fraction:


Number of months in the short Limitation Year
12







72

--------------------------------------------------------------------------------




Appendix 7.1
Diversification Requirements of Code § 401(a)(35)


Effective for Plan Years beginning after December 31, 2007.


Diversification Requirements for Pre-Tax Contributions, After-Tax Contributions,
Catch-Up Contributions, Roth Contributions and Rollover Contributions Invested
in Employer Securities.


Section 1. The provisions of this Appendix apply only if the Plan holds any
publicly traded employer security, except as described in Section 1.1. For
purposes of this Appendix a publicly traded security is a security which is
traded on a national securities exchange that is registered under section 6 of
the Securities Exchange Act of 1935 or which is traded on a foreign national
securities exchange that is officially recognized, sanctioned, or supervised by
a governmental authority and the security is deemed by the Securities and
Exchange Commission as having a “ready market” under SEC Rule 15c3-1 (17 CFR
240.15c3).


Section 1.1. If the Employer, or any member of a controlled group of
corporations which includes the Employer, has issued a class of stock which is a
publicly traded employer security, and the Plan holds employer securities which
are not publicly traded employer securities, then the Plan shall be treated as
holding publicly traded employer securities.


Section 1.2. With respect to a Participant (including for purposes of this
section an alternate payee who has an account or a deceased Participant’s
Beneficiary), if any portion of the Participant’s account is invested in
publicly traded employer securities, then the Participant must be offered the
opportunity to elect to divest those employer securities and reinvest an
equivalent amount in other investment options as described in Section 1.3.


Section 1.3. At least three investment options (other than employer securities)
must be offered to Participants described in Section 1.2. Each investment option
must be diversified and have materially different risk and return
characteristics. Periodic reasonable divestment and reinvestment opportunities
must be provided at least quarterly.


Except as provided in Code Section 401(a)(35)(D)(ii)(I), restrictions (either
direct or indirect) or conditions will not be imposed on the investment of
publicly traded employer securities if such restrictions or conditions are not
imposed on the investment of other plan assets.


Effective for Plan Years beginning on or after January 1, 2011.


Diversification Requirements for Pre-Tax Contributions, After-Tax Contributions,
Catch-Up Contributions, Roth Contributions and Rollover Contributions Invested
in Employer Securities.


Section 2. The provisions of this Appendix apply only if the Plan holds any
publicly traded employer security, except as described in Section 2.1. For
purposes of this Appendix, a publicly traded security is a security which is
traded on a national securities exchange that is registered under section 6 of
the Securities Exchange Act of 1935 or which is traded on a foreign national
securities exchange that is officially recognized, sanctioned, or supervised by
a governmental authority and


73

--------------------------------------------------------------------------------




the security is deemed by the Securities and Exchange Commission as having a
“ready market” under SEC Rule 15c3-1 (17 CFR 240.15c3).
 
Section 2.1. If the Employer, or any member of a controlled group of
corporations (as described in Treasury Regulation § 1.401(a)(35)-1(f)(2)(iv)(A))
which includes the Employer, has issued a class of stock which is a publicly
traded employer security, and the Plan holds employer securities which are not
publicly traded employer securities, then the Plan shall be treated as holding
publicly traded employer securities.


Section 2.2. With respect to a Participant (including for purposes of this
section an alternate payee who has an account or a deceased Participant’s
Beneficiary), if any portion of the Participant’s account is invested in
publicly traded employer securities, then the Participant must be offered the
opportunity to elect to divest those employer securities and reinvest an
equivalent amount in other investment options as described in Section 2.3.


Section 2.3. At least three investment options (other than employer securities)
must be offered to Participants described in Section 2.2. Each investment option
must be diversified and have materially different risk and return
characteristics. Periodic reasonable divestment and reinvestment opportunities
must be provided at least quarterly. Except as provided in Treasury Regulation
sections 1.401(a)(35)-1(e)(2) and (3), restrictions (either direct or indirect)
or conditions will not be imposed on the investment of publicly traded employer
securities if such restrictions or conditions are not imposed on the investment
of other plan assets.








74

--------------------------------------------------------------------------------




APPENDIX 9.4
Minimum Distribution Requirements


Section 1. General Rules


1.1.
Effective Date. The provisions of this Appendix 9.4 will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.



1.2.
Precedence. The requirements of this article will take precedence over any
inconsistent provisions of the Plan. However, the only benefit payment options
available from the Plan are contained in Section 9.5 of the Plan. This Appendix
9.4 does not provide any benefit payment option that is not provided in such
Section.



1.3.    Requirements of Treasury Regulations Incorporated. All distributions
required under this Appendix 9.4 will be determined and made in accordance with
the Code § 401(a)(9) Treasury Regulations.


Section 2. Time and Manner of Distribution.


2.1.    Required Beginning Date. The Participant's entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant's required beginning date.


2.2.    Death of Participant Before Distributions Begin. If the Participant dies
before distributions begin, the Participant's entire interest will be
distributed, or begin to be distributed, no later than as follows:


(a)    If the Participant's surviving Spouse is the Participant's sole
designated Beneficiary, then distributions to the surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.


(b)    If the Participant's surviving Spouse is not the Participant's sole
designated Beneficiary, then distributions to the designated Beneficiary will be
completed by December 31 of the calendar year containing the fifth anniversary
of the Participant’s death.


(c)    If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant's death, the Participant's entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant's death.



75

--------------------------------------------------------------------------------




(d)    If the Participant's surviving Spouse is the Participant's sole
designated Beneficiary and the surviving Spouse dies after the Participant but
before distributions to the surviving Spouse begin, this section 2.2, other than
section 2.2(a), will apply as if the surviving Spouse were the Participant.


For purposes of this section 2.2 and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the Participant's required beginning
date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving Spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the participant before the participant’s required
beginning date (or to the participant’s surviving Spouse before the date
distributions are required to begin to the surviving Spouse under section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.


2.3.    Forms of Distribution. Unless the Participant's interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the required beginning date, as of the first distribution calendar
year all benefit payments from the Plan will be made in accordance with sections
3 and 4 of this Appendix. If the Participant's interest is distributed in a
benefit payment option other than a single sum, such payments will be made in
accordance with the requirements of Code § 401(a)(9) and the Treasury
Regulations thereunder.


Section 3. Required Minimum Distributions During Participant's Lifetime.


3.1.    Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant's lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:


(a)    the quotient obtained by dividing the Participant's Account balance by
the distribution period in the Uniform Lifetime Table set forth in Treasury
Regulation 1.401(a)(9)-9, using the Participant's age as of the Participant's
birthday in the distribution calendar year; or


(b)    if the Participant's sole designated Beneficiary for the distribution
calendar year is the Participant's Spouse, the quotient obtained by dividing the
Participant's Account balance by the number in the Joint and Last Survivor Table
set forth in Treasury Regulation 1.401(a)(9)-9, using the Participant's and
Spouse's attained ages as of the Participant's and Spouse's birthdays in the
distribution calendar year.


3.2.    Lifetime Required Minimum Distributions Continue Through Year of
Participant's Death. Required minimum distributions will be determined under
this Section 3 beginning with the first distribution calendar year and up to and
including the distribution calendar year that includes the Participant's date of
death.



76

--------------------------------------------------------------------------------




Section 4. Required Minimum Distributions After Participant's Death.


4.1.    Death On or After Date Distributions Begin.


(a)    Participant Survived by Designated Beneficiary. If the Participant dies
on or after the date distributions begin and there is a designated Beneficiary,
the minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant's
designated Beneficiary, determined as follows:


(1)    The Participant's remaining life expectancy is calculated using the age
of the Participant in the year of death, reduced by one for each subsequent
year.


(2)    If the Participant's surviving Spouse is the Participant's sole
designated Beneficiary, the remaining life expectancy of the surviving Spouse is
calculated for each distribution calendar year after the year of the
Participant's death using the surviving Spouse's age as of the Spouse's birthday
in that year. For distribution calendar years after the year of the surviving
Spouse's death, the remaining life expectancy of the surviving Spouse is
calculated using the age of the surviving Spouse as of the Spouse's birthday in
the calendar year of the Spouse's death, reduced by one for each subsequent
calendar year.


(3)    If the Participant's surviving Spouse is not the Participant's sole
designated Beneficiary, the designated Beneficiary's remaining life expectancy
is calculated using the age of the designated Beneficiary in the year following
the year of the Participant's death, reduced by one for each subsequent year.


(b)    No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account balance by the Participant's remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.


4.2.    Death Before Date Distributions Begin.


(a)    Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account

77

--------------------------------------------------------------------------------




balance by the remaining life expectancy of the Participant's designated
Beneficiary, determined as provided in section 4.1.


(b)    No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant's death, distribution of the
Participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant's death.


(c)    Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant's surviving Spouse is the Participant's sole designated
Beneficiary, and the surviving Spouse dies before distributions are required to
begin to the surviving Spouse under section 2.2(a), this section 4.2 will apply
as if the surviving Spouse were the Participant.


Section 5. Definitions. The following terms have the following meanings for
purposes of this Appendix 9.4.


5.1.    Designated Beneficiary. The individual who is designated as the
Beneficiary under Section 9.6 of the Plan and is the designated Beneficiary
under Code § 401(a)(9) and Treasury Regulation 1.401(a)(9)-4, Q&A-1.


5.2.    Distribution calendar year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant's required beginning
date. For distributions beginning after the Participant's death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under section 2.2 of this Appendix. The required minimum
distribution for the Participant's first distribution calendar year will be made
on or before the Participant's required beginning date. The required minimum
distribution for other distribution calendar years, including the required
minimum distribution for the distribution calendar year in which the
Participant's required beginning date occurs, will be made on or before December
31 of that distribution calendar year.


5.3.    Life expectancy. Life expectancy as computed by use of the Single Life
Table in Treasury Regulation 1.401(a)(9)-9.


5.4.    Participant's Account Balance. The Account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the Account balance
as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The Account balance for the valuation calendar year includes any
amounts rolled over

78

--------------------------------------------------------------------------------




or transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.


5.5    Required beginning date. The date specified in § 9.4 of the Plan
(a)    5.6    Coordination with Code § 401(k) and Code § 402(g). Any Pre-Tax
Contributions refunded under this Section 5.2 will be disregarded for the
purposes of Code § 402(g) limitations under Section 5.3 and the Code § 401(k)
limitations under Section 5.4.



79

--------------------------------------------------------------------------------




Appendix 14.3
Special Provisions Relating to Mergers, Acquisitions and Other Transfers


Section 14.3.1     General. This Section describes special rules applicable to
individuals who were employed by an employer acquired by an Employer Company or
who otherwise became Employees of an Employer Company as a result of a corporate
transaction, or who participated in a qualified plan that was merged into the
Plan or the assets of which were transferred to this Plan pursuant to Section
14.3.


Any assets transferred to this Plan shall be invested as directed by the
Committee pending completion of any allocations or other steps necessary or
advisable to properly transfer investment authority of Merged Plan assets to the
Participants in accordance with Article 7 of the Plan. Any loans outstanding
under a Merged Plan will become loans under this Plan and, if the Participant is
an Employee, will be repaid by payroll deduction following the merger or
transfer.


Section 14.3.2     UPS Global Forwarding Services, Inc.


(a)    GFS Plan. For purposes of this Section 14.3.2, GFS Plan means the UPS
Global Forwarding Services Company, Inc. Retirement/ Savings Plan, as in effect
on June 30, 2001.
(a)    Merger. The assets and liabilities of the GFS Plan as of the close of
business on June 30, 2001 will be merged into this Plan and will be assets and
liabilities of this Plan as of July 1, 2001.
(b)    Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the GFS Plan to the extent he or she does
not already have an Account under this Plan. The portion of a Participant’s
account under the GFS Plan attributable to his or her "after-tax contributions",
if any, will become a part of his or her After-Tax Contribution Account; the
portion attributable to his or her “pre-tax contributions”, if any, will become
part of his or her Pre-Tax Contribution Account under this Plan; the portion
attributable to his or her “rollover contributions”, if any, will become part of
his or her Rollover Contribution Account under this Plan; and the remaining
portion of a Participant’s account under the GFS Plan will become a part of his
or her Merged Account.
Section 14.3.3     UPS Logistics Group.


(b)    LG Plan. For purposes of this Section 14.3.3, LG Plan means the UPS
Logistics Group Retirement Savings Plan, as in effect on June 30, 2001.
(c)    Merger. The assets and liabilities of the LG Plan as of the close of
business on June 30, 2001 will be merged into this Plan and will be assets and
liabilities of this Plan as of July 1, 2001.
(d)    Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the LG Plan to the extent he or she does
not already

80

--------------------------------------------------------------------------------




have an Account under this Plan. The portion of a Participant’s account under
the LG Plan attributable to his or her "after-tax contributions", if any, will
become a part of his or her After-Tax Contribution Account; the portion
attributable to his or her “pre -tax contributions”, if any, will become part of
his or her Pre-Tax Contribution Account under this Plan; the portion
attributable to his or her “rollover contributions”, if any, will become part of
his or her Rollover Contribution Account under this Plan; and the remaining
portion of a Participant’s account under the LG Plan will become a part of his
or her Merged Account.
Section 14.3.4    Sonic Air, Inc.


(a)    SA Plan. For purposes of this Section 14.3.4, SA Plan means the Sonic
Air, Inc. 401(k) Plan, as in effect on June 30, 2001.
(b)    Merger. The assets and liabilities of the SA Plan as of the close of
business on June 30, 2001 will be merged into this Plan and will be the assets
and liabilities of this Plan as of July 1, 2001.
(c)    Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the SA Plan to the extent he or she does
not already have an Account under this Plan. The portion of a Participant’s
Merged Account attributable to his or her "after-tax contributions", if any,
will become a part of his or her After-Tax Contribution Account; the portion
attributable to his or her “pre -tax contributions”, if any, will become part of
his or her Pre-Tax Contribution Account under this Plan; and the portion
attributable to his or her “rollover contributions”, if any, will become part of
his or her Rollover Contribution Account under this Plan; and the remaining
portion of a Participant’s account, if any, under the SA Plan will become part
of his or her Merged Account.
Section 14.3.5     Trans-Border Customs Services, Inc.


(a)    TBCS. For purposes of this Section 14.3.5, TBCS Plan means the
Trans-Border Customs Services Profit Sharing Plan, as in effect on June 30, 2001


(b)    Merger. The assets and liabilities of the TCBS Plan as of the close of
business on June 30, 2001 will be merged into this Plan and will be assets and
liabilities of this Plan as of July 1, 2001.
(a)    Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the TCBS Plan to the extent he or she
does not already have an Account under this Plan. The portion of a Participant’s
Merged Account attributable to his or her "after-tax contributions", if any,
will become a part of his or her After-Tax Contribution Account; the portion
attributable to his or her “pre -tax contributions”, if any, will become part of
his or her Pre-Tax Contribution Account under this Plan; and the portion
attributable to his or her “rollover contributions”, if any, will become part of
his or her Rollover Contribution Account under this Plan; and the remaining
portion of a Participant’s account, if any, under the TCBS Plan will become a
part of his or her Merger Account.

81

--------------------------------------------------------------------------------




Section 14.3.6     Overnite Corporation and Overnite Transportation Company


(a)    Overnite Plan. For purposes of this Section 14.3.7, Overnite Plan means
the Overnite Transportation Company Tax Reduction Investment Plan, as in effect
immediately prior to the transfer of its assets and liabilities into this Plan
effective on or about February 28, 2006.
(b)    Merger. The assets and liabilities of the Overnite Plan will be merged
with and into this Plan on or about February 28, 2006.
(c)    Accounts. An Account will be established under this Plan to reflect the
interest of each former participant in the Overnite Plan to the extent he or she
does not already have an Account under this Plan. The portion of a Participant’s
account under the Overnite Plan attributable to his or her "salary deferrals"
and “catch-up contributions”, if any, will become part of his or her Pre-Tax
Contribution Account under this Plan; the portion attributable to his or her
“rollover contributions”, if any, will become part of his or her Rollover
Contribution Account under this Plan; and the remaining portion of a
Participant’s account under the Overnite Plan will become a part of his or her
Merged Account under this Plan.
(d)    In-Service Distribution. A Participant who has a Merged Account
attributable to assets transferred from the Overnite Plan to this Plan on or
about February 28, 2006 may withdraw all or any portion of this or her entire
Account balance pursuant to Section 9.8(b) of the Plan (59 ½ Withdrawal).
(e)    2006 Plan Year Non-Discrimination Testing. Effective January 1, 2006,
Article V, Limitations of Contributions and Allocations, of this Plan shall
apply to any elective contributions a Participant made to the Overnite Plan
during the 2006 Plan Year.
Section 14.3.8     Motor Cargo


(a) Motor Cargo Plan. For purposes of this Section 14.3.8, Motor Cargo Plan
means the Motor Cargo Profit Sharing Plan, as in effect immediately prior to the
transfer of its assets and liabilities into this Plan effective on or about
February 28, 2006.
(b) Merger. The assets and liabilities of the Motor Cargo Profit Sharing Plan
attributable to (i) participants who are employees as of December 31, 2005 and
whose terms and conditions of employment are not governed by a collective
bargaining agreement and (ii) terminated vested participants whose terms and
conditions of employment as of their most recent termination date were not
governed by a collective bargaining agreement, will be merged with and into this
Plan effective on or about February 28, 2006.
(c) Accounts. An Account will be established under this Plan to reflect the
interest of each former participant who had an account balance transferred from
the Motor Cargo Plan to the extent he or she does not already have an Account
under this Plan. The portion of a Participant’s account under the Motor Cargo
Plan attributable to his or her "deferral

82

--------------------------------------------------------------------------------




contributions" and “catch-up contributions”, if any, will become part of his or
her Pre-Tax Contribution Account under this Plan; the portion attributable to
his or her “rollover contributions”, if any, will become part of his or her
Rollover Contribution Account under this Plan; and the remaining portion of a
Participant’s account under the Motor Cargo Plan will become a part of his or
her Merged Account.
(d) In-Service Distribution Amounts. A Participant who has a Merged Account
attributable to assets transferred from the Motor Cargo Plan to this Plan on or
about February 28, 2006 may withdraw all or any portion of that Merged Account
balance pursuant to Section 9.8(b) of the Plan (59 ½ Withdrawal). Additionally,
a Participant who receives an in-service hardship distribution from the Motor
Cargo Plan and who would be prevented from making contributions to the Motor
Cargo Plan after December 31, 2005 as a result of such withdrawal, will to be
subject to such contribution suspension under this Plan as if it were the Motor
Cargo Plan.
(e) 2006 Plan Year Non-Discrimination Testing. Effective January 1, 2006,
Article V, Limitations of Contributions and Allocations, of this Plan shall
apply to any elective contributions a Participant made to the Motor Cargo Plan
during the 2006 Plan Year.





83

--------------------------------------------------------------------------------




Appendix 15.9
Merged Plans


NAME OF MERGED PLAN
EFFECTIVE DATE OF MERGER
UPS Logistics Group Retirement Savings Plan
July 1, 2001
SonicAir, Inc. 401(k) Plan
July 1, 2001
Trans-Border Customs Services, Inc. 401(k) and Profit Sharing Plan
July 1, 2001
UPS Global Forwarding Services, Inc. Retirement/Savings Plan
July 1, 2001
Overnite Transportation Company Tax Reduction Investment Plan
February 28, 2006
Motor Cargo Profit Sharing Plan
February 28, 2006












84

--------------------------------------------------------------------------------




Appendix A

Puerto Rico Qualification


Solely for purposes of administering and securing its tax qualifications in
Puerto Rico, the Plan shall be subject to the following terms and conditions:
Definitions:
1.    The definition of “Affiliate” in Article I, Section 1.7, of the Plan is
amended to add the following second paragraph:


“For purposes of tax qualification in Puerto Rico, “Affiliate” shall mean any
corporation, trade or business other than the Employer which joins the Employer
as a member of a controlled group of corporations, an affiliated services group
or is under common control, as defined by Section 1081.01(a)(14) of the Puerto
Rico Internal Revenue Code of 2011, as amended”.


2.    The definition of “Employer” in Article I, Section 1.22, of the Plan is
amended to read as follows:


“‘Employer’ means United Parcel Service of America, Inc. and each Affiliate (or
a division or unit of an Affiliate) which is designated as a participating
employer in the Plan by the Employer and which adopts the Plan, or that is
deemed an Employer under Section 1081.01(a)(14) of the Puerto Rico Internal
Revenue Code of 2011, as amended.”


3.    The definition of “Highly Compensated Employee” in Article I, Section
1.31, of the Plan is amended to add an additional paragraph at the end of
Subsection (b)(2), which shall read as follows:


“Solely for purposes of qualifying the Plan in Puerto Rico, the term “highly
compensated employee” shall mean an employee who is:


(i)    an officer of the Employer;


(ii)    a shareholder that own more than five percent (5%) of the voting stock
or the total value of all classes of stock of the Employer;


(iii)    that for the preceding year earned a compensation in excess of any
dollar amount limitation imposed by Section 414(q)(1)(B) of the U.S. Internal
Revenue Code of 1986, as amended, for the applicable Plan Year; or


(iv)    the Spouse or dependent (within the meaning of Section 1033.18(c)(1) of
the Puerto Rico Internal Revenue Code of 2011) of one of the individuals listed
in items (i) through (iii) of this paragraph.”



85

--------------------------------------------------------------------------------




4.    Puerto Rico Eligible Compensation - means for each Participant, his or her
Eligible Compensation excluding the Participant’s half month bonus and
discretionary days pay off.


(b)    Puerto Rico. Subject to the rules and limitations in this Section 3.1(d)
and in Article 5, except as otherwise provided, each Participant who is an
Eligible Employee and who is treated by an Employer as a Puerto Rico tax
resident (“Puerto Rico Employee”) may make the following contributions:
(1)    Pre-Tax Contributions through authorizing the pre-tax payroll deduction
of:
(iii)    from 1% to 35% (in 1% increments) of his or her Puerto Rico Eligible
Compensation for each pay period;
(iv)    1% to 100%, in 1% increments, of his or her half month bonus;
(v)    1% to 100%, in 1% increments, of his or her discretionary days pay off.
Notwithstanding the forgoing, a Puerto Rico Participant may not contribute
Pre-Tax Contributions under this Section 3.1(d)(1) in excess of the following
(as adjusted by Puerto Rico law):
Plan Year        Contribution Limit
2008            $8,000
2009 and 2010        $9,000
2011 and 2012        $10,000
2013 and beyond    $12,000
(2)    Each Puerto Rico Participant who will attain age 50 or older before the
close of the Plan Year shall be eligible to make Catch-Up Contributions in 1%
increments from 1% to 35% of his or her Puerto Rico Eligible Compensation in
accordance with, and subject to the limitations of Puerto Rico law. Catch-Up
Contributions shall be treated as Pre-Tax Contributions for purposes of Sections
3.5, 3.6, 3.7, 6.2 and Article VII. Catch-Up Contributions shall be credited to
a Puerto Rico Participant’s Pre-Tax Contribution Account unless the Committee
determines that such contributions (and investment gains or losses on such
contributions) should be credited to a separate subaccount.
(3)    Each Puerto Rico Employee who has an Employment Commencement Date,
Reemployment Commencement Date, or otherwise becomes eligible to participate or
resumes eligibility to participate on or after January 1, 2008 shall be

86

--------------------------------------------------------------------------------




treated as a Targeted Participant and shall be subject to the deemed Pre-Tax
Contribution election provisions of Section 3.1(b), Deemed Enrollment and
Automatic Annual Increases, based on his or her Puerto Rico Eligible
Compensation.
(4)    All contributions made to the Plan pursuant to this Section 3.1(d) shall
comply with the requirements of Appendix A, Puerto Rico Qualification.
An election under this Section 3.1 must be made via VRU or in accordance with
such other procedures prescribed by the Committee. A Participant may make an
election to begin making Pre-Tax Contributions on any business day that
coincides with or follows the date he or she becomes a Participant. A
Participant's initial payroll deduction contribution election will be effective
for the first pay period beginning after his or her election is processed and
will continue while the Participant is an Eligible Employee until the
Participant changes his or her election in accordance with Section 3.4 or
suspends his or her contributions in accordance with Section 3.5.
The Committee has the right at any time unilaterally to reduce prospectively the
amount or percentage of Pre-Tax Contributions elected by any Participant who is
a Highly Compensated Employee or by all Highly Compensated Employees as a group
if it determines that reduction is appropriate in light of the limitations under
Section 5.4.
5.    Article III, Section 3.1(d)(1), of the Plan is amended to add the
following paragraph at the end of the Section:


“The maximum Pre-Tax Contribution for a Participant for any taxable year, shall
not exceed ten percent (10%) of the annual Compensation of the employee up to a
maximum of eight thousand dollars ($8,000) annually, or such other amount as may
be determined by the Puerto Rico Secretary of Treasury under Section 1033.09 and
1081.01(d) of the Puerto Rico Internal Revenue Code of 2011, as amended. If the
employee participates in two (2) or more plans, such plans shall be treated as
if they were one for the purposes of determining the amount of the limitation.
For taxable years commencing on or after January 1, 2013, shall be $15,000,
regardless of the employee’s annual compensation.”


6.    Article III, Section 3.1(d)(2), of the Plan is amended to add the
following paragraph at the end of the Section:


“Participant who attain age fifty (50) by the end of a Plan Year will be
eligible to make additional Pre-Tax Contributions for such Plan Year under this
Subsection to the extent such Pre-Tax Contributions constitute Catch-up
Contributions in accordance with, and subject to the maximum limits allowed,
under Section 1081.01(d)(7)(C) of the Puerto Rico Internal Revenue Code of 2011,
as amended. The maximum annual limit for Catch-Up Contributions shall be $1,500
per year. Such Catch-Up Contributions shall be credited to the Participant’s
Pre-Tax Contribution Account of each Participant who has made such Catch-Up
Contribution. Any such Catch-Up Contribution shall be paid to the Trust within
the time period required under ERISA and the regulations thereunder. Any

87

--------------------------------------------------------------------------------




Catch-Up Contribution under this Subsection, and any deferral election relating
to such contribution, shall be made in accordance with the rules and procedures
adopted by the Committee.”


7.    Article V of the Plan is amended to add a new section 5.7, which shall
read as follows:


“5.7    Puerto Rico Limitation on Contributions. As required by Section
1081.01(a)(11)(B) of the Puerto Rico Internal Revenue Code of 2011, as amended,
the total amount of employer contributions (including the employer matching
contributions and the profit sharing contributions) and the employees
contributions (excluding the Rollover Contributions but including the employees’
salary deferral contributions and the after-tax contributions) that may be
credited to the Participants account during any Plan Year shall not exceed any
dollar amount imposed as limitation by Section 415(c) of the U.S. Internal
Revenue Code of 1986, as amended, for the applicable Plan Year, or 100% of the
employees Compensation (including the employees contributions hereunder) for the
Plan Year or whatever other dollar limitation may be imposed by the Puerto Rico
Internal Revenue Code of 2011, as amended, or the Puerto Rico Treasury
Department by way of regulation or administrative determination.”


8.    Article IX, Section 9.13, of the Plan is amended to add to it a new
paragraph (c), which shall read as follows:


“(c)    Puerto Rico Direct Rollover


(1)    Notwithstanding any provision of the Plan to the contrary that would
otherwise limit a distributee’s election under this Section 9.13, a distributee,
that due to his termination of employment, elects to receive all or part of the
value of his Account in a single lump-sum distribution, within a single taxable
year, in a distribution that otherwise meets the requirements of Section
1081.01(b)(2)(A) of the Puerto Rico Internal Revenue Code of 2011, as amended,
may elect, at the time and in the manner prescribed by the Committee, to have
the total amount of such distribution rolled over into another Puerto Rico
qualified plan or Puerto Rico Individual Retirement Account (“IRA”), specified
by the distributee.


(2)    Direct rollovers under this Section 9.13 shall be made in accordance with
rules and procedures established by the Committee.


(3)    For purposes of this Section 9.13, a distributee may include (1) a
Participant, and, to the extent permitted by the Puerto Rico Internal Revenue
Code of 2011, as amended, or by the Puerto Rico Treasury Department, (2) a
Participant’s Spouse, or (3) an alternate payee under a qualified domestic
relations order who is the Spouse or former Spouse of a Participant.”


9.    Article IX is amended to add a new Section 9.21, which shall read as
follows:


“9.21    Puerto Rico Taxation of Lump Sum Distribution. Under Section 1081.01(b)
of the 2011 Puerto Rico Internal Revenue Code of 2011, as amended, the
distribution of the entire interest of a Participant in the Plan (in excess of
his or her after-tax contributions, if any), within the same taxable year, and
as a result of his or her termination of employment, shall be treated as a long
term capital

88

--------------------------------------------------------------------------------




gain taxable at a 20% rate. However, if the Plan: (i) uses a trust organized in
Puerto Rico or a Puerto Rico co-trustee which will act as paying agent, and (ii)
invest no less than 10% of its assets (determined on an average daily basis) in
the Plan Year of the distribution and the two preceding Plan Years, in certain
assets treated as located in Puerto Rico (as defined in the Puerto Rico Internal
Revenue Code of 2011, as amended, and the regulations issued thereunder), the
long term capital gain arising from the distribution will be taxed instead at a
rate of 10%.”


10.    Article X, Section 10.1(c), of the Plan is amended to add to it a new
paragraph (10), which shall read as follows:


“(10)    Any loan to a Participant that fails to meet these requirements shall
be treated as a taxable distribution to the Participant and shall be subject to
the withholding requirements of Section 1081.01(b)(3) of the Puerto Rico
Internal Revenue Code of 2011, as amended.”


11.    Article XIV, Section 14.3, of the Plan is amended to add a new paragraph
at the end of it, which shall read as follows:


“In the event of any of the above transactions, the Plan shall be subject to the
tax qualification requirements of Section 1081.01(a)(3)(D) of the Puerto Rico
Internal Revenue Code of 2011, as amended.”


12.    The definition of “Compensation” in Appendix 1.17 of the Plan is amended
to add the following fourth paragraph:


“The maximum amount of compensation that shall be taken into account for
purposes of computing contributions under the Plan, as well as discrimination
testing and the limitations to benefits and contributions under Section
1081.01(a) and (d) of the Puerto Rico Internal Revenue Code of 2011, as amended,
shall not exceed any amount established under Section 401(a)(17) of the U.S.
Internal Revenue Code of 1986, as amended, or any other amount established by
the Puerto Rico Treasury Department through regulations or administrative
determinations.”


13.    These amendments shall govern the administration of the Plan, to the
extent it is applicable to Participants employed in Puerto Rico (“Puerto Rico
Participant”). To the extent the Plan covers any Puerto Rico Participant, it
will be administered pursuant to, and in compliance with, the requirements of
Sections 1033.09 and 1081.01 of the Puerto Rico Internal Revenue Code of 2011,
as amended.


14.    Puerto Rico


Effective January 1, 2008, a Puerto Rico Participant may not contribute Pre-Tax
Contributions in excess of the following (as adjusted by Puerto Rico law):


Plan Year        Contribution Limit
2008            $8,000
2009 and 2010        $9,000

89

--------------------------------------------------------------------------------




2011 and 2012        $10,000
2013 and beyond    $12,000


Effective August 22, 2007, each Puerto Rico Participant who will attain age 50
or older before the close of the Plan Year shall be eligible to make Catch-Up
Contributions in 1% increments from 1% to 35% of his or her Puerto Rico Eligible
Compensation in accordance with, and subject to the limitations of Puerto Rico
law; provided that the maximum percentage from August 22, 2007 to December 31,
2012 was 10%. Catch-Up Contributions shall be treated as Pre-Tax Contributions
for purposes of Sections 3.5, 3.6, 3.7, 6.2 and Article VII. Catch-Up
Contributions shall be credited to a Puerto Rico Participant’s Pre-Tax
Contribution Account unless the Committee determines that such contributions
(and investment gains or losses on such contributions) should be credited to a
separate subaccount.


Each Puerto Rico Employee who has an Employment Commencement Date, Reemployment
Commencement Date, or otherwise becomes eligible to participate or resumes
eligibility to participate on or after January 1, 2008 and, effective January 1,
2011, each Puerto Rico Employee who satisfies the requirements described in
Section 3.1(b)(4)(iv) shall be treated as a Targeted Participant and shall be
subject to the deemed Pre-Tax Contribution election provisions of Section
3.1(b), Deemed Enrollment and Automatic Annual Increases, based on his or her
Puerto Rico Eligible Compensation.



90

--------------------------------------------------------------------------------




Appendix B

Historical Provisions


This Appendix B contains provisions of the Plan effective prior to January 1,
2014.
Article I, DEFINITIONS
Section 1.1 Account - The SavingsPLUS Account was first effective November 23,
1998, the Roth Contribution Account was first effective July 30, 2007 and the
Merged Account was first effective July 1, 2001.


Section 1.15 Break in Service - The definition in the main Plan was effective
May 1, 2000. Effective before May 1, 2000, Break in Service means a Period of
Separation of at least 12 consecutive months. For each individual whose
Employment Commencement Date or Reemployment Commencement Date is on or after
May 1, 2000 and before July 1, 2001, Break in Service means the period of time
described in this Appendix B, Section 1.15 or in Section 1.15 of the main body
of the Plan, whichever is most favorable to the individual.


Section 1.16 Catch-Up Contributions ‑ Effective July 30, 2007, Catch-Up
Contributions may include Roth Contributions.


Section 1.21 Eligible Compensation - Effective for limitation years beginning on
or after July 1, 2007, Eligible Compensation includes only “compensation” as
defined in Code § 415(c)(3) and Section 3.2 of Appendix 5.2, Maximum Benefits.
The annual Eligible Compensation of each Participant taken into account under
the Plan shall not exceed $200,000 for Plan Years beginning on or after January
1, 2002, as adjusted for cost-of-living increases in accordance with
Code § 401(a)(17)(B). For Plan Years beginning before January 1, 2002, the
annual Eligible Compensation of each Participant taken into account under the
Plan shall not exceed $150,000 for Plan Years, as adjusted for cost-of-living
increases in accordance with Code § 401(a)(17). The cost-of-living adjustment in
effect for a calendar year applies to any Plan Year beginning in such calendar
year. If a Plan Year consists of fewer than 12 months, the annual compensation
limit will be multiplied by a fraction, the numerator of which is the number of
months in the short Plan Year, and the denominator of which is 12. The annual
compensation limit does not apply for purposes of Section 5.2.


Effective January 1, 2009, a Participant receiving a differential wage payment
(as described in Code § 414(u)(12)) shall be treated as an employee of the
Employer making the differential wage payment for purposes of this Plan and the
differential wage payment shall be treated as Eligible Compensation.
Section 1.34 Hour of Service. For Employees who first became Participants before
July 1, 2001, if an individual has a Period of Separation of less than 12
months, he or she will

91

--------------------------------------------------------------------------------




be credited with 190 Hours of Service for each calendar month during that Period
of Separation.
Section 1.34A Period of Separation means for those Employees who first become
Participants before July 1, 2001, a continuous period of time during which an
individual does not perform an Hour of Service. Such a Period of Separation
begins on the date the individual has a Severance from Employment.
Section 1.53 SavingsPLUS Account - may include SavingsPLUS Contributions made to
the UPS Qualified Stock Ownership Plan, as effective on or before December 31,
2008, when it was merged into this Plan (the “QSOP”).


Section 1.55 Severance from Employment ‑ means, effective before January 1, 2002
but on or after May 1, 2000, the date on which an individual terminates
employment with all Affiliates by reason of a voluntarily quit, retirement,
death, the end of a period of disability of more than 52 weeks at which time a
physician certifies that the individual is currently disabled and unable to
return to work for an Affiliate, discharge, failure to return from layoff or
authorized leave of absence, or for any other reason (unless a grievance is
pending) provided for periods before January 1, 2002, such separation
constitutes a “Severance from Employment” within the meaning of Code § 401(k).
Effective before May 1, 2000, the term “Severance from Employment” means the
earlier of the date described in the definition of Severance from Employment in
Section 1.55 of the main text of the Plan or the date on which a 12‑consecutive
month period ends during which the individual did not perform an Hour of
Service.


Notwithstanding the foregoing, and solely for the purpose of determining the
length of a Period of Service before May 1, 2000, in the case of an Employee who
ceases active employment (i) by reason of the pregnancy of the Employee, (ii) by
reason of the birth of a child of the Employee, (iii) by reason of the placement
of a child with the Employee in connection with the adoption of such child by
the Employee or (iv) for purposes of caring for such child for a period
beginning immediately following such birth or placement, the term “Severance
from Employment” shall mean the second anniversary of said cessation of active
employment.
ARTICLE II, PARTICIPATION
Section 2.3 (a) Transfer to the Teamster 401(k) Plan. A Participant who was an
Employee and eligible to participate in The Teamster - UPS National 401(k) Tax
Deferred Savings Plan (the “Teamster 401(k) Plan”) may elect to have all of the
investments of his or her Account, other than his or her loan(s), liquidated and
converted to cash and the amount of such cash and the loan(s) transferred to the
trustees of the Teamster 401(k) Plan. Such transfer election must be completed
between April 29, 2011 and July 15, 2011 in accordance with procedures
established by the Committee. The transfer from the Plan to the Trustees of the
Teamster 401(k) Plan shall be completed on or about August 1, 2011. A
Participant shall not be eligible to transfer his or her Account to the Teamster
Plan if he or she has a domestic relations order under review by the Committee
on the date the transfer is completed.

92

--------------------------------------------------------------------------------




If a Participant who is eligible to participate in the Teamster 401(k) Plan does
not elect to transfer his or her Account to the Teamster 401(k) Plan, he or she
will be subject to Section 2.3(a) of the main body of the Plan.
  
(a)    Transfer to the IAM National Plan. A Participant who is an Employee and
eligible to participate in The I. A. M. National 401(k) Plan (the “IAM 401(k)
Plan”) may elect to have all of the investments of his or her Account, other
than his or her loan(s), liquidated and converted to cash and the amount of such
cash and the loan(s) transferred to the trustees of the IAM 401(k) Plan. Such
transfer election must be completed between July 15, 2011 and September 16, 2011
in accordance with procedures established by the Committee. The transfer from
the Plan to the Trustees of the IAM Plan shall be completed on or about
September 23, 2011. A Participant shall not be eligible to transfer his or her
Account to the IAM Plan if he or she has a domestic relations order under review
by the Committee on the date the transfer is completed. If a Participant who is
eligible to participate in the IAM 401(k) Plan does not elect to transfer his or
her Account to the IAM 401(k) Plan, he or she will be subject to Section 2.3(a)
of the main body of the Plan.


ARTICLE III, EMPLOYEE CONTRIBUTIONS, ROLLOVER CONTRIBUTIONS AND TRANSFERS


Section 3.1(a) Voluntary Elections


Effective January 1, 2012, a Participant who is an Eligible Employee may elect
to make Pre-Tax Contributions from 1% to 100%, in 1% increments, of the portion
of his or her Eligible Compensation attributable to sales incentive program
bonus payments.


Section 3.1(b)(1) The Deemed Enrollment Election described in Section 3.1 of the
main text of the Plan was effective January 1, 2008.


Targeted Participants on or after January 1, 2011


Effective January 1, 2011, subject to the rules and limitations in Section 3.1
and in Article V of the main text of the Plan, each Targeted Participant who on
January 1, 2011 did not have an election in effect to have his or her Employer
Company make Pre-Tax Contributions shall be deemed to have made an election to
have his or her Employer Company make Pre-Tax Contributions on his or her behalf
in an amount equal to 1% of Eligible Compensation per payroll period.
Notwithstanding any contrary provision in this Section, a Targeted Participant
shall not be deemed enrolled if such Targeted Participant makes an Affirmative
Election on or after January 1, 2011 and before the Automatic Enrollment
Deadline.


Section 3.1(b)(2) Deemed Annual Increase Election


A Participant or Targeted Participant who is deemed to have made a Pre-Tax
Contribution deferral election, has not made an Affirmative Election and remains
an Eligible Employee,

93

--------------------------------------------------------------------------------




shall also be deemed to have elected to increase his or her Pre-Tax
Contributions in 1% increments in each Plan Year following the Plan Year of
automatic enrollment up to a maximum deferral rate of 6% (5% for Targeted
Participants) of Eligible Compensation. The automatic annual increase will be
effective in each Plan Year following the Plan Year of automatic enrollment on
the first Friday in March for Eligible Employees who are considered for a merit
increase in March and on the first Friday in June for all other Eligible
Employees.


Each Targeted Participant who on January 1, 2011 had an election in effect to
have his or her Employer Company make Pre-Tax Contributions of at least 1% but
less than 5% of his or her Eligible Compensation shall be deemed to have elected
to increase his or her Pre-Tax Contributions in 1% increments in 2011 and each
following Plan Year up to a maximum deferral rate of 5%. The automatic annual
increase will be effective on the Automatic Enrollment Deadline and annually
thereafter on the first Friday in March for Targeted Participants who are
considered for a merit increase in March and on the first Friday in June for all
other Targeted Participants.


The automatic annual increase will continue while he or she is an Eligible
Employee until he or she (i) makes an Affirmative Election, (ii) becomes
ineligible to participate in the Plan or (iii) takes a hardship withdrawal under
the Plan.


Section 3.1(b)(3) Notice of Deemed Elections


Within a reasonable period following a Post-2007 Eligible Employee’s Employment
Commencement Date, Reemployment Commencement Date, transfer from ineligible to
Eligible Employee status or for a Targeted Participant, January 1, 2011 and
before the applicable Automatic Enrollment Deadline, the Committee shall provide
each Eligible Employee with a notice informing him or her of his or her rights
and obligations under this Section including the following: (1) his or her right
to make an Affirmative Election to change the deemed percentage (including 0%),
(2) how the Pre-Tax Contributions will be invested in the absence of an
Affirmative Election and his or her right to change such election, and (3) the
procedures for making any such elections. The Committee shall provide each
Post-2007 Eligible Employee and Targeted Participant who has not made an
Affirmative Election with a similar notice within a reasonable period prior to
each subsequent Plan Year.


Section 3.1(b)(4) Definitions. For purposes of this Section 3.1(b), the
following phrases have the following meanings:


(i)    Affirmative Election means an election (A) through the regular or pinless
enrollment system for the Plan (I) to make, or not make, Pre-Tax Contributions,
After-Tax Contributions, Catch-Up Contributions or Roth Contributions or (II) to
utilize the automatic escalation of Pre-Tax Contributions or (B) an Affirmative
Investment Election.


(ii)    Automatic Enrollment Deadline means:



94

--------------------------------------------------------------------------------




(A)    For a Post-2007 Eligible Employee, the Friday immediately following the
90th day following the later of his or her (I) Employment Commencement Date,
(II) Reemployment Commencement Date, or (III) date of transfer into Eligible
Employee status.


(B)    For a Targeted Participant, March 4, 2011 for Targeted Participants who
are considered for a merit increase in March and the June 3, 2011 for Targeted
Participants considered for a merit increase in June.


(i)    Post-2007 Eligible Employee means an Eligible Employee (including
Eligible Employees transferred from ineligible to Eligible Employee status) with
an Employment Commencement Date, Reemployment Commencement Date, or otherwise
becomes eligible to participate or resumes eligibility to participate on or
after January 1, 2008.


(ii)    Targeted Participant means each Eligible Employee (including Eligible
Employees employed in Puerto Rico) who, as of January 1, 2011:


(A)    has an Employment Commencement Date or Reemployment Commencement Date
prior to January 1, 2008;


(B)    has a balance credited to his or her Account greater than zero dollars
($0.00);


(C)    has a Pre-Tax Contribution deferral rate of less than 5% of Eligible
Compensation;


(D)    does not have an effective election to have his or her Employer Company
make Roth Contributions; and


(E)    does not have an affirmative effective election to have automatic
escalation of Pre-Tax Contributions through the Plan’s recordkeeper.


Section 3.1(c) Catch-Up Contributions


The maximum percentage of Catch-Up Contributions from January 1, 2003 to
December 31, 2012 was 10% and from August 1, 2002 to December 31, 2002, 20%.
Effective

95

--------------------------------------------------------------------------------




September 1, 2005, each Participant who is an Eligible Employee (other than an
Eligible Employee employed in Puerto Rico) who attained age 50 before the close
of the 2005 Plan Year was eligible to make Catch-Up Contributions in 1%
increments from 1% to 100% of the portion of his or her MIP award payable in the
form of cash (less amounts withheld for FICA and Medicare taxes). Catch-Up
Contributions could not be made from MIP cash advance payments paid to
Participants during the month of December 2011.


Section 3.3 Roth Contributions.


Effective January 1, 2012, each Participant who is an Eligible Employee may make
Roth Contributions in 1% increments from 1% to 100% of his or her Eligible
Compensation from sales incentive program bonus payments.


Article IV, EMPLOYER CONTRIBUTIONS


Section 4.1(a) SavingsPLUS Contribution.


Effective August 1, 2002, no SavingsPLUS Contributions will be made with respect
to any Catch-Up Contributions (unless such contributions are reclassified as
Pre-Tax Contributions).
Section 4.1(b) Application of Suspense Account and Forfeitures
Excess amounts that are transferred to a Code § 415 suspense account for a Plan
Year prior to 2008 pursuant to Section 5.2, if any, and any amounts treated as
forfeitures under the Plan will be applied to reduce the SavingsPLUS
Contributions for the next Plan Year (and succeeding Plan Years, if necessary).
Section 4.1(c) No SavingsPLUS Contributions on Refunds
SavingsPLUS Contributions refunded for limitation years beginning before July 1,
2007 were transferred to a Code § 415 suspense account (if the refund of Pre-Tax
Contributions was for purposes of Code § 415) and the refund was made in
limitation years beginning before July 1, 2007.
Suspension of SavingsPLUS Contributions
The SavingsPLUS Contribution was suspended from January 31, 2009 until the first
payroll period ending on or after January 1, 2011.
Article V, LIMITATIONS ON CONTRIBUTIONS AND ALLOCATIONS


Section 5.2 Code § 415 Limitations
(a)     General Rule. The provisions of Appendix B, Section 5.2 apply to
limitation years ending after December 31, 2002 and before July 1, 2007. The
term “limitation year”

96

--------------------------------------------------------------------------------




as defined in Code § 415 and the corresponding regulations means the calendar
year. Except to the extent permitted under Section 3.1(c) of the main text of
the Plan (Catch-Up Contributions), the total annual additions (as described in
Section 5.2(b)) allocated to a Participant’s Account for any limitation year
when added to the contributions that are treated as made on behalf of such
Participant for such limitation year under the coordination rules in Section
5.2(d) will not exceed the lesser of:
(2)    100% (25% for limitation years before January 1, 2002) of the
Participant’s Compensation for the limitation year;
(3)    $40,000 ($30,000 for limitation years beginning after December 31, 1994
but before January 1, 2002) as adjusted for cost-of-living increases in
accordance with Code § 415(d)), or
(4)    such lesser amount as the Committee deems necessary or appropriate to
satisfy the requirements of Code § 415 in light of Section 5.2(c) and the
benefits, if any, accrued and the contributions, if any, made for such
Participant under any other employee benefit plan maintained by an Affiliate.
If a short limitation year (less than 12 months) is created because of an
amendment, the limitation described in (2) above will be prorated.


(b)    Annual Additions
The term “annual additions” means, for each Plan Year, the total contributions
allocated to a Participant’s Account for that Plan Year as Pre‑Tax Contributions
or After‑Tax Contributions. Any corrective allocations made under this Plan will
be treated as annual additions in the limitation year to which such allocations
relate.
For the purpose of this Section 5.2, contributions allocated to an “individual
medical benefit account” described in Code § 415(l) and contributions credited
under a welfare benefit fund maintained by an Affiliate for any year to a
reserve for post‑retirement medical benefits for a Participant who is a “key
employee” within the meaning of Code § 416(i) will be treated as a contribution
made on his or her behalf under this Plan when, and to the extent, required
under Code § 415 or § 419A(d).


(c)    Corrections in this Plan
If as the result of the allocation of forfeitures, the failure to estimate a
Participant’s compensation, the failure to estimate a Participant’s Pre-Tax
Contributions or pre-tax contributions under other plans of an Affiliate or
under such other facts and circumstances which the Commissioner of the Internal
Revenue finds so justify, the limitations imposed by Code § 415(c) are exceeded
for any Participant in a limitation year, the Participant’s Account shall be
reduced to the extent required to comply with such limitations. Such reductions
shall be made in the following order:



97

--------------------------------------------------------------------------------




(1)    by refunding After‑Tax Contributions for such limitation year (and any
investment gain attributable to those refunded contributions);
(2)    by refunding unmatched Pre‑Tax Contributions for such limitation year
(and any investment gain attributable to those refunded contributions); and
(3)    by refunding matched Pre‑Tax Contributions for such limitation year (and
any investment gain attributable to those attributable to those refunded
contributions) and transferring the related SavingsPLUS Contributions to a Code
§ 415 suspense account.
(d)    Coordination Rules for Limitation Years Beginning on or after January 1,
2000 and Prior to July 1, 2007. If any adjustment is required under Code § 415
as a result of a Participant’s participation in any other defined contribution
plans, the adjustment will be made in the following steps: (1) from unmatched
employee contributions in this Plan or any other defined contribution plan with
a cash or deferred arrangement intended to satisfy Code § 401(k); (2) from
unmatched elective deferrals in this Plan or any other defined contribution plan
with a cash or deferred arrangement intended to satisfy Code § 401(k); (3) from
matched employee contributions in this Plan or any other defined contribution
plan with a cash or deferred arrangement intended to satisfy Code § 401(k) and
the related SavingsPLUS Contributions under the QSOP, or matching contribution
under any other defined contribution plan in which the individual is a
participant (4) from matched elective deferrals in this Plan or any other
defined contribution plan with a cash or deferred arrangement intended to
satisfy Code § 401(k) and the related SavingsPLUS Contributions under the QSOP,
or matching contribution under any other defined contribution plan in which the
individual is a participant; (5) from other contributions made to the QSOP and
(6) from other contributions to any other defined contribution plans in which
the individual is a participant.
(e)    Coordination with Code § 401(k) and Code § 402(g).
Any Pre-Tax Contributions refunded under this Section 5.2 will be disregarded
for the purposes of Code § 402(g) limitations under Section 5.3 and the Code §
401(k) limitations under Section 5.4.
(f)    Compensation. The term “Compensation” means for purposes of Code § 415,
for each Participant:
(1)    his or her wages within the meaning of Code §3401(a) and all other
compensation paid by the Affiliates to, or on behalf of, such Participant for
the Plan Year that is reportable as “wages, tips and other compensation” on Form
W-2 or such other form as the Affiliates are required to provide the Participant
under Code §§ 3401(a), 6041(d), 6051(a)(3) and 6052; and


(2)    his or her Pre-Tax Contributions, any elective deferrals under any other
Code § 401(k) plan maintained by an Affiliate that are excludible from income
under

98

--------------------------------------------------------------------------------




Code § 401(e)(3), any contributions made to a cafeteria plan of an Affiliate
that are excludible under Code § 125 and any other contributions or deferrals
excludible under Code §§ 132(f)(4) (for Plan Years beginning on or after January
1, 2001), 402(h), 403(b), 414(h)(2) or 457(b).


The annual Compensation of each Participant taken into account under the Plan
shall not exceed $200,000 for Plan Years beginning on or after January 1, 2002,
as adjusted for cost-of-living increases in accordance with Code §401(a)(17)(B).
For Plan Years beginning before January 1, 2002, the annual Compensation of each
Participant taken into account under the Plan shall not exceed $150,000 for Plan
Years, as adjusted for cost-of-living increases in accordance with Code
§401(a)(17). The cost-of-living adjustment in effect for a calendar year applies
to any Plan Year beginning in such calendar year. If a Plan Year consists of
fewer than 12 months, the annual compensation limit will be multiplied by a
fraction, the numerator of which is the number of months in the short Plan Year,
and the denominator of which is 12.


Section 5.3 Code § 402(g) Limitations


Effective January 1 2007, refunds of excess Pre-Tax Contributions shall be
adjusted for investment gain or loss for the period between the end of such
calendar year and the date the deferrals are distributed in accordance with the
regulations under Code § 402(g).


Section 5.4(d)(2), Section 5.5(c)(2) Determination of Investment Gain or Loss.


Effective only for the 2006 and 2007 Plan Years investment gain or loss for the
period after the close of the Plan Year and prior to distribution of Excess
Contributions or Excess Aggregate Contributions, (the “gap period”), shall be
distributed and shall be determined using the safe harbor method for allocating
gap period income described in Treasury Regulation § 1.401(k)-2(b)(2)(iv)(D) and
§ 1.401(m)-2(b)(2)(iv)(D).


Section 5.5 Code § 401(m) Limitations for Highly Compensated Employees.


For Plan Years beginning before January 1, 2002, the multiple use test described
in Treasury Regulation § 1.401(m)-2 will apply.


Article VII, INVESTMENTS


Section 7.1(a) Investment of Trust Funds.


Effective for Plan Years beginning after December 31, 2006, the Committee shall
provide for at least three Investment Options in addition to the UPS Stock Fund
each of which is diversified and has materially different risk and return
characteristics. The Committee shall permit a Participant to divest his or her
investment in the UPS Stock Fund and reinvest an equivalent amount in other
Investment Options at periodic, reasonable opportunities occurring no less
frequently than quarterly. The Committee shall not impose any restrictions

99

--------------------------------------------------------------------------------




or conditions with respect to the investment in the UPS Stock Fund that are not
imposed on other Investment Options except as required or as are reasonably
designed to ensure compliance with applicable securities laws or as otherwise
permitted under the Treasury Regulations under Code § 401(a)(35). To the extent
that the Plan is an “applicable defined contribution plan” within the meaning of
Code § 401(a)(35)(E) and the regulations thereunder, the requirements of
Appendix 7.1, Diversification Requirements of Code § 401(a)(35), shall apply.


Article IX, DISTRIBUTIONS, WITHDRAWALS AND TRANSFERS


Section 9.3 Automatic Deferral of Payment
If the Latest Deferral Date occurs prior to January 1, 2010, any amount
remaining in the Account on the Latest Deferral Date (including amounts invested
in the Self-Managed Account and the UPS Stock Fund) shall be paid in a cash lump
sum as soon as administratively practicable following the Latest Deferral Date.
Section 9.4 Required Beginning Date under Code § 401(a)(9)
Notwithstanding any contrary Plan provision, for Plan Years beginning on or
after January 1, 1997 a Participant’s Account will be paid to him or her no
later than April 1 of the calendar year following (a) the calendar year in which
he or she reaches age seventy and one-half (70½) or (b) if later, for a
Participant who is not a five percent (5%) owner (as defined in Code § 416), the
calendar year in which he or she has a Severance from Employment.
Effective January 1, 2003, distributions under Article IX shall conform to the
minimum distribution requirements of Code § 401(a)(9) in accordance with
Appendix 9.4 to the Plan as in effect as of January 1, 2003 and the Code §
401(a)(9) Regulations that were published in the Federal Register on April 17,
2002. However, the provisions of Appendix 9.4 shall not be interpreted to defer
a payment that would otherwise be made under Article IX or to permit installment
distributions that would not be permissible under Section 9.5(b) of the main
text of the Plan.
Effective January 1, 2010, distributions under Article IX shall conform to the
minimum distribution requirements of Code § 401(a)(9) in accordance with
Appendix 9.4 as effective as of December 31, 2008. The distribution required by
Code § 401(a)(9) may, at the election of the Participant or Beneficiary, be the
minimum distribution required by Code § 401(a)(9). If a Participant or
Beneficiary is required to receive a minimum distribution for a Plan Year but
such Participant or Beneficiary does not provide the information required to
determine the exact amount of such distribution, the Committee will establish
procedures for completing distributions required by Code § 401(a)(9).
Notwithstanding the foregoing, a Participant or Beneficiary who would have been
required to receive required minimum distributions for calendar year 2009 (“2009
RMDs”) but for the enactment of Code § 401(a)(9)(H), will receive 2009 RMDs. In
addition, notwithstanding Section 9.13(b)(1), 2009 RMDs are not eligible
rollover distributions.

100

--------------------------------------------------------------------------------






Section 9.5(b) Distribution Form: Installment Options


Prior to May 1, 2010. A Participant who has a Severance from Employment shall be
eligible to receive all or a portion of his or her Account in the form of a
monthly installment distribution only if (1) he or she has at the time monthly
installment payments commence at least twenty-thousand dollars ($20,000)
credited to his or her Account, excluding any amounts that are invested in a
Self-Managed Account or the UPS Stock Fund and (2) has an account established at
a financial institution that can accept wire transfers of monthly installment
payments. A Participant shall select in accordance with procedures prescribed by
the Committee the number of monthly installment payments that he or she wants to
receive; provided, however, a Participant must select a minimum of twelve (12)
monthly installment payments and each monthly installment payment must be at
least fifty dollars ($50). Each monthly installment payment shall be equal to
the balance credited to the Participant’s Account as of the last business day of
the month prior to the date of payment divided by the number of then remaining
installment payments. Only the Spouse of a Participant may, as Beneficiary,
elect to continue to receive monthly installment payments following the death of
the Participant; any other Beneficiary shall receive the balance of the
Participant’s Account in a lump sum payment in accordance with Section 9.6(d).
    


Notwithstanding any other provision, (i) if the amount of a monthly installment
becomes less than fifty dollars ($50), installment payments will cease
immediately and no further payments will be made from the Account until the
Participant (or a deceased Participant’s Spouse) requests a lump sum
distribution and (ii) any balance remaining in a Participant’s Account upon his
or her seventieth (70th) birthday shall be paid out in a cash lump sum in
accordance with Section 9.3.


A Participant (or Spouse of a deceased Participant) who begins receiving
installment payments may elect to terminate such installments at any time, and
make a new election of monthly installments at any time, provided the
requirements of this Section 9.5(b) are independently satisfied with respect to
each such new election.


Prior to January 1, 2007, monthly installment distributions were available if,
in addition to the above, the Participant had a Severance from Employment on or
after attaining age fifty-five (55) and completing at least ten (10) years of
service (as described in Section 1.42), from his or her Employment Commencement
Date or most recent Reemployment Commencement Date with such employer.


For a Participant whose monthly installment payments began prior to May 1, 2010,
monthly installment payments will not cease if the installment payment becomes
less than fifty dollars ($50) and a Participant may elect not to have his or her
account paid out in a cash lump sum upon his or her seventieth (70th) birthday.



101

--------------------------------------------------------------------------------




Notwithstanding anything contrary, installment payments shall not be made from
the Self-Managed Account or the UPS Stock Fund.
Section 9.6 (b) Determination of Beneficiary. For Participants who die prior to
January 1, 2014, the Participant’s Beneficiaries will be the surviving children
of the Participant in equal shares, if any of the following apply:
(i)    The Participant did not have a Spouse and failed to properly designate
another Beneficiary;
(ii)    Neither the Participant’s Spouse, if any, nor any other Beneficiaries
survive the Participant; or
(iii)    After following the procedures in Section 9.19 (Forfeiture in Case of
Unlocatable Participant), the whereabouts of each person designated as a
Beneficiary is unknown and no death benefit claim is submitted to the Committee
prior to December 31 of the calendar year following the calendar year in which
the Participant.
If a Beneficiary is not identified and located pursuant to Section 9.6(b)(1),
(2) or (3) of the main text of the Plan, the Participant’s Account will be paid
to the Participant’s estate.
Section 9.8(c)(1) Hardship Withdrawals: Reasons for Financial Need


A hardship withdrawal was permitted due to economic loss caused by Hurricane
Sandy for Participants whose principal residence on October 26, 2012, was
located in one of the counties or Tribal Nations that have been identified as
“covered disaster areas” because of the devastation caused by Hurricane Sandy or
whose place of employment was located in one of these counties or Tribal Nations
on that date or whose lineal ascendant or descendant, dependent or Spouse had a
principal residence or place of employment in one of these counties or Tribal
Nations on that date. “Covered disaster areas” are identified as federally
declared disaster areas in the News Releases issued by the IRS for Victims of
Hurricane Sandy, which are found on IRS.gov at:
http://www.irs.gov/uac/Newsroom/Help-for-Vicims-of-Hurricane-Sandy. The
provisions in Section 9.8(c)(3)(i) do not apply to these distributions.
Distributions shall be made on or after October 26, 2012 and no later than
February 1, 2013 for the purpose described under this Section 9.8(c)(1)(viii).
Section 9.8(c)(3) Suspension of Contributions and Adjusted Limits
With respect to a hardship withdrawal made before January 1, 2003, Section
9.8(c)(3) of the main text of the Plan shall be applied by substituting
“12-month period” for “6-month period.”
For hardship withdrawals made before January 1, 2003, for the calendar year
immediately following the calendar year in which the withdrawal occurs, the
Participant’s Pre-Tax Contributions under this Plan and elective deferrals under
all other plans maintained by an Affiliate cannot exceed the dollar limitation
under Code § 402(g) for that calendar year (as

102

--------------------------------------------------------------------------------




described in Section 5.3 of the main text of the Plan) reduced by the amount of
the Participant’s Pre-Tax Contributions and elective deferrals under those other
plans for the calendar year in which the withdrawal occurs.
Section 9.13(b) Eligible Rollover Distribution: Definitions
Effective for distributions made before January 1, 2002, an Eligible Rollover
Distribution does not include the portion of any distribution that is not
includible in gross income.


Effective for distributions made after December 31, 2001, a portion of a
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of after-tax employee contributions which are not
includible in gross income. However, such portion which consists of after-tax
contributions may be paid only to an individual retirement annuity described in
Code § 408(a) or Code § 408(b), to a Roth IRA or to a qualified defined
contribution plan described in Code § 401(a) or 403(a) or an annuity contract
described in Code § 403(b) that agrees to account separately for amounts so
transferred, including separately accounting for the portion of such
distribution which is includible in gross income and the portion of such portion
which is not so includible.


Effective for Plan Years beginning on or after January 1, 2007, after-tax
employee contributions may be paid to an annuity contract described in Code §
403(b) that agrees to account separately for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such portion which is not so includible.


An Eligible Retirement Plan is an individual retirement account described in
Code § 408(a), an individual retirement annuity described in Code § 408(b), an
annuity plan described in Code § 403(a), a qualified trust described in Code §
401(a) and, effective for distributions made after December 31, 2001, an annuity
contract described in Code § 403(b) or an eligible plan under Code § 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately account for amounts transferred into such plan from this
Plan in order to be an Eligible Retirement Plan. The definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
Spouse, or to a Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order, as defined in Code § 414(p).
Section 9.13(b)(6) Nonspouse Beneficiary Direct Rollover. Effective January 1,
2007, a Beneficiary who is not (i) the Participant’s surviving Spouse or (ii)
the Participant’s Spouse or former Spouse designated as an alternate payee under
a qualified domestic relations order, as defined in Code § 414(p), may elect, at
the time and in the manner prescribed by the Committee to have any portion of
his or her distribution from the Plan paid in a direct trustee-to-trustee
transfer to an individual retirement account described in Code § 408(a) or an
individual retirement annuity described in Code § 408(b), or effective January
1, 2008, a Roth IRA, each of which is established for the purpose of receiving
such distribution on behalf of such Beneficiary and is treated as an inherited
individual retirement account or

103

--------------------------------------------------------------------------------




individual retirement annuity (within the meaning of Code § 408(d)(3)(C)) for
purposes of Code § 402(c)(11) (each, an “Inherited IRA”). The minimum
distribution rules of Code § 401(a)(9) as described in Section 9.4 shall apply
for purposes of determining the amount of the distribution that may be
transferred to the Inherited IRA.
Article X, LOANS


Section 10.1(a) Subject to Section 10.2 of the main text of the Plan,
Participants who are employees of Menlo Worldwide Forwarding, Inc. may have up
to three loans “rolled over” at the time they become Eligible Employees.


Section 10.1(c)(2)(11) Repayment Period


Effective as of July 31, 2000, the Committee may permit a Participant who is on
a bona fide leave of absence either without pay or with pay that is at a rate
that is less than the amount of the installment payments required under the
terms of the loan to suspend repayment for the period of the absence (but not to
exceed a year, except in the case of a Participant who is performing qualified
military service within the meaning of Code § 414(u)(5)) subject to the rules of
Section 10.1(c)(2)(ii) of the main text of the Plan.


Article XV, MISCELLANEOUS


Top-Heavy Plan


Section 15.8(a) Determination.

For Plan Years beginning before January 1, 2002, the value of any withdrawals
and distributions made from this Plan and the plans described in Section
15.8(a)(2) above during the 5 year period ending on such determination date and
the value of any contributions due under this Plan and the defined contribution
plans described in Section 15.8(a)(2) of the main text of the Plan during the 5
year period ending on such determination date and the value of any contributions
due under this Plan and the defined contribution plans described in Section
15.8(a)(2) of the main text of the plan but as yet unpaid as of such
determination date;


Effective for Plan Year beginning on or after January 1, 2002, the accrued
benefit of any employee will be disregarded if such employee has not performed
any services for any Affiliate at any time during the one (1) year period ending
on the date as of which such determination is made and, effective for Plan Years
beginning before January 1, 2002, the accrued benefit of any employee will be
disregarded if such employee has not performed any services for any Affiliate at
any time during the five (5) year period ending on the date as of which such
determination is made.


Section 15.8(b) Special Top Heavy Contribution



104

--------------------------------------------------------------------------------




Effective for Plan Years beginning after January 1, 2002, SavingsPLUS
Contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Code § 416(c)(2) and the Plan. The preceding
sentence shall apply with respect to SavingsPLUS Contributions or, if the
minimum contribution requirement is met in another defined contribution plan,
such other plan. SavingsPLUS Contributions that are used to satisfy the minimum
contribution requirements shall be treated as employer matching contributions
for purposes of the actual contribution percentage test and the other
requirements of Code § 401(m).


For Plan Years beginning before January 1, 2000, if the sum of the present value
of the accrued benefits of key employees (computed as described in Section
15.8(a) of the main text of the Plan) exceeds ninety percent (90%) of the sum of
the present value of the accrued benefits of all employees (computed as
described in Section 15.8(a)) of the main text of the Plan as of the
determination date this Plan will be “super top heavy” for the immediately
following Plan Year. With respect to "limitation years" (within the meaning of
Appendix 5.2) which begin prior to January 1, 2000, in computing the
denominators of the defined benefit and defined contribution fractions described
in Code § 415(e), (i) a factor of 1.0 will be used instead of 1.25 while the
Plan is super top heavy and (ii) if the Plan is top heavy, but not super top
heavy and the Plan uses a factor of 1.25, the minimum contribution described in
Section 15.8(b)(2) of the main text of the Plan is increased to 7½% of
Compensation. The Committee will take such other action as necessary to satisfy
the requirements of Code § 415(e) and § 416(h) if the Committee determines that
this Plan fails to meet the requirements set forth in Code § 416(h)(2)(B).


Section 15.9 USERRA


Effective January 1, 2007, in the case of a Participant who dies while
performing qualified military service (as defined in Code § 414(u)), his or her
Beneficiary shall be entitled to any additional benefits (other than benefit
accruals relating to the period of qualified military service) provided under
the Plan had the Participant resumed and then terminated employment on account
of death.


Appendix 7.1, Diversification Requirements of Code § 401(a)(35)


Appendix A, Puerto Rico Qualification


The following provisions were effective prior to January 1, 2014.


The definition of “Affiliate” in Article I, Section 1.7, of the Plan is amended
to add the following second paragraph:


“Effective as of January 1, 2011, for purposes of tax qualification in Puerto
Rico, “Affiliate” shall mean any corporation, trade or business other than the
Employer which joins the Employer as a member of a controlled group of
corporations, an affiliated services group

105

--------------------------------------------------------------------------------




or is under common control, as defined by Section 1081.01(a)(14) of the Puerto
Rico Internal Revenue Code of 2011, as amended”.


The definition of “Highly Compensated Employee” in Article I, Section 1.31, of
the Plan is amended to add an additional paragraph at the end of Subsection
(b)(2), which shall read as follows:


“Effective for Plan Years commencing on and after January 1, 2011, and solely
for purposes of qualifying the Plan in Puerto Rico, the term “highly compensated
employee” shall mean an employee who is:


(i)    an officer of the Employer;


(ii)    a shareholder that own more than five percent (5%) of the voting stock
or the total value of all classes of stock of the Employer;


(iii)    that for the preceding year earned a compensation in excess of $110,000
for Plan Year 2011, $115,000 for Plan Year 2012 or any other dollar amount
limitation imposed by Section 414(q)(1)(B) of the U.S. Internal Revenue Code of
1986, as amended, for the applicable Plan Year; or


(iv)    the Spouse or dependent (within the meaning of Section 1033.18(c)(1) of
the Puerto Rico Internal Revenue Code of 2011) of one of the individuals listed
in items (i) through (iii) of this paragraph.”


Article III, Section 3.1(d)(1), of the Plan is amended to add the following
paragraph at the end of the Section:


“The maximum Pre-Tax Contribution for a Participant for any taxable year, shall
not exceed ten percent (10%) of the annual Compensation of the employee up to a
maximum of seven thousand five hundred dollars ($7,500) annually until December
31, 1997, then eight thousand dollars ($8,000) annually thereafter, or such
other amount as may be determined by the Puerto Rico Secretary of Treasury under
Section 1033.09 and 1081.01(d) of the Puerto Rico Internal Revenue Code of 2011,
as amended. If the employee participates in two (2) or more plans, such plans
shall be treated as if they were one for the purposes of determining the amount
of the limitation. For taxable years ending on or before December 31, 2008, the
annual limit on Pre-Tax Contribution by a Participant shall be $8,000; for
taxable years commencing on January 1, 2009 and January 1, 2010, shall be
$9,000; for taxable years commencing on January 1,2011, shall be $10,000; for
taxable years commencing January 1, 2012, shall be $13,000; and for taxable
years commencing on or after January 1, 2013, shall be $15,000, regardless of
the employee’s annual compensation.”


Article III, Section 3.1(d)(2), of the Plan is amended to add the following
paragraph at the end of the Section:



106

--------------------------------------------------------------------------------




“Participant who attain age fifty (50) by the end of a Plan Year will be
eligible to make additional Pre-Tax Contributions for such Plan Year under this
Subsection to the extent such Pre-Tax Contributions constitute Catch-up
Contributions in accordance with, and subject to the maximum limits allowed,
under Section 1081.01(d)(7)(C) of the Puerto Rico Internal Revenue Code of 2011,
as amended. For taxable years commencing on January 1, 2006, the maximum annual
limit for Catch-Up Contributions shall be $500. For taxable years commencing
after December 31, 2006, and before December 31, 2011, shall be $1,000 per year.
For taxable years commencing on and after January 1, 2012, shall be $1,500 per
year. Such Catch-Up Contributions shall be credited to the Participant’s Pre-Tax
Contribution Account of each Participant who has made such Catch-Up
Contribution. Any such Catch-Up Contribution shall be paid to the Trust within
the time period required under ERISA and the regulations thereunder. Any
Catch-Up Contribution under this Subsection, and any deferral election relating
to such contribution, shall be made in accordance with the rules and procedures
adopted by the Committee.”


Article V of the Plan is amended to add a new section 5.7, which shall read as
follows:


“5.7    Puerto Rico Limitation on Contributions. As required by Section
1081.01(a)(11)(B) of the Puerto Rico Internal Revenue Code of 2011, as amended,
the total amount of employer contributions (including the employer matching
contributions and the profit sharing contributions) and the employees
contributions (excluding the Rollover Contributions but including the employees’
salary deferral contributions and the after-tax contributions) that may be
credited to the Participants account during any Plan Year shall not exceed
$50,000 for Plan Year 2012, $51,000 for Plan Year 2013 or any other dollar
amount imposed as limitation by Section 415(c) of the U.S. Internal Revenue Code
of 1986, as amended, for the applicable Plan Year, or 100% of the employees
Compensation (including the employees contributions hereunder) for the Plan Year
or whatever other dollar limitation may be imposed by the Puerto Rico Internal
Revenue Code of 2011, as amended, or the Puerto Rico Treasury Department by way
of regulation or administrative determination. This provision shall be effective
for Plan Year commencing on or after January 1, 2012.”


Article X, Section 10.1(c), of the Plan is amended to add to it a new paragraph
(10), which shall read as follows:


“(10)    Any loan to a Participant, after January 1, 2012, that fails to meet
these requirements shall be treated as a taxable distribution to the Participant
and shall be subject to the withholding requirements of Section 1081.01(b)(3) of
the Puerto Rico Internal Revenue Code of 2011, as amended.”


The definition of “Compensation” in Appendix 1.17 of the Plan is amended to add
the following fourth paragraph:


“For taxable years commencing after January 1, 2012, the maximum amount of
compensation that shall be taken into account for purposes of computing
contributions under

107

--------------------------------------------------------------------------------




the Plan, as well as discrimination testing and the limitations to benefits and
contributions under Section 1081.01(a) and (d) of the Puerto Rico Internal
Revenue Code of 2011, as amended, shall not exceed annually $250,000 for Plan
Year 2012, $255,000 for Plan Year 2013 or any other amount established under
Section 401(a)(17) of the U.S. Internal Revenue Code of 1986, as amended, or any
other amount established by the Puerto Rico Treasury Department through
regulations or administrative determinations.”



108